Case 17-33964-hdh11 Doc 1359 Filed 04/22/19                    Entered 04/22/19 20:20:03             Page 1 of 108



  Gregory G. Hesse (Texas Bar No. 09549419)                 Tyler P. Brown (admitted pro hac vice)
  HUNTON ANDREWS KURTH LLP                                  Jason W. Harbour (admitted pro hac vice)
  1445 Ross Avenue                                          HUNTON ANDREWS KURTH LLP
  Suite 3700                                                Riverfront Plaza, East Tower
  Dallas, Texas 75209                                       951 East Byrd Street
  Telephone: (214) 979-3000                                 Richmond, Virginia 23219
                                                            Telephone: (804) 788-8200

  Counsel to the Debtors and Debtors in Possession


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

  In re:
                                                              Chapter 11
  THINK FINANCE, LLC, et al.,
                                                              Case No. 17-33964 (HDH)
  Debtors.1
                                                              (Jointly Administered)

              DISCLOSURE STATEMENT ACCOMPANYING JOINT CHAPTER
              11 PLAN OF REORGANIZATION OF THINK FINANCE, LLC AND
                ITS SUBSIDIARY DEBTORS AND DEBTORS IN POSSESSION

  THIS IS A SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN IN
  ACCORDANCE WITH BANKRUPTCY CODE SECTION 1125 AND WITHIN THE
  MEANING OF BANKRUPTCY CODE SECTION 1126.         THIS DISCLOSURE
  STATEMENT HAS BEEN SUBMITTED TO THE COURT FOR APPROVAL BUT HAS
  NOT YET BEEN APPROVED. THE INFORMATION IN THIS DISCLOSURE
  STATEMENT IS SUBJECT TO CHANGE. THIS DISCLOSURE STATEMENT IS NOT
  AN OFFER TO SELL ANY SECURITIES AND IS NOT SOLICITING AN OFFER TO
  BUY ANY SECURITIES.

                                                APRIL 22, 2019




           1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
  number, are: Think Finance, LLC (6762), Think Finance SPV, LLC (4522), Financial U, LLC (1850), TC Loan
  Service, LLC (3103), Tailwind Marketing, LLC (1602), TC Administrative Services, LLC (4558), and TC Decision
  Sciences, LLC (8949).
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19   Entered 04/22/19 20:20:03   Page 2 of 108



                               IMPORTANT NOTICE

       THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS
  INCLUDED HEREIN FOR PURPOSES OF SOLICITING ACCEPTANCES OF THE PLAN
  AND MAY NOT BE RELIED UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE
  HOW TO VOTE ON THE PLAN. NO PERSON MAY GIVE ANY INFORMATION OR
  MAKE ANY REPRESENTATIONS OTHER THAN THE INFORMATION AND
  REPRESENTATIONS CONTAINED IN THIS DISCLOSURE STATEMENT REGARDING
  THE PLAN OR THE SOLICITATION OF ACCEPTANCES OF THE PLAN.

        ALL HOLDERS OF CLAIMS AND OTHER PARTIES IN INTEREST ENTITLED TO
  VOTE ON THE PLAN SHOULD READ THIS DISCLOSURE STATEMENT AND THE
  PLAN BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. PLAN SUMMARIES AND
  STATEMENTS MADE IN THIS DISCLOSURE STATEMENT ARE QUALIFIED IN THEIR
  ENTIRETY BY REFERENCE TO THE PLAN AND THE EXHIBITS ANNEXED TO THE
  DISCLOSURE STATEMENT AND THE PLAN. THE STATEMENTS CONTAINED IN THIS
  DISCLOSURE STATEMENT ARE MADE ONLY AS OF THE DATE HEREOF UNLESS
  ANOTHER TIME IS SPECIFIED HEREIN. THE TRANSMISSION OF THIS DISCLOSURE
  STATEMENT SHALL NOT CREATE AN IMPLICATION THAT THERE HAS BEEN NO
  CHANGE IN THE INFORMATION STATED SINCE THE DATE HEREOF. AFTER THE
  DATE HEREOF, THERE CAN BE NO ASSURANCE THAT (A) THE INFORMATION AND
  REPRESENTATIONS CONTAINED HEREIN WILL BE MATERIALLY ACCURATE, OR
  (B) THIS DISCLOSURE STATEMENT CONTAINS ALL MATERIAL INFORMATION.

       THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
  WITH SECTION 1125 OF THE BANKRUPTCY CODE AND RULE 3016 OF THE
  FEDERAL RULES OF BANKRUPTCY PROCEDURE, AND NOT NECESSARILY IN
  ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER
  NONBANKRUPTCY LAW. THIS DISCLOSURE STATEMENT HAS NOT BEEN
  APPROVED NOR DISAPPROVED BY THE SECURITIES AND EXCHANGE
  COMMISSION, NOR HAS THE FOREGOING REGULATORY ENTITY PASSED UPON
  THE ACCURACY OR ADEQUACY OF THE STATEMENTS CONTAINED HEREIN. THIS
  DISCLOSURE STATEMENT WAS PREPARED TO PROVIDE HOLDERS OF CLAIMS
  AGAINST AND INTERESTS IN THE DEBTORS WITH “ADEQUATE INFORMATION”
  (AS DEFINED IN THE BANKRUPTCY CODE) SO THAT THEY CAN MAKE AN
  INFORMED JUDGMENT ABOUT THE PLAN. PERSONS OR ENTITIES TRADING IN, OR
  OTHERWISE PURCHASING, SELLING, OR TRANSFERRING, SECURITIES OF THE
  DEBTORS SHOULD NOT RELY UPON THIS DISCLOSURE STATEMENT FOR SUCH
  PURPOSES AND SHOULD EVALUATE THIS DISCLOSURE STATEMENT AND THE
  PLAN IN LIGHT OF THE PURPOSE FOR WHICH THEY WERE PREPARED.

       THIS DISCLOSURE STATEMENT SHALL NOT CONSTITUTE OR BE
  CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, AS A STIPULATION
  OR AS A WAIVER, BUT, RATHER, AS A STATEMENT MADE IN SETTLEMENT
  NEGOTIATIONS. THE DISCLOSURE STATEMENT SHALL NOT BE ADMISSIBLE IN
  ANY NON-BANKRUPTCY PROCEEDING INVOLVING THE DEBTORS OR ANY OTHER
  PARTY, NOR SHALL IT BE CONSTRUED TO BE CONCLUSIVE ADVICE ON THE TAX,

                                         ii
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19    Entered 04/22/19 20:20:03   Page 3 of 108



  SECURITIES, OR OTHER LEGAL EFFECTS OF THE PLAN ON HOLDERS OF CLAIMS
  AGAINST OR INTERESTS IN THE DEBTORS.




                                         iii
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19                                   Entered 04/22/19 20:20:03                        Page 4 of 108



                                                   TABLE OF CONTENTS

  ARTICLE I PURPOSE AND FUNCTION OF THE DISCLOSURE STATEMENT ............1
  ARTICLE II GENERAL INFORMATION CONCERNING THE DEBTORS’
             BUSINESS ..............................................................................................................2
       2.1       Business History Overview..........................................................................................2
       2.2       Corporate Structure ....................................................................................................3
       2.3       Pre-Petition Capital Structure ....................................................................................4
                 (a)       GPLS .................................................................................................................4
                           (1)        Fixed Return Owed by GPLS ................................................................4
                           (2)        Agent Fee Owed by GPLS.....................................................................4
                 (b)       Promissory Notes .............................................................................................5
                 (c)       Liabilities ..........................................................................................................5
  ARTICLE III EVENTS LEADING TO THE COMMENCEMENT OF THE
             CHAPTER 11 CASES ...........................................................................................6
       3.1       Dispute and Arbitration with Victory Park ..............................................................6
       3.2       Consumer Borrower Related Litigation Matters......................................................6
                 (a)       The Pennsylvania Litigation ...........................................................................7
                 (b)       Putative Class Action Litigation .....................................................................7
                           (1)        The Vermont Litigation .........................................................................7
                           (2)        The Virginia Litigation ..........................................................................7
                           (3)        The Florida Litigation ............................................................................8
                           (4)        The North Carolina Litigation ...............................................................8
                           (5)        The California Litigation .......................................................................9
                 (c)       The CFPB Litigation........................................................................................9
  ARTICLE IV THE CHAPTER 11 CASES .................................................................................9
                 (a)       Commencement of the Chapter 11 Case ........................................................9
                 (b)       Appointment of the Creditors’ Committee..................................................10
                 (c)       VPC Adversary Proceeding and Cash Collateral .......................................10
                 (d)       Objections to GPLS Professional Expense Requests ..................................13
                 (e)       Retention of Professionals .............................................................................13
                           (1)        Hunton Andrews Kurth LLP ................................................................13
                           (2)        Alvarez & Marsal North America, LLC ..............................................13
                           (3)        Goodwin Proctor LLP ..........................................................................13

                                                                      iv
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19                             Entered 04/22/19 20:20:03                       Page 5 of 108



                       (4)        Eversheds Sutherland (US) LLP ..........................................................14
              (f)      Claims Process and Bar Dates ......................................................................14
              (g)      First Omnibus Claims Objection..................................................................15
              (h)      Consumer Borrower Adversary Proceedings .............................................16
              (i)      Putative Class Action Claims ........................................................................16
              (j)      Extension of Exclusivity Periods...................................................................17
              (k)      Mediation ........................................................................................................17
              (l)      The Consumer Litigation Settlement ...........................................................17
  ARTICLE V THE REORGANIZED DEBTORS.....................................................................25
  ARTICLE VI SUMMARY OF THE PLAN OF REORGANIZATION ................................26
      6.1     Treatment of Unclassified Claims ............................................................................26
              (a)      Unclassified Claims Summary ......................................................................26
              (b)      Administrative Claims ...................................................................................26
              (c)      Professional Claims ........................................................................................27
              (d)      Priority Tax Claims .......................................................................................28
      6.2     Summary of Classification and Treatment of Claims and Interests .....................28
              (a)      Class 1 Priority Non-Tax Claims ..................................................................29
              (b)      Class 2 Other Secured Claims ......................................................................29
              (c)      Class 3 GPLS Claims .....................................................................................29
              (d)      Class 4 General Unsecured Claims ..............................................................29
              (e)      Class 5 Consumer Borrower Claims ............................................................29
              (f)      Class 6 Pennsylvania Regulatory Claim ......................................................31
              (g)      Class 7 CFPB Regulatory Claim ..................................................................31
              (h)      Class 8 Equity Interests .................................................................................32
      6.3     Means for Implementation of the Plan ....................................................................32
              (a)      Substantive Consolidation .............................................................................32
              (b)      Restructuring Transactions ..........................................................................32
              (c)      Consumer Litigation Settlement ...................................................................33
              (d)      Corporate Action ...........................................................................................33
              (e)      Dissolution of Debtors....................................................................................33
              (f)      The Reorganized Debtors’ Cash Distribution .............................................34
              (g)      Funding and Administrative Reserve Accounts .........................................34
                       (1)        The Administrative and Priority Cash Reserve ...................................34
                                                                  v
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19                             Entered 04/22/19 20:20:03                        Page 6 of 108



                     (2)        The General Unsecured Claims Cash Pool ..........................................34
                     (3)        The Substantial Contribution Fund ......................................................35
                     (4)        The Professional Fee Escrow ...............................................................35
                     (5)        The Litigation Trust Initial Funding ....................................................35
           (h)       Approval of Class Action Settlement ...........................................................35
           (i)       Consenting Defendants’ Cash Contribution ...............................................36
           (j)       Books and Records .........................................................................................36
           (k)       Section 1145 Exemption ................................................................................38
           (l)       Exemption from Certain Taxes and Fees ....................................................38
           (m)       Class Action Injunctive and Other Relief ....................................................39
           (n)       Pennsylvania Settlement................................................................................40
           (o)       CFPB Settlement ............................................................................................40
           (p)       Subordination .................................................................................................41
           (q)       Cancellation of Notes, Instruments, Certificates, and Other
                     Documents ......................................................................................................41
           (r)       Effectuating Documents; Further Transactions .........................................41
           (s)       Incentive Plans and Employee and Retiree Benefits ..................................41
     6.4   The Litigation Trust ..................................................................................................42
           (a)       Establishment of the Litigation Trust ..........................................................42
           (b)       Transfer of Assets to the Litigation Trust ...................................................42
           (c)       Litigation Trust Funding...............................................................................42
           (d)       Preserved Causes of Action ...........................................................................43
           (e)       Litigation Trust Distributions.......................................................................43
           (f)       Duration of Trust ...........................................................................................43
           (g)       Litigation Trust Oversight Board ................................................................43
           (h)       Appointment of Litigation Trustee...............................................................44
           (i)       Indemnification and Exculpation .................................................................44
           (j)       Transfer of GPL and PGL Property ............................................................44
     6.5   Executory Contracts and Unexpired Leases ...........................................................45
           (a)       Assumption and Rejection of Executory Contracts and Unexpired
                     Leases ..............................................................................................................45
           (b)       Insurance Policies...........................................................................................45
           (c)       Cure of Defaults and Objections to Cure and Assumption .......................46

                                                                vi
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19                            Entered 04/22/19 20:20:03                        Page 7 of 108



           (d)      Contracts and Leases Entered Into After the Petition Date ......................47
           (e)      Reservation of Rights.....................................................................................47
     6.6   Procedures Governing Distributions........................................................................47
           (a)      Distributions to Holders of Allowed Claims Other than Members
                    of the Nationwide Consumer Borrower Settlement Class..........................47
           (b)      Distributions to Members of the Nationwide Consumer Borrower
                    Settlement Class .............................................................................................47
           (c)      Special Rules for Distributions to Holders of Disputed Claims.................48
           (d)      Delivery of Distributions ...............................................................................48
                    (1)        Record Date for Distributions to Holders of Claims ...........................48
                    (2)        Distribution Process .............................................................................48
                    (3)        Compliance Matters .............................................................................48
                    (4)        Foreign Currency Exchange Rate ........................................................49
                    (5)        Fractional, Undeliverable, and Unclaimed Distributions ....................49
                    (6)        Surrender of Canceled Instruments ......................................................50
           (e)      Claims Paid or Payable by Third Parties ....................................................51
                    (1)        Maximum Distribution.........................................................................51
                    (2)        Claims Paid by Third Parties ...............................................................51
                    (3)        Claims Payable by Insurance Carriers .................................................51
                    (4)        Applicability of Insurance Policies ......................................................51
           (f)      Setoffs ..............................................................................................................52
     6.7   Procedures for Resolving Disputed Claims .............................................................52
           (a)      Disputed Claims Process ...............................................................................52
           (b)      Prosecution of Objections to Claims and Interests .....................................52
           (c)      Estimation of Claims......................................................................................53
           (d)      Recoupment ....................................................................................................53
           (e)      No Interest ......................................................................................................53
           (f)      Disallowance of Claims ..................................................................................53
     6.8   Effect of Confirmation of the Plan ...........................................................................54
           (a)      Dissolution of the Creditors’ Committee .....................................................54
           (b)      Discharge of Claims and Termination of Interests .....................................54
           (c)      Releases by the Debtors .................................................................................55



                                                               vii
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19                            Entered 04/22/19 20:20:03                       Page 8 of 108



            (d)       Releases by Members of the Nationwide Consumer Borrower
                      Settlement Class .............................................................................................56
            (e)       Releases by Releasing Parties .......................................................................56
            (f)       Exculpation .....................................................................................................57
            (g)       Injunction........................................................................................................58
            (h)       Protection Against Discriminatory Treatment ...........................................58
            (i)       Release of Liens ..............................................................................................58
            (j)       Reimbursement or Contribution ..................................................................59
     6.9    Conditions Precedent to the Effective Date .............................................................59
            (a)       Substantial Consummation ...........................................................................60
            (b)       Effect of Non-Occurrence of Conditions to Consummation ......................60
            (c)       Vacatur of Confirmation Order ...................................................................60
     6.10   Modification, Revocation, or Withdrawal of the Plan............................................60
            (a)       Modification of Plan ......................................................................................60
            (b)       Effect of Confirmation on Modifications .....................................................61
            (c)       Revocation or Withdrawal of Plan ...............................................................61
     6.11   Retention of Jurisdiction ...........................................................................................61
     6.12   Other Miscellaneous Plan Provisions .......................................................................63
            (a)       Additional Documents ...................................................................................63
            (b)       Payment of Statutory Fees ............................................................................63
            (c)       Waiver of Federal Rule of Civil Procedure 62(a) .......................................63
            (d)       Reservation of Rights; Binding Effect..........................................................64
            (e)       No Admissibility .............................................................................................64
            (f)       Closing of Chapter 11 Cases .........................................................................64
            (g)       Service of Documents .....................................................................................64
            (h)       Term of Injunctions or Stays ........................................................................65
            (i)       Entire Agreement ...........................................................................................65
            (j)       Plan Supplement Exhibits .............................................................................65
            (k)       Non-Severability.............................................................................................65
  ARTICLE VII SOLICITATION AND VOTING PROCEDURES ........................................66
     7.1    Classes Entitled to Vote on the Plan .........................................................................66
     7.2    Votes Required for Acceptance by a Class ..............................................................67
     7.3    Certain Factors to be Considered Prior to Voting..................................................67

                                                               viii
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19                                Entered 04/22/19 20:20:03                        Page 9 of 108



     7.4     Voting Procedures ......................................................................................................67
  ARTICLE VIII CONFIRMATION PROCEDURES ..............................................................68
     8.1     The Confirmation Hearing........................................................................................68
     8.2     Confirmation Standards............................................................................................69
     8.3     Best Interests Test / Liquidation Analysis ...............................................................70
     8.4     Funding and Feasibility of the Chapter 11 Plan .....................................................70
     8.5     Alternatives to Confirmation and Consummation of the Plan ..............................70
  ARTICLE IX CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES ...................71
     9.1     Tax Consequences for the Debtors ...........................................................................71
     9.2     Tax Consequences for the Reorganized Debtors ....................................................72
     9.3     Tax Consequences for Holders of Claims and Interests.........................................72
  ARTICLE X CERTAIN FACTORS TO BE CONSIDERED .................................................73
     10.1    General Considerations .............................................................................................73
             (a)        Parties in Interest May Object to the Debtors’ Classification of
                        Claims and Interests ......................................................................................73
             (b)        The Debtors May Not Be Able to Satisfy the Voting Requirements
                        for Confirmation of the Plan .........................................................................74
             (c)        The Debtors May Not Be Able to Secure Confirmation of the Plan .........74
             (d)        Risk of Non-Occurrence of Effective Date...................................................74
     10.2    The Claims of the GPLS Parties ...............................................................................75
     10.3    Access to Funds in the Escrow Account...................................................................75
     10.4    Risk of Not Reaching Agreement on a Restructuring Term Sheet .......................75
     10.5    Potential Continuation of Litigation of the First Omnibus Objection to
             Claims..........................................................................................................................76
     10.6    Certain Tax Implications of the Chapter 11 Case ..................................................76
     10.7    Disclosure Statement Disclaimer ..............................................................................76
             (a)        Information Contained Herein Is for Soliciting Votes ...............................76
             (b)        Disclosure Statement May Contain Forward-Looking Statements ..........76
             (c)        No Legal, Business, or Tax Advice Is Provided to You by This
                        Disclosure Statement .....................................................................................77
             (d)        No Admissions Made .....................................................................................77
             (e)        Failure to Identify Estate Causes of Action or Projected
                        Objections .......................................................................................................77



                                                                    ix
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19                          Entered 04/22/19 20:20:03                        Page 10 of 108



            (f)    No Waiver of Right to Object or Right to Recover Transfers and
                   Assets ...............................................................................................................77
            (g)    Information Was Provided by the Debtors and Was Relied Upon
                   by the Debtors’ Advisors ...............................................................................77
            (h)    The Potential Exists for Inaccuracies and the Debtors Have No
                   Duty To Update ..............................................................................................78
            (i)    No Representations Outside of the Disclosure Statement Are
                   Authorized ......................................................................................................78
  ARTICLE XI CONCLUSION AND RECOMMENDATION ................................................78




                                                               x
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19                     Entered 04/22/19 20:20:03              Page 11 of 108




                                                    ARTICLE I

                 PURPOSE AND FUNCTION OF THE DISCLOSURE STATEMENT

          This disclosure statement (this “Disclosure Statement”) provides information regarding
  the Joint Chapter 11 Plan of Reorganization of Think Finance, LLC and Its Subsidiary Debtors
  and Debtors in Possession (as it may be further amended, supplemented, or otherwise modified
  from time to time, the “Plan”),2 which the Debtors are seeking to have confirmed by the Court.
  A copy of the Plan is attached hereto as Exhibit A. The rules of interpretation set forth in
  Article 1.2 of the Plan shall govern the interpretation of this Disclosure Statement.

          The Debtors provide this Disclosure Statement to enable any creditor whose Claim is
  impaired under the Plan and is entitled to vote on the Plan, to arrive at a reasonably informed
  decision in exercising the right to vote to accept or reject the Plan. This Disclosure Statement
  should be read in its entirety prior to voting on the Plan. The information contained herein is
  based on records maintained by the Debtors, and no representation or warranty is made as to
  their complete accuracy.

          For a class of impaired Claims to be considered to have accepted the proposed treatment
  of the class under the Plan, creditors who hold at least two-thirds in amount and more than one-
  half in number of Claims within the class must vote in favor of the Plan. If a party does not vote,
  i.e., does not return a fully completed Ballot within the specific time to the correct addressee,
  neither the party nor the amount of its Claim or Interest is counted to determine acceptance or
  rejection of the Plan. If you are entitled to vote and do not, the Ballots will be tallied as though
  your Claims did not exist. The Court can confirm the Plan even if the requisite acceptances are
  not obtained so long as the Plan complies with the Bankruptcy Code and accords fair and
  equitable treatment to any non-accepting Class.

           Parties entitled to vote are furnished a Ballot on which to record their respective
  acceptances or rejections of the Plan. Those completed Ballots must be returned by the deadline
  set forth on the Ballot to American Legal Claim Services LLC (the “Solicitation Agent”), who
  will tally the votes and report the results to the Court prior to or at the Confirmation Hearing.

         Each of the Debtors’ officers, boards of managers, or members, as applicable, has
  approved the Plan and believes the Plan is in the best interests of the Debtors’ Estates. As such,
  the Debtors recommend that all holders of impaired Claims that are entitled to vote accept the
  Plan by returning their ballots so as to be actually received by the Solicitation Agent no later than
  the deadline to be set by the Court.

       NO REPRESENTATIONS CONCERNING THE DEBTORS, THE DEBTORS’
  OPERATIONS, THE VALUE OF THE DEBTORS’ PROPERTY OR THE PLAN ARE
  AUTHORIZED UNLESS THEY ARE IN THIS DISCLOSURE STATEMENT. THIS
  DISCLOSURE STATEMENT IS THE ONLY STATEMENT WITH RESPECT TO THE

          2
            Capitalized terms used, but not defined in this Disclosure Statement, shall have the meanings ascribed to
  such terms in the Plan. Accordingly, please refer to the Plan for definitions of certain important terms used in this
  Disclosure Statement.
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03       Page 12 of 108




  PLAN. NO OTHER REPRESENTATION CONCERNING THE DEBTORS, THEIR
  OPERATIONS OR THE VALUE OF THEIR PROPERTY HAS BEEN AUTHORIZED.
  YOU SHOULD RELY ONLY ON THE REPRESENTATIONS OR INDUCEMENTS
  CONTAINED IN THIS DISCLOSURE STATEMENT. YOU SHOULD REPORT ANY
  ADDITIONAL REPRESENTATIONS AND INDUCEMENTS TO THE COURT,
  COUNSEL FOR THE DEBTORS OR THE OFFICE OF THE UNITED STATES
  TRUSTEE.

       THE COURT’S APPROVAL OF THIS DISCLOSURE STATEMENT DOES NOT
  CONSTITUTE A RECOMMENDATION BY THE COURT AS TO THE MERITS OF
  THE PLAN BUT MERELY CONFIRMS THAT THE DISCLOSURE STATEMENT IS
  ADEQUATE TO PROVIDE THE INFORMATION NECESSARY FOR YOU TO MAKE
  AN INFORMED JUDGMENT REGARDING WHETHER TO VOTE TO ACCEPT OR
  REJECT THE PLAN.

        THIS DISCLOSURE STATEMENT PROVIDES INFORMATION ABOUT THE
  PLAN.   ALTHOUGH THE DEBTORS BELIEVE THAT THE INFORMATION
  CONTAINED IN THIS DISCLOSURE STATEMENT IS ACCURATE, THE
  PROVISIONS OF THE PLAN CONTROL IF THERE IS ANY INCONSISTENCY
  BETWEEN THE PLAN AND THE INFORMATION CONTAINED IN THIS
  DISCLOSURE STATEMENT.

          If the Court does not confirm the Plan, the Debtors may amend the Plan or file a different
  Plan. If the Court does not confirm the Plan and the exclusive period within which the Debtors
  can obtain acceptance expires, a party in interest may file a plan. Additionally, on motion of a
  party in interest and after notice and a hearing, the Court may convert the Bankruptcy Case to a
  Chapter 7 case.

         The summaries of the financial information and the documents annexed to this Disclosure
  Statement or otherwise incorporated herein by reference are qualified in their entirety by
  reference to those documents. The statements contained in this Disclosure Statement are made
  only as of the date of this Disclosure Statement, and there is no assurance that the statements
  contained herein will be correct at any time after such date. Except as otherwise provided in the
  Plan or in accordance with applicable law, the Debtors are under no duty to update or
  supplement this Disclosure Statement.

                                           ARTICLE II

         GENERAL INFORMATION CONCERNING THE DEBTORS’ BUSINESS

  2.1    Business History Overview

         Founded in 2001 in Fort Worth, Texas, Think Finance, LLC (“Think Finance”), which
  was formerly known as Think Finance, Inc., provides financial technology services to clients
  predominately in the online consumer lending industry. Before the term “fintech” was coined,
  Think Finance was an established leader and innovator in the marketplace for online lending.
                                               2
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19                   Entered 04/22/19 20:20:03                Page 13 of 108




  For nearly 20 years, Think Finance has provided technology solutions that enable lenders and
  their third-party service providers to enhance marketing, underwriting and loan servicing through
  the use of Think Finance’s proprietary software technology, analytics and marketing services. In
  2013, Think was ranked number two on the Forbes List of America’s Most Promising
  Companies. It is a five-time honoree on the Inc. 5000 List of Fastest Growing Companies (2010-
  2015). Inc. magazine has described Think as a company that “develops next-generation financial
  products for under-served consumers using a technology and analytics platform to bridge the gap
  between payday loans and credit cards.”3

          Think Finance provides online lending solutions that allow lenders and their third-party
  service providers to market, underwrite, and service loans more effectively. The technology
  tools and services that Think Finance provides its clients span across the life of a loan, from
  origination or acquisition through payoff or sale of the debt. Think Finance has developed an
  online lending platform that allow lenders and their third-party service providers to grow their
  lending portfolios, mitigate fraud with established technology and process controls, and manage
  compliance through established credit policies. Think Finance has also offered administrative
  services to its clients, such as consumer marketing, loan servicing, and compliance and risk
  management services.

          Prior to 2014, Think Finance had two discrete lines of businesses: (a) a direct lender and
  branded product provider to non-prime consumers and (b) a provider of a technology platform
  and other services to third-party lenders, including certain sovereign Native American tribal
  lenders. In May 2014, Think Finance spun off its direct lending and branded consumer products
  portfolio into a new independent company, called Elevate Credit, Inc. (“Elevate”). Since the
  spinoff of Elevate, Think Finance has focused on its core business of providing analytics,
  technology and administrative services to third-party lenders and to service providers to third-
  party lenders.

  2.2    Corporate Structure

          Debtor Think Finance is a Delaware limited liability company. Its parent company, TF
  Holdings, Inc. (“TF Holdings”), is the sole member of Think Finance, LLC, and is not a debtor
  in these cases. Think Finance, LLC is the sole member of Debtors TC Loan Service, LLC (“TC
  Loan Service”), Think Finance SPV, LLC (“Think SPV”), and Financial U, LLC (“Financial
  U”). TC Loan Service is the sole member of Debtors TC Administrative Services, LLC
  (“TCAS”), Tailwind Marketing, LLC (“Tailwind”), and TC Decision Sciences LLC (“Decision
  Sciences”).

         Non-Debtor parent company TF Holdings is also the parent to various sister companies
  of Think Finance, Cortex Holdings, LLC (“Cortex”) and its subsidiaries, Jora Credit Holdings,
  LLC (“Jora”) and its subsidiaries, and TF Investment Services, LLC (“TF Investment”), none of
  which are debtors in these cases. A complete corporate organizational chart is attached as
  Exhibit A to the Declaration of Barney C. Briggs, Chief Financial Officer of Think Finance,
         3
             See Inc. 5000 #1898, “Think Finance” (2014), https://www.inc.com/profile/think-finance.

                                                          3
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19                 Entered 04/22/19 20:20:03          Page 14 of 108




  LLC, in Support of the Debtors’ Chapter 11 Petitions and First Day Pleadings [Doc. No. 12],
  which identifies the Debtor and non-Debtor companies owned directly and indirectly by TF
  Holdings as of Petition Date.

  2.3     Pre-Petition Capital Structure4

          (a)       GPLS

          GPL Servicing Ltd. (“GPLS”) is an entity incorporated under the Cayman Islands
  Companies Law. Pursuant to certain participation agreements, GPLS purchased participation
  interests in certain consumer loans issued by sovereign Native American tribal lenders
  commencing in 2011 and concluding in early 2017. As described further below, certain of the
  Debtors provided services to GPLS for which they are owed substantial fees. As a result of
  redemption of all other investors in GPLS in May 2017, Debtor Think SPV owns 100% of the
  remaining Participating Shares (as defined below) in GPLS.

          GPLS also issued voting non-participating shares (the “Management Shares”), which
  entitle the holder to exercise voting rights relating to the management of GPLS, including to
  appoint directors. The Management Shares are 100% owned and controlled by Victory Park
  Capital Advisors, LLC (“Victory Park”) through funds that it manages and/or wholly owned
  subsidiaries that it controls.

                           (1)   Fixed Return Owed by GPLS

          GPLS issued three classes of participating non-voting shares: Series I-A and I-B, Series II
  and Series III shares (collectively, the “Participating Shares”). Each holder of Participating
  Shares earns a fixed annual return (the “Fixed Return”) on its principal investment payable by
  GPLS monthly. As of the Petition Date, Think SPV held $54,816,667 in principal amount of
  Participating Shares based on amounts Think SPV contributed to GPLS. Following a share
  redemption, discussed below, Think SPV is the sole remaining holder of the Participating Shares.
  As of the Petition Date, GPLS owed Debtor Think SPV a “Fixed Return” of at least
  $5,271,780.84. In addition, as of the Petition Date, GPLS was obligated to redeem Think SPV’s
  shares in GPLS, which would have resulted in the return of tens of millions of dollars of capital
  to Think SPV.

                           (2)   Agent Fee Owed by GPLS

         Debtor TCAS and GPLS are parties to an Eleventh Amended and Restated
  Administrative Agency Agreement, dated as of July 7, 2016 (the “AAA”). Pursuant to the AAA,
  TCAS provides certain administrative services to GPLS. GPLS is obligated to pay TCAS a fee
  (the “Agent Fee”) each month. As of the Petition Date, GPLS owed Debtor TCAS previously
  accrued, unpaid “Agent Fees” of at least $4,092,418.40.


          4
                The following summary is qualified in its entirety by reference to the operative documents and
  agreements.
                                                        4
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03       Page 15 of 108




         (b)     Promissory Notes

          As of the Petition Date, Think Finance was the lender under two secured intercompany
  loans: (a) an Amended and Restated Revolving Loan Agreement, Promissory Note and Security
  Agreement with TF Investment in the amount of $9.35 million (the “TF Investment Loan”) and
  (b) a Revolving Loan Agreement, Promissory Note and Security Agreement with Cortex in a
  maximum commitment amount of $6 million (the “Cortex Holdings Loan”). As of the Petition
  Date, the balance on the TF Investment Loan was approximately $9 million and it paid interest
  weekly at the rate of 20% per annum. The TF Investment Loan matured on May 10, 2018. On
  June 14, 2018, TF Investment repaid the balance of the TF Investment Loan to the Debtors. The
  outstanding balance on the Cortex Holdings Loan as of the Petition Date was approximately $3.5
  million. The Cortex Holdings Loan incurs interest monthly at the rate of 8% per annum, and it
  matures on May 31, 2019.

          Think Finance also is the holder of a promissory note from Haynes Investment, Inc., with
  an original principal balance of $5.269 million and a current outstanding balance of
  approximately $2.5 million that matures on June 15, 2019.

         (c)     Liabilities

         The Debtors do not have any funded debt obligations or outstanding long-term interest-
  bearing debt.

           The Debtors, Victory Park and the GPL Servicing Agent, LLC (the “Collateral Agent”),
  an entity wholly owned and controlled by Victory Park, are parties to a Fourth Amended and
  Restated Guaranty and Security Agreement, dated as of April 2, 2013 (as amended by a First
  Amendment to Fourth Amended and Restated Guaranty and Security Agreement, dated as of
  May 1, 2014, a Second Amendment to Fourth Amended and Restated Guaranty and Security
  Agreement, dated as of February 27, 2015, and a Third Amendment to Fourth Amended and
  Restated Guaranty and Security Agreement, dated as of July 25, 2016, the “GSA”). Pursuant to
  the GSA, the Debtors guaranteed certain obligations owed to Victory Park and GPLS under the
  participation agreements entered into by GPLS and the respective sovereign Native American
  tribal lenders. To secure the guaranty of these obligations, the Debtors pledged substantially all
  of their assets to the “GPLS Parties,” which consist of Victory Park, the Collateral Agent and
  GPLS. As described in further detail below, the Debtors have denied that they currently owe any
  obligations to the GPLS Parties and have further denied that the security interest concerning
  these obligations is valid and enforceable.

          The Debtors are the subject of certain disputed, contingent litigation claims described in
  Article III below.




                                                  5
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 16 of 108




                                            ARTICLE III

        EVENTS LEADING TO THE COMMENCEMENT OF THE CHAPTER 11 CASES

  3.1     Dispute and Arbitration with Victory Park

          Beginning in June 2017, Victory Park, through its ownership and control of the Collateral
  Agent, caused GPLS to cease making payment to certain of the Debtors of amounts that the
  Debtors believed were due under the terms of the AAA. Victory Park took the position that
  these funds should be reserved to cover future indemnification claims against certain of the
  Debtors principally related to the Pennsylvania Litigation (discussed below). Without access to
  such funds, the Debtors determined that they would be unable to meet their obligations to their
  creditors and, importantly, to meet payroll obligations.

         On August 7, 2017, Think Finance, TCAS and Think SPV commenced an arbitration
  proceeding before JAMS, Ref# 1410007541 (the “Arbitration”), against Victory Park, its wholly
  owned affiliate Victory Park Management, LLC (“VP Management”), the Collateral Agent, and
  GPLS. The arbitration demand asserted claims of tortious interference, breach of contract,
  conversion, and breach of fiduciary duty, among other claims. The arbitration demand also
  sought emergency injunctive relief requiring GPLS to pay all amounts then due and owing to
  TCAS and Think SPV, plus attorneys’ fees and costs.

          On September 12, 2017, on the eve of the arbitration hearing, certain of the Debtors and
  Victory Park entered into a Confidential Interim Settlement Agreement (the “ISA”) to provide
  interim liquidity to Think Finance while the parties attempted to negotiate a global resolution.
  Pursuant to the ISA, the parties agreed that Victory Park or one of its affiliates would transfer
  certain funds to Think Finance.

          On September 12, 2017, in accordance with the ISA, the Debtors received the first
  payment of $4.3 million due under the ISA. However, despite the Debtors complying with the
  terms of the ISA, the Debtors did not receive any additional payments due under the ISA,
  including a $4.2 million payment due on October 2, 2017. On October 3, 2017, the Debtors sent
  a notice of default to the defendants in the Arbitration citing the failure to make the contemplated
  distribution on October 2, 2017. Without these payments, the Debtors liquidity was rapidly
  diminishing. The Debtors believe that they have claims for damages against Victory Park for its
  failure to comply with the ISA. Certain of these claims have been asserted by the Debtors in the
  VPC Adversary Proceeding (as defined below and discussed in Article 4(c) below).

  3.2     Consumer Borrower Related Litigation Matters

          Since prior to the Petition Date, certain of the Debtors have been named as defendants in
  several litigation matters (the “Consumer Borrower Litigation,” a full list of which is attached
  hereto as Exhibit C), summarized below, which have hindered the Debtors’ ability to
  successfully pursue various new business opportunities, thereby contributing to their liquidity
  issues.

                                                   6
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03         Page 17 of 108




        (a) The Pennsylvania Litigation

           On November 13, 2014, the Commonwealth of Pennsylvania (“Pennsylvania”), through
  its attorney general, filed a civil action against certain of the Debtors and the former CEO of
  Think Finance, in the Court of Common Pleas of Philadelphia, First Judicial District of
  Pennsylvania, alleging violations of Pennsylvania consumer lending laws. On December 17,
  2014, the lawsuit was removed to the U.S. District Court for the Eastern District of Pennsylvania
  and it is captioned Commonwealth of Pa. v. Think Finance Inc., et al., Case No. 2:14-cv-07139-
  JCJ (E.D. Pa.) (the “Pennsylvania Litigation”). On April 7, 2017, the Commonwealth of
  Pennsylvania filed a second amended complaint, in which it added Victory Park, the Collateral
  Agent, and GPLS as defendants. The Debtors named as defendants have filed an answer in the
  Pennsylvania Litigation, denying the allegations contained therein. On December 15, 2017, the
  Bankruptcy Court entered an order providing that the automatic stay of 11 U.S.C. § 362(a) does
  not apply to the Pennsylvania Litigation. See Order Granting Commonwealth of Pennsylvania’s
  Motion for Determination That Its Regulatory Action Against the Debtors Is Excluded from the
  Automatic Stay, Pursuant to 11 U.S.C. § 362(b)(4) [Doc. No. 201]. The parties have completed
  discovery in the Pennsylvania Litigation. On January 15, 2019, the district court entered an
  order continuing generally the deadline for seeking summary judgment as to the Debtors and the
  Victory Park defendants pending the outcome of settlement negotiations between the parties.

        (b) Putative Class Action Litigation

                         (1) The Vermont Litigation

           On May 13, 2015, two individuals filed a putative class action against officers and
  directors of Plain Green, LLC (“Plain Green”), one of the Debtors’ sovereign Native American
  tribal lending clients, in the U.S. District Court for the District of Vermont alleging violations of
  state and federal consumer lending laws, Gingras et al. v. Rosette et al., Case No. 15-cv-101 (D.
  Vt.) (the “Vermont Litigation”). The plaintiffs in the Vermont Litigation seek certification of a
  nationwide class of consumers who received one or more loans from Plain Green. On August 4,
  2015, the plaintiffs amended the complaint to include certain of the Debtors, among other
  parties. The Debtors named as defendants moved to compel arbitration and, in the alternative, to
  dismiss the claims. On May 16, 2016, the district court denied the motion to compel arbitration.
  The Debtors that are named as defendants appealed that decision. The district court then stayed
  the Vermont Litigation pending the decision on appeal by the U.S. Court of Appeals for the
  Second Circuit. On January 26, 2018, the Court granted limited relief from the automatic stay of
  11 U.S.C. § 362(a) for the Second Circuit to issue a decision. See Order Granting Motion for
  Limited Relief from the Automatic Stay to Permit the Second Circuit to Rule on the Pending
  Appeals [Doc. No. 272]. The Second Circuit has not yet issued a decision on appeal and the
  Vermont Litigation remains otherwise stayed as to the Debtors.

                       (2)   The Virginia Litigation

         On May 19, 2017, several individuals filed a putative class action against certain of the
  Debtors and the former CEO of Think Finance in the U.S. District Court for the Eastern District

                                                   7
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19              Entered 04/22/19 20:20:03         Page 18 of 108




  of Virginia alleging violations of state and federal consumer lending laws, Gibbs, et al. v. Rees,
  et al., Case No. 17cv386 (E.D. Va.) (the “Virginia Litigation”). GPLS also is a named
  defendant. The plaintiffs in the Virginia Litigation seek certification of a class of individuals
  who reside in Virginia and received one or more loans from Plain Green or Great Plains, LLC
  (“Great Plains”), another of the Debtors’ sovereign Native American tribal lending clients. On
  August 7, 2017, the Debtors that are named as defendants filed a motion to compel arbitration
  and also filed a motion to dismiss the complaint. On March 23, 2018, the U.S. District Court for
  the Eastern District of Virginia issued a Memorandum Opinion transferring the Virginia
  Litigation to the U.S. District Court for the Northern District of Texas. On May 1, 2018, the
  U.S. District Court for the Northern District of Texas entered the Agreed Order Granting Motion
  Pursuant to Northern District of Texas Misc. Order No. 33 to Refer the Above-Captioned Case
  to Be Adjudicated by Judge Harlan D. Hale of the U.S. Bankruptcy Court for the Northern
  District of Texas [Doc. No. 514]. The Virginia Litigation was assigned Adv. Pro. No. 18-03069
  (HDH) (Bankr. N.D. Tex.) and is currently stayed.

                       (3)   The Florida Litigation

          On September 22, 2017, an individual filed a putative class action against certain of the
  Debtors and the former CEO of Think Finance in the U.S. District Court for the Middle District
  of Florida alleging violations of state and federal consumer lending laws, Banks v. Rees et al.,
  Case No. 17-cv-2201 (M.D. Fla.) (the “Florida Litigation”). GPLS also is a named defendant in
  the Florida Litigation. The Florida Litigation was filed by at least one of the same plaintiffs’
  attorneys who filed the Virginia Litigation (collectively, “VA/FL/CA Counsel”) and the named
  defendants and allegations are substantially the same, but asserted under Florida law. The
  plaintiffs in the Florida Litigation seek certification of a class of individuals that reside in Florida
  and obtained one or more loans from Great Plains. The Florida Litigation was filed against the
  Debtors and the other defendants just prior to the Petition Date and was stayed as to the Debtors
  upon the bankruptcy filing. The Florida Litigation continued as to the other defendants. On
  March 30, 2018, as a result of the venue transfer ruling in the Virginia Litigation, the non-stayed
  parties in the Florida Litigation filed a joint motion to transfer the Florida Litigation to the U.S.
  District Court for the Northern District of Texas. On April 3, 2018, the U.S. District Court for
  the Middle District of Florida entered an order transferring the Florida Litigation to the U.S.
  District Court for the Northern District of Texas. On April 30, 2018, the U.S. District Court for
  the Northern District of Texas entered an order referring the Florida Litigation to the Bankruptcy
  Court [Doc. No. 501]. The Florida Litigation was assigned Adv. Pro. No. 18-03064 (HDH)
  (Bankr. N.D. Tex.) and is currently stayed.

                       (4)   The North Carolina Litigation

          After the Petition Date, on February 16, 2018, several individuals filed a putative class
  action against Great Plains, the former CEO of Think Finance, Victory Park, GPLS, and various
  other non-Debtors alleging violations of various state and federal consumer lending laws.
  Granger, et al. v. Great Plains Lending, LLC, et al., Case No. 18-cv-00112 (M.D.N.C.) (the
  “North Carolina Litigation”). The Debtors are not named as defendants. The plaintiffs in the
  North Carolina Litigation seek certification of a nationwide class of consumers who received one

                                                     8
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 19 of 108




  or more loans from Great Plains. The North Carolina Litigation was filed by at least one of the
  same plaintiffs’ attorneys who filed the Vermont Litigation (all such counsel, collectively,
  “VT/NC Counsel”). The North Carolina Litigation remains pending.

                       (5)   The California Litigation

          After the Petition Date, on February 23, 2018, several individuals filed a putative class
  action against Plain Green, the former CEO of Think Finance, Victory Park, GPLS, and various
  other non-Debtors in the U.S. District Court for the Northern District of California alleging
  violations of state and federal consumer lending laws. Brice, et al. v. Reese, et al., Case No. 18-
  cv-01200 (N.D. Cal.) (the “California Litigation”). The Debtors are not named as defendants.
  The California Litigation was filed by VA/FL/CA Counsel and the allegations are essentially the
  same as those asserted in the Virginia Litigation and the Florida Litigation, but asserted under
  California law. The plaintiffs in the California Litigation seek certification of a class of
  consumers residing in California who obtained one or more loans from Plain Green or Great
  Plains. On June 6, 2018, following the venue transfer ruling in the Virginia Litigation, the U.S.
  District Court for the Northern District of California entered an order transferring the California
  Litigation as it relates to Victory Park, GPLS, the former CEO of Think Finance, and certain
  other defendants to the U.S. District Court for the Northern District of Texas, as assigned the
  California Litigation Case No. 18-cv-01867-N [Cal. Litigation Doc. No. 66]. On August 8,
  2018, the U.S. District Court for the Northern District of Texas entered an order referring the
  California Litigation to the Bankruptcy Court [N.D. Tex. Cal Litigation Doc. No. 72]. The
  California Litigation was assigned Adv. Pro. No. 18-03313 (HDH) (Bankr. N.D. Tex.) and is
  currently stayed.

        (c) The CFPB Litigation

          After the Petition Date, on November 15, 2017, the Consumer Financial Protection Board
  (the “CFPB”) initiated litigation against the Debtors in the U.S. District Court for the District of
  Montana (the “Montana Court”) alleging various violations of federal consumer lending laws.
  Consumer Fin. Prot. Bureau v. Think Finance, LLC et al., Case No. 4:17-cv-00127-BMM (D.
  Mont.) (the “CFPB Litigation”). The Debtors moved to dismiss the CFPB Litigation, which
  motion was denied on August 3, 2018. On November 16, 2018, the CFPB and the Debtors filed
  a joint motion seeking to stay discovery for a period of 60 days in the CFPB Litigation. The stay
  has since expired and discovery in the CFPB litigation has recommenced, but the parties have
  agreed to move the Montana Court for a further stay upon execution of an agreement concerning
  the Consumer Litigation Settlement that is amenable to the CFPB.

                                            ARTICLE IV

                                     THE CHAPTER 11 CASES

         (a)     Commencement of the Chapter 11 Case

         On October 23, 2017 (the “Petition Date”), each of the Debtors filed its respective
  voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United States
                                                9
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 20 of 108




  Bankruptcy Court for the Northern District of Texas, Dallas Division (the “Bankruptcy Court”),
  with such cases being jointly administered under case number 17-33964 (HDH).

         (b)     Appointment of the Creditors’ Committee

          On November 2, 2017, the United States Trustee for the Northern District of Texas (the
  “U.S. Trustee”) appointed as members of the Official Committee of Unsecured Creditors (the
  “Committee”): Marlin & Associates Holdings, LLC (“Marlin”), Patrick Inscho, and Mphasis
  Limited [Doc. No. 59]. On November 27, 2017, the U.S. Trustee appointed two additional
  members to the Committee: COP – Spectrum Center and India Banks. Ms. Banks is a named
  plaintiff in the Florida Litigation, and Mr. Inscho is a named plaintiff in the Virginia Litigation.
  Marlin was also involved in pre-petition litigation with the Debtors and its claims were
  scheduled as disputed and unliquidated. On January 1, 2018, the Court approved the retention of
  Cole Schotz P.C. [Doc. No. 237] as counsel to the Committee and on January 26, 2018, the
  Court approved Teneo Capital as financial advisor to the Committee [Doc. No. 273].

         (c)     VPC Adversary Proceeding and Cash Collateral

         On the Petition Date, Debtor-Plaintiffs Think Finance, Think SPV, and TCAS
  commenced Adversary Proceeding No. 17-03106 (the “VPC Adversary Proceeding”) by filing
  the Verified Complaint [VPC Adv. Doc. No. 1] (the “Complaint”) against defendants Victory
  Park, VP Management, GPLS, and the Collateral Agent (collectively, the “VPC Defendants”).

          The Debtor-Plaintiffs initiated the VPC Adversary Proceeding because the Debtors
  believe that the lien asserted by the VPC Defendants against the Debtors’ assets is invalid and
  that the Debtors have claims for damages against the VPC Defendants as a result of their pre-
  petition conduct described in Article 3.1, as well as certain post-petition conduct.

          The Debtor-Plaintiffs seek the following relief in the Complaint: (i) an order compelling
  the VPC Defendants to turn over funds in their possession, custody or control that are property of
  the estate, and to turn over information, in accordance with the provisions of sections 542(a), (b),
  and (e) of the Bankruptcy Code; (ii) a judgment holding the VPC Defendants in contempt for
  willfully violating the automatic stay in section 362(a) of the Bankruptcy Code; (iii) an order
  disallowing the contingent, indemnification claims of the VPC Defendants; (iv) to the extent the
  claims of the VPC Defendants are not disallowed, an order estimating such claims at or close to
  $0 for all purposes in these bankruptcy cases and declaring void any liens asserted by the VPC
  Defendants to the extent they exceed the allowed amount of the estimated claims; and (v) to the
  extent the claims of the VPC Defendants are not disallowed or estimated at $0 for all purposes,
  an order equitably subordinating such claims and ordering that any lien securing such
  subordinated claims be transferred to the Debtors’ estates.

          In addition to seeking the relief above, the Debtor-Plaintiffs also seek damages in the
  Complaint against: (i) Victory Park and GPLS for breach of fiduciary duty; (ii) the Collateral
  Agent for breach of fiduciary duty; (iii) Victory Park, the Collateral Agent, and VP Management
  for tortious interference; (iv) GPLS for breach of contract of the AAA (as defined in the

                                                  10
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19          Entered 04/22/19 20:20:03      Page 21 of 108




  Complaint); (v) GPLS for breach of contract of the Articles of Association (as defined in the
  Complaint); (vi) Victory Park, the Collateral Agent, and GPLS for conversion of funds held by
  GPLS; (vii) Victory Park, the Collateral Agent, VP Management, and GPLS for conversion of
  funds currently or previously held by VP Management; (viii) Victory Park, GPLS, and the
  Collateral Agent for breach of the implied covenant of good faith and fair dealing; (ix) Victory
  Park, the Collateral Agent, and VP Management for unjust enrichment; (x) the VPC Defendants
  for fraudulent inducement concerning the ISA; (xi) alternatively, the VPC Defendants for breach
  of the ISA; and (xii) the VPC Defendants for breach of the implied covenant of good faith and
  fair dealing concerning the ISA.

        Contemporaneously with filing the Complaint, the Debtor-Plaintiffs also filed the
  Emergency Motion for a Temporary Restraining Order, Preliminary Injunction, and Order to
  Show Cause for Willful Violations of the Automatic Stay [VPC Adv. Doc. No. 2] (the
  “Emergency Motion”). On October 31, 2017, the Court entered an Agreed Order [VPC Adv.
  Doc. No. 22] (the “Agreed Order”), which established an escrow account (the “Escrow
  Account”) at Metropolitan Commercial Bank (the “Escrow Agent”). The Agreed Order required
  the GPLS Parties to deposit the Transferred Funds (as defined in the Complaint) into the Escrow
  Account and requires the VPC Defendants to deposit all additional funds GPLS received into the
  Escrow Account subject to the GPLS Holdback (as defined in the Agreed Order).

          On October 27, 2017, the Court entered the Interim Order Authorizing the Debtors to Use
  Cash Collateral, Granting Adequate Protection and Related Relief [Doc. No. 37] (the “Interim
  Cash Collateral Order”). The Interim Cash Collateral Order authorized the Debtors to use cash
  collateral, limited the ability of the GPLS Parties to transfer any funds from accounts owned by
  GPLS, and scheduled the final cash collateral hearing for November 20, 2017.

         Beginning on November 20, 2017, the parties conducted a contested hearing concerning
  the Emergency Motion and the Debtors’ cash collateral motion. On December 4, 2017, the
  Court issued an oral ruling on the Emergency Motion and the Debtors’ cash collateral motion
  (the “December 4 Ruling”).

         On December 7, 2017, the Court entered the Order Granting Preliminary Injunction
  [VPC Adv. Doc. No. 73] (the “Preliminary Injunction Order”). In the Preliminary Injunction
  Order, consistent with the December 4 Ruling, the Court ordered the turnover to the Debtors of
  $5 million of funds held in the Escrow Account, and ordered Defendants to cause GPLS to
  continue to transfer all funds to the Escrow Account subject to the GPLS Holdback. In the
  Preliminary Injunction Order, the Court also ordered Defendants to turn over information to the
  Debtors.

         On December 7, 2017, the Court also entered the Order Authorizing the Debtors to Use
  Cash Collateral, Granting Adequate Protection and Related Relief [Doc. No. 182] (the “Cash
  Collateral Order”), which approved the Debtors’ cash collateral motion as set forth therein and
  authorized the Debtors’ use of cash collateral consistent with a Thirteen Week Forecast (as
  defined in the Cash Collateral Order).


                                                11
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19          Entered 04/22/19 20:20:03      Page 22 of 108




          On December 15, 2017, the VPC Defendants filed Defendants’ First Amended Answer to
  Plaintiffs’ Verified Complaint, Affirmative Defenses, Counterclaims, and Third-Party Claims
  [VPC Adv. Doc. No. 76] asserting claims against the Debtors (the “Counterclaim”) and third
  party claims against certain non-Debtor affiliates (the “Third Party Claims”). The Debtors
  answered the Counterclaim on December 29, 2017. The non-Debtor affiliates filed a motion to
  dismiss the Third Party Claims on January 4, 2018. These motions to dismiss remain pending.

         On December 22, 2017, the Debtors filed the Plaintiff’s Motion for Partial Summary
  Judgment [VPC Adv. Doc. No. 82]. On January 9, 2018, Defendants filed the Defendants’
  Motion for Partial Summary Judgment on Defendants’ Declaratory Judgment Claim and Cross-
  Motion for Summary Judgment on Plaintiffs’ Turnover and Contract Claim [Adv. Pro. Doc. No.
  97]. These summary judgment motions remain pending.

         As of early January, 2018, the trial in the VPC Adversary Proceeding was scheduled to
  begin on February 26, 2018. On January 14, 2018, however, the Debtors filed the Debtors’
  Motion for an Order Supplementing Order Authorizing the Debtors to Use Cash Collateral,
  Granting Adequate Protection and Related Relief [Doc. No. 247] (the “First Supplemental
  Motion”), which sought approval of both an order staying the VPC Adversary Proceeding
  through at least April 23, 2018, and an order authorizing certain payments to some of the
  professionals of the GPLS Parties. Following a contested hearing on January 18, 2018, the Court
  approved the First Supplemental Motion (the “January 18 Ruling”).

         In accordance with the January 18 Ruling, on January 22, 2018, the Court entered the
  Agreed Third Amended Scheduling and Case Management Order [VPC Adv. Doc. No. 120] (the
  “Third Scheduling Order”), which stayed the VPC Adversary Proceeding through at least April
  23, 2018. Also in accordance with the January 18 Ruling, on January 25, 2018, the Court
  entered the Order Supplementing Order Authorizing the Debtors to Use Cash Collateral,
  Granting Adequate Protection and Related Relief [Doc. No. 270] (the “First Supplemental
  Order”), which authorized certain payments to some of the professionals of the GPLS Parties.

         On June 6, 2018, the Debtors filed the Debtors’ Motion for a Second Order
  Supplementing Order Authorizing the Debtors to Use Cash Collateral, Granting Adequate
  Protection and Related Relief [Doc. No. 566] (the “Second Supplemental Motion”) [Doc. No.
  567]. The Second Supplemental Motion sought approval of both an order staying the VPC
  Adversary Proceeding through the later of October 31, 2018 or the termination of the Court
  ordered mediation described in Article 4(k) below, and entry of an order paying certain amounts
  to some of the professionals and service providers of the GPLS Parties. Following a contested
  hearing on June 19, 2018, the Court granted the Second Supplemental Motion, and on June 25,
  2018, the Court entered the Second Order Supplementing Order Authorizing the Debtors to Use
  Cash Collateral, Granting Adequate Protection and Related Relief [Doc. No. 618] (the “Second
  Supplemental Order”). On June 26, 2018, in accordance with the Second Supplemental Order,
  the Court entered the Agreed Fourth Amended Scheduling and Case Management Order [VPC
  Adv. Doc. No. 133] staying the VPC Adversary Proceeding. The VPC Adversary Proceeding
  remains stayed, as the Court ordered mediation has not terminated.


                                                12
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19                Entered 04/22/19 20:20:03           Page 23 of 108




          (d)     Objections to GPLS Professional Expense Requests

          Pursuant to the Cash Collateral Order, the GPLS Parties were authorized to periodically
  submit requests for payment of expenses incurred by their professionals, along with any invoices
  evidencing such expenses, to the Debtors, the U.S. Trustee, and the Committee (collectively, the
  “GPLS Expense Requests”). The Debtors, the U.S. Trustee, and the Committee were then
  provided with an opportunity to object to the GPLS Expense Requests. The Debtors submitted
  objections to the GPLS Expense Requests on various grounds. The Debtors reserved their rights
  to assert additional objections to such requests. The Debtors served objections to each of the
  GPLS Expense Requests (collectively, the “GPLS Expense Request Objections”). The
  Committee joined in the Debtors’ GPLS Expense Request Objections or asserted additional
  objections with respect to the GPLS Expense Requests. The U.S. Trustee also has reserved
  rights in connection with the GPLS Expenses Requests.

          (e)     Retention of Professionals

                  (1)     Hunton Andrews Kurth LLP

          To assist them in carrying out their duties as debtors-in-possession and to represent their
  interests otherwise in the Case, the Debtors filed with the Court an application seeking entry of
  an order authorizing the Debtors to retain Hunton Andrews Kurth LLP5 as their counsel. On
  December 18, 2017, the Court entered an order approving the application on a final basis [Doc.
  No. 204].

                  (2)     Alvarez & Marsal North America, LLC

          To assist them in carrying out their duties as debtors-in-possession and to serve as their
  financial advisor, the Debtors filed with the Court an application seeking entry of an order
  authorizing the Debtors to retain Alvarez & Marsal North America, LLC as their financial
  advisor. On December 18, 2017, the Court entered an order approving the application on a final
  basis [Doc. No. 205].

                  (3)     Goodwin Proctor LLP

           To represent them as special litigation counsel in connection with investigations and
  litigation involving the CFPB or other agencies, the Debtors filed with the Court an application
  seeking entry of an order authorizing the Debtors to retain Goodwin Procter LLP as their special
  litigation counsel. On December 18, 2017, the Court entered an order approving the application
  on a final basis [Doc. No. 206]. Subsequently, the Debtors filed with the Court a supplemental
  application seeking to expand the scope of the Debtors’ retention of Goodwin Procter LLP to
  include providing services in connection with certain claims brought by consumers that obtained
  loans from one of the Debtors’ sovereign Native American tribal lending clients. On April 30,

          5
           Please note that effective April 2, 2018, the law firm of Hunton & Williams LLP changed its name to
  Hunton Andrews Kurth LLP.

                                                      13
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19                  Entered 04/22/19 20:20:03            Page 24 of 108




  2018, the Court entered an order approving the supplemental application on a final basis [Doc.
  No. 493].

                   (4)     Eversheds Sutherland (US) LLP

          To assist them in the defense of claims asserted against the Debtors, including those
  asserted in litigation brought by Pennsylvania in the Pennsylvania Litigation, the Debtors filed
  with the Court an application seeking entry of an order authorizing the Debtors to retain
  Eversheds Sutherland (US) LLP as their special litigation counsel. On January 26, 2018, the
  Court entered an order approving the application on a final basis [Doc. No. 274].

          (f)      Claims Process and Bar Dates

          On November 11, 2017, the Court entered the Order (I) Establishing Bar Date for Filing
  Proofs of Claim, (II) Approving Proof of Claim Form, (III) Approving the Form and Manner of
  Notice Thereof, and (IV) Providing Certain Supplemental Relief (the “Bar Date Order”)6 [Doc.
  No. 137]. The Bar Date Order established the following bar dates (each, a “Bar Date”) for the
  filing of proofs of claim against the Debtors in the Bankruptcy Case:

                          The General Bar Date. March 1, 2018, at 4:00 p.m. as the Bar Date for the
                           filing of all proofs of claim for claims arising prior to the commencement
                           of the Bankruptcy Case;

                          The Governmental Unit Bar Date. April 23, 2018, at 4:00 p.m. as the Bar
                           Date for the filing of all proofs of claim by any “governmental unit” as
                           that term is defined in Section 101(27) of the Bankruptcy Code; and

                          The Rejection Bar Date. The later of the General Bar Date or thirty (30)
                           days after the effective date of rejection of the subject executory contract
                           or unexpired lease.

          In the Bar Date Order, the Court also approved a process for providing notice to certain
  individuals (the “Consumer Borrowers”) who obtained one or more loans from one of the
  Debtors’ sovereign Native American tribal lender clients. The Court approved the use of a
  Consumer Borrower Proof of Claim Form specifically tailored for Consumer Borrowers who
  elect to assert a claim against the Debtors related to such loans. The Debtors provided notice of
  the Bar Date to approximately 1.13 million Consumer Borrowers. Further, the Debtors
  published notice of the Bar Dates in the national editions of the Wall Street Journal and the USA
  Today on December 12, 2017, and December 13, 2017, respectively.

         The Debtors scheduled approximately 100 claims in their Schedules (the “Scheduled
  Claims”) in the aggregate amount of approximately $7.9 million. In addition, as of the
  applicable Bar Dates, over 5,000 proofs of claim were filed in connection with the Bankruptcy

          6
           Capitalized terms not otherwise defined in this section shall have the meaning given to them in the Bar
  Date Order.
                                                        14
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03       Page 25 of 108




  Cases in an aggregate face amount that far exceeds the amount of the Scheduled Claims.
  Approximately 4,500 of the filed proofs of claim were filed by Consumer Borrowers. The
  Debtors believe that they have valid objections to a number of the filed claims and the ultimate
  total Allowed amount of such Claims may be significantly less than the asserted amounts.
  Moreover, as described below in Article 6.2, certain of the larger claims filed related to the
  litigation described in Article 3.2 are disputed and will be allowed by agreement for voting
  purposes only.

         (g)     First Omnibus Claims Objection

          On March 19, 2018, the Debtors filed the Debtors’ First Omnibus Objection to Certain
  Claims (the “First Omnibus Objection”) [Doc. No. 359] seeking disallowance of the claims of
  six Consumer Borrowers from two states, Virginia and Texas, who asserted various claims
  against the Debtors under federal and state consumer lending laws. Each of them is represented
  by either VA/FL/CA Counsel or VT/NC Counsel.

         The First Omnibus Objection was scheduled for trial beginning on October 3, 2018. The
  Debtors and the claimants subject to the First Omnibus Objection engaged in significant
  discovery in preparation for the trial.

         On July 3, 2018, VA Counsel filed Plaintiff Stephanie Edward’s Motion for Partial
  Summary Judgment [Doc. No. 640] and on July 27, 2018, the Debtors filed the Debtors’ Motion
  for Summary Judgment on Certain Virginia and Texas Claims and Objection to Plaintiff
  Stephanie Edwards’ Motion for Partial Summary Judgment [Doc. No. 701] (together, the
  “Summary Judgment Motions”).

           On September 20, 2018, the Court continued the trial on the First Omnibus Objection
  until at least October 9, 2018.

        On September 26, 2018, the Court issued its oral ruling on the Summary Judgment
  Motions, denying both motions, and entered the Order Denying Plaintiff Stephanie Edwards’
  Motion for Partial Summary Judgment [Doc. No. 1011] and Order Denying Debtors’ Motion for
  Summary Judgment on Certain Virginia and Texas Claims [Doc. No. 1012] (together, the
  “Summary Judgment Orders”).

          Following entry of the Summary Judgment Orders, the Court entered the Agreed Order
  Amending Scheduling Order Concerning Debtors’ First Omnibus Objection to Claims [Doc. No.
  1076], which rescheduled the trial on the First Omnibus Objection to begin on November 1,
  2018. Prior to commencement of the rescheduled trial, the parties held a mediation and agreed to
  certain “essential terms” that would form the basis for a global settlement of the First Omnibus
  Objection and the other litigation described in Article 3.2. Based on this agreement, the trial on
  the First Omnibus Objection has been continued indefinitely.




                                                 15
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03       Page 26 of 108




         (h)     Consumer Borrower Adversary Proceedings

          VA/FL/CA Counsel have initiated six (6) adversary proceedings in this Court
  (collectively, the “VA/FL/CA Adversary Proceedings”), all against Debtor defendants. Those
  adversary proceedings are: Gibbs, et al. v. Think Finances, LLC, et al., Adv. Pro No. 17-03117-
  hdh, filed Dec. 20, 2017, Earl Browne v. Think Finance, LLC, et al., Adv. Pro. No. 17-03120-
  hdh, filed Dec. 21, 2017; India Banks v. Think Finance, LLC, et al., Adv. Pro. No. 17-03121-
  hdh, filed Dec. 22, 2017; Brice, et al. v. Think Finance, LLC, et al., Adv. Pro. No. 17-33964-hdh,
  filed March 1, 2018; Griffiths, et al. v. Think Finance, LLC, et al., Adv. Pro. No. 18-03026-hdh,
  filed March 2, 2018; and Price, et al. v. Think Finance LLC, et al., Adv. Pro. No. 18-03319-hdh
  filed October 12, 2018. The VA/FL/CA Adversary Proceedings assert the same claims as the
  proofs of claim, described below, filed by the same respective parties and are currently stayed as
  to the Debtor defendants.

         (i)     Putative Class Action Claims

         VA/FL/CA Counsel and VT/NC Counsel filed proofs of claims for the 17 Consumer
  Borrowers they respectively represent. Each of these proofs of claim asserts a putative class
  claim on behalf of other Consumer Borrowers.

          On January 31, 2018, VT/NC Counsel filed the Motion of Consumer Borrower Plaintiffs
  for Entry of an Order (I) Applying Bankruptcy Rule 7023 to the Class Claim, and (II) Certifying
  the Class for Purposes of the Class Claim [Doc. No. 285] (the “Vermont Rule 7023 Motion”).
  On March 8, 2018, VT/NC Counsel filed the Motion of Consumer Borrower Plaintiffs for Entry
  of an Order (I) Applying Bankruptcy Rule 7023 to Great Plains Borrower Class Claim, and (II)
  Certifying the Great Plains Borrower Class for Purposes of the Great Plains Borrower Class
  Claim [Doc. No. 348] (the “North Carolina Rule 7023 Motion”).

         On February 7, 2018, VA/FL/CA Counsel filed the Motion to Authorize Bankruptcy Rule
  7023 to Virginia Plaintiffs’ Proof of Claims and to Certify Class of Virginia Consumers [Doc.
  No. 291] and memorandum in support [Doc. No. 292] (the “Virginia Rule 7023 Motion”). On
  March 1, 2018, VA/FL/CA Counsel filed (i) the Motion to Authorize Bankruptcy Rule 7023 to
  Florida Plaintiff’s Proof of Claims and to Certify Class of Florida Consumers [Doc. No. 336]
  and memorandum in support [Doc. No. 337] (the “Florida Rule 7023 Motion”); and (ii) the
  Amended Motion to Authorize Bankruptcy Rule 7023 to California Plaintiffs’ Proof of Claims
  and to Certify Class of California Consumers [Doc. No. 340] and memorandum in support [Doc.
  No. 341] (the “California Rule 7023 Motion”; and collectively with the Vermont Rule 7023
  Motion, the North Carolina Rule 7023 Motion, the Virginia Rule 7023 Motion, and the Florida
  Rule 7023 Motion, the “Rule 7023 Motions”).

         The Debtors opposed the Rule 7023 Motions and the parties conducted substantial
  discovery related to the Rule 7023 Motions. On August 30, 2018, following a contested hearing,
  the Court entered the Order Granting Motions for Application of Bankruptcy Rule 7023 to
  Proofs of Claim [Doc. No. 849], in which the Court granted, in part, the Rule 7023 Motions by
  applying its discretion under Rule 9014 to apply Bankruptcy Rule 7023 to the subject claims.
                                                 16
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 27 of 108




  The Rule 7023 Motions remain pending with respect to whether such claims satisfy the
  requirements of Civil Rule 23.

         (j)     Extension of Exclusivity Periods

         The Debtors have sought and received Court approval of seven extensions of (i) the
  period during which the Debtors have the exclusive right to file a plan or plans and (ii) the period
  during which the Debtors have the exclusive right to solicit acceptances of any plan. On March
  8, 2019, the Court entered the Seventh Order Extending Debtors’ Exclusivity Periods Within
  Which to File a Plan and Solicit Votes Thereon [Doc. No 1310], which extended (i) the period
  during which the Debtors have the exclusive right to file a plan or plans through and including
  April 22, 2019, and (ii) the period during which the Debtors have the exclusive right to solicit
  acceptances of any plan through and including June 21, 2019.

         (k)     Mediation

         Following a discussion on the record at a status conference concerning the possibility of
  scheduling a mediation to attempt to resolve the First Omnibus Objection, on April 27, 2018, the
  GPLS Parties filed the GPLS Secured Parties’ Motion for Entry of an Order (I) Compelling
  Mediation and (II) Granting Related Relief [Doc. No. 476]. On May 15, 2018, the Court entered
  the Agreed Order Approving the GPLS Secured Parties’ Motion for Entry of an Order (I)
  Compelling Mediation and (II) Granting Related Relief [Doc. No. 524] (the “Mediation Order”).
  Pursuant to the Mediation Order, the Court appointed Hon. David R. Jones, Chief United States
  Bankruptcy Judge for the Southern District of Texas to act as the mediator (the “Mediator”).

         The first in-person mediation occurred on July 9, 2018, and over the subsequent months
  the mediation parties continued to proceed with the mediation and to negotiate their various
  disputes.

         Following an in-person mediation conducted on October 22, 2018, the mediation parties
  agreed in principle to the essential terms of a global settlement (the “Essential Terms”), provided
  that such settlement was subject to further negotiation among the parties to document the
  settlement.

          On December 10, 2018, the mediation parties conduced an in-person mediation session
  with the Mediator (the “December 10 Mediation”) to attempt to further resolve certain disputes
  concerning the documentation of the global settlement. Following the December 10 Mediation,
  the parties continued to attempt to further document the settlement based on the Essential Terms
  through telephone conferences, exchanges of drafts of a term sheet and in-person meetings.

         (l)     The Consumer Litigation Settlement

          The Consumer Litigation Settlement is critically important to the consensual, expedient
  resolution of the Chapter 11 Cases because it fully and finally resolves the claims and disputes
  among the Settling Parties, including, without limitation, the First Omnibus Claim Objection, the

                                                  17
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19             Entered 04/22/19 20:20:03        Page 28 of 108




  Consumer Borrower Adversary Proceedings, and the Putative Class Action Claims described in
  Article IV(f)–(h).

                the Plan shall provide for all amounts remaining in the Escrow Account and funds
  held by GPLS to be transferred to the Debtors’ estates, and all such funds not used to make
  payments or to fund reserves as required by the Plan shall be transferred to the Litigation Trust
  which shall receive all rights and interests in such funds from the Debtors, for administration by
  the Litigation Trustee in accordance with the Plan and the Litigation Trust Agreement; provided,
  however, that the Plan shall provide that the treatment of the claims of the GPLS Parties, the
  funds in the Escrow Account, and the funds held by GPLS shall be either as agreed upon by the
  GPLS Parties, the Debtors, the Committee, and Nationwide Class Counsel, or as determined
  based on ruling of the Bankruptcy Court concerning such claims and such funds;

                 other than obtaining documents pursuant to (i) the 2004 Order entered concerning
  CBIZ; and (ii) the 2004 Order entered concerning KPMG, the Committee shall continue any
  deadlines associated with any pending Bankruptcy Rule 2004 investigations of the Debtors and
  any other parties or entities. In addition, the Committee shall not seek authority to conduct any
  further or additional Bankruptcy Rule 2004 investigations unless and until the Consumer
  Litigation Settlement is terminated as it is the intention of the Settling Parties that the Committee
  will not conduct any other Bankruptcy Rule 2004 investigations while the Settling Parties seek to
  confirm the Plan. If, however, unforeseen events arise that do not result in the termination of the
  Consumer Litigation Settlement but cause the Committee to want to seek additional Bankruptcy
  Rule 2004 investigations, then the Committee shall only seek such additional Bankruptcy 2004
  investigations with written consent from the Debtors, which consent shall not be unreasonably
  withheld; provided, however, for the avoidance of doubt, the Litigation Trustee shall succeed to
  the rights of the Committee in connection with such investigations on and after the Effective
  Date and the limitations stated herein on the Committee pursuing Bankruptcy Rule 2004
  investigations shall not apply to the Litigation Trustee;

               although the Debtors acknowledge and agree that some of the following deadlines
  may need to be extended based on whether the GPLS Parties reach an agreement with the
  Debtors, the Committee, and the Nationwide Class Counsel concerning the Plan, or when the
  Bankruptcy Court schedules hearings concerning disputes with the GPLS Parties, within five
  days following reaching an executed agreement concerning the Consumer Litigation Settlement
  by the Debtors and all of the Consenting Stakeholders:

                         o       each Consenting Plaintiff shall move to stay, or otherwise confirm
                 in writing to the Debtors and the applicable Consenting Defendant its agreement
                 not to proceed with, all actions currently pending against the Debtors, their
                 estates, and all Consenting Defendants, unless and until the Consumer Litigation
                 Settlement is terminated in accordance with its terms;

                         o      proposed Nationwide Class Counsel shall file a motion, which
                 shall be in a form reasonably acceptable to and not objected to by the Debtors,
                 Committee, and all Consenting Plaintiffs and Consenting Defendants (the
                                                   18
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03       Page 29 of 108




                 “Approval Motion”), seeking, among other things, (a) to amend and consolidate
                 various proofs of claim; (b) to invoke Bankruptcy Rule 7023 to the extent
                 necessary; (c) certification of the Nationwide Consumer Borrower Settlement
                 Class for settlement purposes only; (d) to appoint Nationwide Class
                 Representatives; (e) to appoint Nationwide Class Counsel as class counsel; (f)
                 preliminary approval of the Settlement pursuant to Fed. R. Civ. P. 23(e); (g)
                 authorization of the release of funds from the Escrow Account to advance and pay
                 noticing and related expenses in connection with the Settlement and the
                 certification of the Nationwide Consumer Borrower Settlement Class; (h) to
                 approve, among other things, the Class Administrator and the form and manner of
                 notice to be served on members of the Nationwide Consumer Borrower
                 Settlement Class; (i) to establish a deadline, at least 45 days after entry of the
                 Preliminary Approval Order, for Nationwide Consumer Borrowers to return
                 notice of their desire to opt out of the Nationwide Consumer Borrower Settlement
                 Class or object to the Settlement (the “Opt-Out Deadline”); and (j) to authorize
                 the Class Representatives to vote on behalf of the Nationwide Consumer
                 Borrower Settlement Class to accept or reject the Plan;

                         o       Kelly Guzzo, P.L.C., Consumer Litigation Associates, P.C. and
                 Tycko & Zaveeri, P.L.C. shall file a Motion for Preliminary Approval pursuant to
                 Fed. R. Civ. P. 23 of the same Nationwide Consumer Borrower Settlement Class
                 in the Eastern District of Virginia in connection with a settlement funded by Great
                 Plains Lending, LLC, Plain Green, LLC, MobiLoans, LLC and Mark Curry and
                 his companies, which shall be in a form reasonably acceptable to and not objected
                 to by the Debtors, Committee, and all Consenting Plaintiffs and Consenting
                 Defendants (the “Virginia Class Settlement”). If the Virginia Class Settlement is
                 preliminarily approved, it shall be coordinated with the Nationwide Consumer
                 Borrower Settlement Class to the extent practicable so that the Class members
                 (and others receiving notice) and the Bankruptcy Court can fairly evaluate the
                 combined effect of both settlements, including the proposed remedies, relief and
                 releases, and so that the expense, complexities and delays associated with the
                 settlements can be minimized, all to the extent consistent with Federal Rule of
                 Civil Procedure 23, Bankruptcy Rule 7023, CAFA, other applicable law, and due
                 process. Notwithstanding the foregoing or anything else herein, the approval of
                 the Virginia Class Settlement is not a condition precedent to the confirmation of
                 the Plan or to the Effective Date; and

                        o      the Debtors shall file a motion seeking authorization to enter into
                 an agreement concerning the Consumer Litigation Settlement;

               within 10 days after the filing of the Approval Motion, the notice required by 28
  U.S.C. § 1715 shall be provided by the Debtors and the Consenting Defendants or their designee,
  and such providing party shall rely upon the applicable usury limits for each of the Tier 2 states
  provided by proposed Nationwide Class Counsel in preparing such notice; and provided further

                                                 19
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19              Entered 04/22/19 20:20:03        Page 30 of 108




  that the Debtors shall consult with proposed Nationwide Class Counsel in connection with
  calculating the proposed distribution information for such notice;

                 within 40 days following reaching an executed agreement concerning the
  Consumer Litigation Settlement the Bankruptcy Court shall have entered an order substantially
  granting the relief sought in the Approval Motion (the “Preliminary Approval Order”);

              within 7 days following reaching an executed agreement concerning the
  Consumer Litigation Settlement, proposed Nationwide Class Counsel shall provide the proposed
  Class Administrator with the applicable usury rate for each of the Tier 2 states;

                 within 10 days following reaching an executed agreement concerning the
  Consumer Litigation Settlement, the Debtors shall provide the proposed Class Administrator
  global historical loan level data for Eligible Tribal Loans sufficient to enable an analysis of state-
  by-state distribution percentages and for use in all other distribution calculations contemplated
  by the Consumer Litigation Settlement or by CFPB in connection with any distributions from its
  Civil Penalty Fund;

                  as soon as reasonably practicable, and in no event later than 45 days following
  entry of the Preliminary Approval Order, the Class Administrator shall mail and/or email the
  approved Class Notice as directed by the Preliminary Approval Order (including a special notice
  for Pennsylvania Borrowers that explains their separate classification and treatment), provided,
  that (i) the Debtors will provide all information necessary for the Class Administrator to generate
  a class list and utilize appropriate address update and location products and services, which
  update and location process will be conducted in consultation with the Debtors, and Nationwide
  Class Counsel, provided that the Debtors and Nationwide Class Counsel will cooperate in
  obtaining any collateral orders necessary to use such address update and location products
  services; (ii) to facilitate creation of this class list and for the additional purpose of effectuating
  the Consumer Litigation Settlement including enabling their answering of questions from
  potential members of the Nationwide Consumer Borrower Settlement Class the Debtors will
  provide on a confidential basis to Kelly Guzzo, P.L.C. and Consumer Litigation Associates, P.C.
  (who will be the firms receiving calls from consumer borrowers), the name, last 4 digits of the
  social security number, state, and loan payment amount information for the consumer borrowers
  of the Eligible Tribal Loans, provided that Kelly Guzzo, P.L.C., and Consumer Litigation
  Associates, P.C. (a) shall not provide such information to any Entity other than such consumer
  borrower and/or the Class Administrator and shall not use such information for any other
  purpose and (b) agree to the entry by the Bankruptcy Court of a protective order that so limits the
  ability of Kelly Guzzo, P.L.C. and Consumer Litigation Associates, P.C. to provide such
  information to anyone else (together (a) and (b) are referred to the “PII Prohibited Use/Protective
  Order Provisions”); and (iii) to facilitate the Pennsylvania AG communicating with Pennsylvania
  Borrowers and/or serving as paying agent for allocations for Pennsylvania Borrowers, the
  Debtors, or at the request of the Pennsylvania AG either Kelly Guzzo, P.L.C., Consumer
  Litigation Associates, P.C., or the Class Administrator, will provide on a confidential basis to the
  Pennsylvania AG the name, last 4 digits of the social security number, and loan payment amount
  information for the Pennsylvania Borrowers, provided that the Pennsylvania AG (x) shall not
                                                    20
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 31 of 108




  provide such information to any Entity other than such Pennsylvania Borrower, the Class
  Administrator, and/or a service provider engaged by the Pennsylvania AG to assist the
  Pennsylvania AG in communicating with Pennsylvania Borrowers and/or serving as paying
  agent for allocations for Pennsylvania Borrowers, and shall not use such information for any
  other purpose and (y) agrees to the entry by the Bankruptcy Court of a protective order that so
  limits the ability of the Pennsylvania AG and any such service provider to provide such
  information to anyone else. After the Effective Date, the Reorganized Debtors shall, together
  with the Debtors, have the benefit of and right to enforce these provisions;

                 no later than 10 Business Days after the Opt-Out Deadline has passed, the
  Bankruptcy Court shall hold a hearing to determine whether to (a) approve the Disclosure
  Statement, (b) authorize the Debtors to distribute the Plan Solicitation Materials, and (c) approve
  solicitation and voting procedures, including authorizing the class representatives to vote on the
  Plan on behalf of the Nationwide Consumer Borrower Settlement Class;

               within 5 Business Days following entry of the Disclosure Statement Approval
  Order, the Debtors shall distribute the Plan Solicitation Materials;

                 within 45 days following entry of the Disclosure Statement Approval Order, the
  Bankruptcy Court shall hold the Confirmation Hearing on the Plan contemporaneously with the
  Final Fairness Hearing, provided that it is the intention of the Settling Parties that the Final
  Fairness Hearing shall be heard simultaneously by both the Bankruptcy Court and the United
  States District Court for the Northern District of Texas (the “Texas District Court”) and that both
  the Bankruptcy Court and the Texas District Court shall approve and enter the Final Fairness
  Approval Order, and provided, further, that the Final Fairness Approval Order shall contain the
  Class Action Injunction and Other Relief;

                 within 5 Business Days following the Confirmation Hearing, the Bankruptcy
  Court shall have entered the Confirmation Order and the Bankruptcy Court and the Texas
  District Court shall have entered the Final Fairness Approval Order, provided, however, that this
  5 Business Day period may be extended as necessary so that the Final Fairness Approval Order
  is not entered less than 90 days after the mailing of any notices required by 28 U.S.C. § 1715;

              within 30 days following entry of the Confirmation Order and the Final Fairness
  Approval Order, the Effective Date shall have occurred; and

                 on the Effective Date, in addition to other actions described herein or in the Plan,
  each of the following shall occur (except as the timing of such action shall otherwise be set forth
  in a future agreement or modified by Bankruptcy Court order):

                1.      each Consenting Defendant shall pay its Consenting Defendants’ Cash
         Contribution to the Litigation Trust, in accordance with the terms of the settlement with
         such Consenting Defendant and/or the confirmed Plan, as applicable;



                                                  21
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19          Entered 04/22/19 20:20:03       Page 32 of 108




                 2.      the remaining cash in the Escrow Account and all cash held by GPLS shall
         be transferred to the Debtors’ estates, and then all such funds not used to make payments
         or to fund reserves as required by the Plan shall be transferred to the Litigation Trust
         which shall receive all rights and interests in such funds from the Debtors, for
         administration by the Litigation Trustee in accordance with the terms of the confirmed
         Plan and the Litigation Trust Agreement; provided, however, that the Plan shall provide
         that the treatment of the claims of the GPLS Parties, the funds in the Escrow Account,
         and the funds held by GPLS, shall be either as agreed upon by the GPLS Parties, the
         Debtors, the Committee, and Nationwide Class Counsel, or as determined based on
         rulings of the Bankruptcy Court concerning such claims and such funds;

                3.       the reserve for Allowed Administrative Expenses, Priority Tax Claims and
         other Priority Claims shall be funded;

                4.      cash in the amount of the Professional Fee Amount shall be deposited into
         the Professional Fee Escrow by the Debtors;

                5.     the Reorganized Debtor Assets shall vest in the Reorganized Debtors and
         the Reorganized Debtor Cash Contribution shall be paid to the Reorganized Debtors;

                6.     the reserve for the General Unsecured Claims Cash Pool shall be funded in
         the amount of at least $3 million, and it shall be held by the Litigation Trustee;

                7.     the reserve for the Substantial Contribution Fund shall be funded and
         disbursed;

                  8.      the Litigation Trust shall be established in accordance with the Plan and
         the Litigation Trust Agreement, and all remaining Cash in the Debtors’ estates (after
         funding 3 through 7 above) shall be transferred to the Litigation Trust; except for the
         funding of an expense reserve for the Litigation Trust in accordance with the terms of,
         and in the amount identified by, the Litigation Trust Agreement, the Cash transferred to
         the Litigation Trust shall be reserved for the initial distribution to members of the
         Nationwide Consumer Borrower Settlement Class, and the Plan shall provide that such
         initial distribution shall occur within 30 days following the Effective Date or as soon
         thereafter as reasonably practicable in the Litigation Trustee’s discretion;

               9.    the Litigation Trustee, the Litigation Trust Oversight Board, and the
         Advisory Committee shall be appointed;

                 10.    all Estate Causes of Action shall be transferred to the Litigation Trust to
         be prosecuted solely by the Litigation Trustee in accordance with the Plan and the
         Litigation Trust Agreement;

                 11.   the releases and exculpation set forth in the Plan shall become fully
         enforceable and effective, except for (i) the releases from the Pennsylvania AG, which
         shall become effective upon entry of the order(s) contemplated by the Plan settling the
                                                22
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03           Page 33 of 108




         Pennsylvania Litigation, and (ii) the releases from the CFPB, which shall become
         effective upon entry of the order(s) contemplated by the Plan, including the consent
         order, settling the CFPB Litigation;

                 12.    the (a) Consenting Plaintiffs other than the Pennsylvania AG and the
         CFPB shall take all steps necessary to dismiss the applicable Pending Litigation with
         prejudice (and obtain an appropriate Rule 54(b) order if necessary) in accordance with
         the paragraphs below, solely as to the Debtors (where applicable) and the Consenting
         Defendants, (b) Pennsylvania AG shall seek and obtain all orders necessary to settle, with
         the entry of a Rule 54(b) separate final judgment, all claims in the Pennsylvania
         Litigation against the Debtors in accordance with the below Pennsylvania AG Settlement
         section, and (c) the CFPB shall seek and obtain all orders necessary to settle, with the
         entry of a consent order, all claims in the CFPB Litigation against the Debtors in
         accordance with the below CFPB Settlement section;

                 13.     the Reorganized Debtors shall reasonably cooperate, if needed, in efforts
         by the Settling Tribal Lenders to cause the GPL, MobiLoans and PGL Property to be
         transferred to the Litigation Trust in accordance with separate settlement agreements that
         may be reached with the Settling Tribal Lenders; provided, however, that since the
         Debtors are not currently aware of the extent of any cooperation required, nothing in the
         Plan shall require the Reorganized Debtors to incur expenses to so cooperate without
         provision being made for reasonable reimbursement, including actual internal and
         external costs, for such cooperation to be paid to the Reorganized Debtors from the
         Litigation Trust;

                 14.     the Restructuring Transactions shall be consummated; and

                 15.     the Class Action Injunctive and Other Relief shall take effect.

         The Plan provides that the Debtors will retain the Reorganized Debtor Assets, which
  include, among other things, $5 million in cash, certain promissory notes, intercompany
  receivables, intellectual property, certain contracts, and rights under certain insurance policies.
  All other assets of the Estates will be transferred to a Litigation Trust for use and disbursement in
  accordance with the Plan and the Litigation Trust Agreement.

          The Plan also provides for an agreed process for the certification of the Nationwide
  Consumer Borrower Settlement Class. The Nationwide Consumer Borrower Settlement Class
  shall include three tiers for purposes of determining distributions based on the state of residence
  of the Consumer Borrower at the time that the Consumer Borrower obtained an Eligible Tribal
  Loan. Details concerning the three tiers as set forth in Article 5.2(e).

         The Nationwide Consumer Borrower Settlement Class shall be represented by Kelly
  Guzzo, P.L.C, Consumer Litigation Associates, P.C., Lowenstein Sandler, LLP, and Tycko &
  Zavareei, LLP. These law firms, and certain other law firms who represented Consumer
  Borrowers in the Chapter 11 Cases, shall receive aggregate compensation in the amount of
  $8,500,000 in the form of an allowed administrative expense claim under 11 U.S.C. §§
                                             23
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 34 of 108




  503(b)(3)(D) and 503(b)(4) for services provided during the Chapter 11 Cases to certain
  Consumer Borrower claimants and for serving the role of counsel to the Nationwide Consumer
  Borrower Settlement Class.

          Stephanie Edwards, Patrick Inscho, Darlene Gibbs, Tamara Price, Sherry Blackburn,
  George Hengle, Regina Nolte, Lawrence Mwethuku, Lula Williams, India Banks, Jeri Brennan,
  JoAnn Griffiths, Alicia Patterson, Kimetra Brice, Jill Novorot, Earl Browne, Jessica Gingras,
  Angela Given, Vanessa Granger, Lilya McAtee, and Beverly Kristina Miller shall serve as the
  Nationwide Representatives of the Nationwide Consumer Borrower Settlement Class. In
  connection with their good-faith pre- and post-petition efforts to formulate, promote, and execute
  the Settlement on behalf of all Nationwide Consumer Borrowers, these individuals shall receive
  services awards in the amount of $7,500.

          The Plan also provides for at least $3 million to be deposited into the General Unsecured
  Claims Cash Pool for distribution to creditors holding General Unsecured Claims. The Debtors
  are in the process of finalizing their reconciliation of General Unsecured Claims which shall be
  provided to the Committee. After consultation with counsel to the Committee, with the
  agreement of the Committee the Debtors may file and/or prosecute objections to General
  Unsecured Claims, as appropriate, prior to the Effective Date. On and after the Effective Date,
  the Litigation Trustee, shall have the sole authority and power on behalf of the Debtors’ estates
  to file objections to General Unsecured Claims and settle any remaining disputed General
  Unsecured Claims in accordance with the terms of the Plan. As soon as reasonably practicable,
  the Committee with the assistance of the Consenting Plaintiffs shall object to the claims of Ken
  Rees, John Drew, TCV, LP and TCV Member Fund, LP and any other defendants, or potential
  defendants, in current or future litigation involving the claims of Consumer Borrowers seeking
  indemnification from the Debtors. The Debtors shall not oppose the objections to these claims.

          The Plan provides that the Honorable Russell F. Nelms, U.S. Bankruptcy Judge for the
  Northern District of Texas (ret.), will be the initial Liquidating Trustee. There shall be appointed
  a Litigation Trust Oversight Board for the Litigation Trust comprised of representatives of each
  of the Consenting Plaintiffs other than the CFPB. The Litigation Trust Oversight Board shall
  have the right after the Effective Date to seek a replacement for the Litigation Trustee in
  accordance with the Litigation Trustee’s retention agreement and the terms of the Plan and the
  Litigation Trust Agreement. The members of the Litigation Trust Oversight Board will not
  receive any additional compensation on account of serving in such capacity.

          Although the Debtors dispute that the Pennsylvania AG has incurred any expenses that
  would be entitled to reimbursement as administrative expenses pursuant to 11 U.S.C. §§
  503(b)(3)(C), 503(b)(3)(D), and 503(b)(4), the Pennsylvania AG has asserted that it has incurred
  the following expenses:

                        Actual time expended by his outside, special counsel in the amount of
         $4,044,600;



                                                  24
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 35 of 108




                       In-house expenses attributed to his investigation of and litigation against
         the Debtors in the Pennsylvania Litigation in the amount of $594,617;

                      Other expenses, including payments to other professionals, in the amount
         of $423,413; and

                        Payments made to his bankruptcy counsel in the amount of $236,420.11.

         The Plan provides as part of the Consumer Litigation Settlement that the Pennsylvania
  AG shall have an allowed substantial contribution claim under 11 U.S.C. §§ 503(b)(3)(D) and
  503(b)(4) in the amount of $4 million.

         The Plan provides as part of the Consumer Litigation Settlement that the CFPB shall have
  an administrative expense claim under 11 U.S.C. §§ 503(b)(3)(D) and 503(b)(4) in the amount of
  $7.00.

          Counsel to the Consenting Plaintiffs and Marlin & Assoc., which serves as Committee
  chair, negotiated to allow Marlin & Assoc. an administrative expense claim of $50,000 under 11
  U.S.C. §§ 503(b)(3)(D) and 503(b)(4), which purports to take into account actual time and
  expenses by outside counsel, in-house expenses, and outside expenses incurred by Marlin &
  Assoc. in connection with these Chapter 11 Cases, which allowed claim is provided for in the
  Plan.

                                            ARTICLE V

                                 THE REORGANIZED DEBTORS

         The Plan contemplates the creation of one or more Reorganized Debtors that will receive
  from the Debtors, as of the Effective Date of the Plan, the Reorganized Debtor Assets. The
  Reorganized Debtors will be newly-created Entities and will be owned upon their creation by TF
  Holdings, Inc., the sole member of Think Finance, LLC. The Debtors will be dissolved in
  accordance with the Plan.

          The Debtors contemplate that the Reorganized Debtors will be service providers to a
  variety of participants in the lending industry and to affiliates. These services may include, but
  are not limited to, research and development of financial technology, shared services, and online
  lending solutions that allow lenders to market, underwrite, and/or service their loans more
  effectively. The Reorganized Debtors may develop and/or provide other financial technology
  tools and services that would be highly useful to parties in identifying prospective borrowers,
  performing risk analysis, originating or acquiring loans, managing compliance, and performing a
  variety of other functions needed by lenders prior to and even after the payoff or sale of the debt.

          The Reorganized Debtors will be solvent upon their creation. They will be capitalized by
  the Reorganized Debtor Assets, which consists of cash, rights to payment and, among other
  assets, the Debtors’ software platforms and other business-related contracts and assets, as set
  forth more specifically in the Plan. Upon the Effective Date of the Plan, the Debtors anticipate
                                                25
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03       Page 36 of 108




  the Reorganized Debtors will be able to solicit new business based on the extremely
  knowledgeable and dedicated employees of the Debtors they expect to employ and the industry
  reputation of the capabilities of the existing technology platforms. A pro forma balance sheet for
  the Reorganized Debtors will be provided through a Plan Supplement.

                                           ARTICLE VI

                         SUMMARY OF THE PLAN OF REORGANIZATION

    THE FOLLOWING SUMMARY PROVIDES ONLY A GENERAL OVERVIEW OF
    THE PLAN, WHICH IS QUALIFIED IN ITS ENTIRETY BY, AND SHOULD BE
    READ IN CONJUNCTION WITH, THE PLAN AND THE MORE DETAILED
    DISCUSSION APPEARING ELSEWHERE IN THIS DISCLOSURE STATEMENT.

  6.1      Treatment of Unclassified Claims

           (a)    Unclassified Claims Summary

         In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
  including Professional Claims, and Priority Tax Claims have not been classified and thus are
  excluded from the Classes of Claims set forth in Article III of the Plan. The Claim recoveries for
  such unclassified Claims are set forth below:

                 Claim                    Plan Treatment               Projected Plan Recovery
                                     Paid in Allowed amount in
        Administrative Claims                                                    100%
                                                Cash
                                     Paid in Allowed amount in
        Professional Fee Claims                                                  100%
                                                Cash
                                     Paid in Allowed amount in
          Priority Tax Claims                                                    100%
                                                Cash

           (b)    Administrative Claims

          Unless otherwise agreed to by the holder of an Allowed Administrative Claim and the
  Debtors, or the Litigation Trustee on or after the Effective Date, each holder of an Allowed
  Administrative Claim (other than holders of Professional Claims and Claims for fees and
  expenses pursuant to section 1930 of chapter 123 of title 28 of the United States Code) will
  receive in full and final satisfaction of its Administrative Claim an amount of Cash from the
  Administrative and Priority Claim Reserve equal to the amount of such Allowed Administrative
  Claim either: (a) if an Administrative Claim is Allowed on or prior to the Effective Date, on the
  Effective Date or as soon as reasonably practicable thereafter (or, if not then due, when such
  Allowed Administrative Claim is due or as soon as reasonably practicable thereafter); (b) if such
  Administrative Claim is not Allowed as of the Effective Date, no later than 30 days after the date
  on which an order Allowing such Administrative Claim becomes a Final Order, or as soon as
  reasonably practicable thereafter; (c) if such Allowed Administrative Claim is based on liabilities

                                                  26
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03       Page 37 of 108




  incurred by the Debtors in the ordinary course of their business after the Petition Date in
  accordance with the terms and conditions of the particular transaction giving rise to such
  Allowed Administrative Claim without any further action by the holders of such Allowed
  Administrative Claim; (d) at such time and upon such terms as may be agreed upon by such
  holder and the Debtors or Litigation Trustee, as applicable, in consultation with the Consenting
  Stakeholders; or (e) at such time and upon such terms as set forth in an order of the Bankruptcy
  Court.

         All requests for allowance and payment of an Administrative Claim, other than
  Professional Claims and the Substantial Contribution Claims, must be filed with the Court and
  served on counsel for the Debtors or the Reorganized Debtors, as applicable, or the Litigation
  Trustee on or after the Effective Date, by no later than the Administrative Claims Bar Date. In
  the event that any party to an Administrative Claim on or before the Administrative Claims
  Objection Deadline, the Bankruptcy Court shall determine the allowed amount of such
  Administrative Claim.

         (c)     Professional Claims

          All requests for payment of Professional Claims for services rendered and reimbursement
  of expenses incurred prior to the Effective Date must be filed and served in accordance with the
  Compensation Procedures approved by the Bankruptcy Court no later than 45 days after the
  Effective Date. The Bankruptcy Court shall determine the Allowed amounts of such
  Professional Claims after notice and a hearing in accordance with the procedures established by
  the Bankruptcy Code. Allowed Professional Claims for services rendered prior to the Effective
  Date shall be paid in Cash in the amount the Bankruptcy Court allows from the Professional Fee
  Escrow, which shall be held in trust for the Professionals and funded with Cash equal to the
  Professional Fee Estimate on or before the Effective Date. Claims for any post-Effective Date
  services by Professionals shall be submitted to the Litigation Trustee and paid in the ordinary
  course, but in no event later than fourteen (14) days after their submission. Professionals shall
  deliver to the Debtors their estimates for purposes of computing the Professional Fee Estimate no
  later than five Business Days prior to the anticipated Effective Date. For the avoidance of doubt,
  no such estimate shall be deemed to limit the amount of the fees and expenses that are the subject
  of a Professional’s final request for payment of Professional Claims filed with the Bankruptcy
  Court. If a Professional does not provide an estimate, the Debtors may estimate the unpaid fees
  and expenses of such Professional. Any funds remaining in the Professional Fee Escrow after all
  Professional Claims have been paid will be deposited into the Litigation Trust for use in
  accordance with the Plan.

         From and after the Effective Date, any requirement that Professionals comply with
  sections 327 through 331 and 1103 of the Bankruptcy Code in seeking retention or compensation
  for services rendered after such date shall terminate. For the avoidance of doubt, the
  Reorganized Debtors and the Litigation Trustee may employ and pay any professionals in the
  ordinary course of business without any further notice to or action, order, or approval of the
  Bankruptcy Court. Any professionals employed by the Litigation Trustee shall be paid from the
  funds in or generated by the Litigation Trust and not from the Professional Fee Escrow.

                                                 27
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03      Page 38 of 108




         (d)       Priority Tax Claims

          Each holder of an Allowed Priority Tax Claim due and payable on or before the Effective
  Date shall receive on the Effective Date payment in Cash from the Administrative and Priority
  Claim Reserve in an amount equal to the amount of such Allowed Priority Tax Claim or, as
  determined by the Debtors in consultation with the Consenting Stakeholders, regular installment
  payments from the Litigation Trustee from the Administrative and Priority Claim Reserve of a
  total value, as of the Effective Date, equal to the amount of the Allowed Priority Tax Claim as
  provided in section 1129(a)(9)(c) of the Bankruptcy Code. To the extent any Allowed Priority
  Tax Claim is not due and owing on the Effective Date, such Claim shall be paid in full in Cash
  from the Administrative and Priority Claim Reserve in accordance with the terms of any
  agreement between the Debtors or the Litigation Trustee, as applicable, and the holder of such
  Claim, or as may be due and payable under applicable non-bankruptcy law, or in the ordinary
  course of business, in each case from the Administrative and Priority Claim Reserve.

  6.2    Summary of Classification and Treatment of Claims and Interests

         The Plan establishes a comprehensive classification of Claims and Interests. The table
  below summarizes the classification, treatment, voting rights, and estimated recoveries,
  estimated as of the date hereof, of the Claims and Interests, by Class, under the Plan. Amounts
  assumed in the projected Plan recovery analysis are estimates only.

                                                                          Projected Plan
           Class Claim or Interest Voting Rights           Treatment
                                                                            Recovery
                     Priority Non-Tax
               1                            No            Unimpaired          100%
                          Claims

                       Other Secured
               2                            No            Unimpaired          100%
                          Claims

               3       GPLS Claims         Yes              Impaired           TBD

                         General
               4                           Yes              Impaired           TBD
                     Unsecured Claims

                        Consumer
               5                           Yes              Impaired           TBD
                     Borrowers Claims

                       Pennsylvania
               6                           Yes              Impaired           N/A
                     Regulatory Claim

                     CFPB Regulatory
               7                           Yes              Impaired           N/A
                         Claim

               8      Equity Interests     Yes              Impaired           TBD

                                                 28
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03       Page 39 of 108




         (a)     Class 1 Priority Non-Tax Claims

          Each holder of an Allowed Class 1 Claim shall receive Cash from the Administrative and
  Priority Claim Reserve in an amount equal to such Allowed Class 1 Claim.

         (b)     Class 2 Other Secured Claims

         Each holder of an Allowed Class 2 Claim shall receive (i) payment in full in Cash of its
  Allowed Class 2 Claim, including any accrued and unpaid interest, fees, and expenses as may be
  required to be paid, (ii) the collateral securing its Allowed Class 2 Claim; or (iii) such other
  treatment rendering its Allowed Class 2 Claim Unimpaired in accordance with section 1124 of
  the Bankruptcy Code.

         (c)     Class 3 GPLS Claims

         Each Holder of an Allowed Class 3 Claim shall receive such amount as agreed to by the
  Debtors and the Consenting Stakeholders or as ordered by the Bankruptcy Court.

         (d)     Class 4 General Unsecured Claims

          Each holder of an Allowed Class 4 Claim shall receive a cash Distribution equal to its pro
  rata share of the General Unsecured Claims Cash Pool.

         (e)     Class 5 Consumer Borrower Claims

          Class 5 shall be made up of all Nationwide Consumer Borrowers, excluding those
  Nationwide Consumer Borrowers who effectively opt out of the Nationwide Consumer Borrower
  Settlement Class. The Nationwide Consumer Borrower Settlement Class Claim shall be allowed
  in an unliquidated amount, provided that the amount allowed for distribution purposes shall be
  deemed to be greater than the amount ultimately available for Distributions to members of the
  Nationwide Consumer Borrower Settlement Class, including without limitation any amount
  available for such distributions based on recoveries on Estate Causes of Action by the Litigation
  Trustee, provided, further, that such allowed class claim shall include, without limitation, a
  liquidated allowed claim in the amount of Distributions that are actually made to members of the
  Nationwide Consumer Borrower Settlement Class.. Distributions to members of the Nationwide
  Consumer Borrower Settlement Class shall be governed by the Plan and the Litigation Trust
  Agreement. Nationwide Class Counsel shall coordinate with counsel to the Pennsylvania AG in
  connection with any notices provided and distributions made to Pennsylvania Borrowers, which
  notices and distributions from the Litigation Trust shall be subject to approval by the Bankruptcy
  Court.

          Distributions to members of the Nationwide Consumer Borrower Settlement Class shall
  be allocated as follows:



                                                 29
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03        Page 40 of 108




           o      Tier 1: the following states: Arizona, Arkansas, Colorado, Connecticut, Idaho,
  Illinois, Indiana, Kansas, Kentucky, Massachusetts, Minnesota, Montana, New Hampshire, New
  Jersey, New Mexico, New York, North Carolina, Pennsylvania, Ohio, South Dakota, Vermont,
  Virginia, and Wisconsin. Tier 1 shall receive 70% of the Litigation Trust Proceeds (the “Tier 1
  Allocation”), in addition to injunctive and other relief in the form of the Class Action Injunctive
  and Other Relief; and

          o      Tier 2: the following states: Alabama, Alaska, California, Delaware, Florida,
  Georgia, Hawaii, Iowa, Louisiana, Maine, Maryland, Michigan, Mississippi, Missouri, Nebraska,
  North Dakota, Oklahoma, Oregon, Rhode Island, South Carolina, Tennessee, Texas,
  Washington, West Virginia, Washington D.C., and Wyoming. Tier 2 shall receive 30% of the
  Litigation Trust Proceeds (the “Tier 2 Allocation”), in addition to injunctive and other relief in
  the form of the Class Action Injunctive and Other Relief.

          o       Tier 3: states other than Tier 1 states and Tier 2 states. Tier 3 shall not receive
  any of the Litigation Trust Proceeds, but shall benefit from the Class Action Injunctive and Other
  Relief, and shall include the states of Nevada and Utah.

          Each member of the Nationwide Consumer Borrower Settlement Class in a Tier 1 state
  shall receive a pro-rata distribution of the Tier 1 Allocation calculated based on the total amount
  paid by such Class member on Eligible Tribal Loans as reflected on the applicable Tribal
  Lender’s books and records available to the Debtors, the GPLS Parties and/or the Settling Tribal
  Lenders, provided that the Pennsylvania Borrowers also may receive a portion of the other
  amounts paid to the Pennsylvania AG as part of the Settlement (the “Pennsylvania Borrower
  Additional Amounts”).

          Each member of the Nationwide Consumer Borrower Settlement Class in a Tier 2 state
  shall receive a pro-rata distribution of the Tier 2 Allocation calculated based upon the total
  amount of interest paid by such Class member on Eligible Tribal Loans, as reflected on the
  applicable Tribal Lender’s books and records available to the Debtors, the GPLS Parties and/or
  the Settling Tribal Lenders, over the usury limit in such state applicable to unsecured installment
  loans issued by lenders subject to such state’s laws in a similar dollar amount as the Eligible
  Tribal Loans.

          Members of the Nationwide Consumer Borrower Settlement Class in a Tier 3 state shall
  not receive any monetary distribution.

          Notwithstanding anything in the Plan or the Confirmation Order, Distributions from the
  Litigation Trust to individual members of the Nationwide Consumer Borrower Settlement Class
  shall not exceed the amount each of those consumers paid in excess of principal on his or her
  Eligible Tribal Loans.

         The aggregate amount of all allocations for Pennsylvania Borrowers shall be paid to the
  Pennsylvania AG. Subject to supervision of the Court and so long as consistent with all orders
  of the Court, the Pennsylvania AG may act as the paying agent for all allocations for
  Pennsylvania Borrowers and for all Pennsylvania Borrower Additional Amounts, and the
                                               30
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19          Entered 04/22/19 20:20:03      Page 41 of 108




  Pennsylvania AG may determine, in the Pennsylvania AG’s sole discretion, all matters relating
  to (a) the timing of distributions to Pennsylvania Borrowers and (b) the distribution of the
  Pennsylvania Borrower Additional Amounts.

         No other claims of any members of the Nationwide Consumer Borrower Settlement Class
  shall be allowed for distribution purposes. The allowance for distribution purposes of the
  Nationwide Consumer Borrower Settlement Class Claim is not intended to and shall not limit or
  adversely impact, nor enhance or favorably impact, in any way whatsoever Causes of Action of
  members or potential members of the Nationwide Consumer Borrower Settlement Class against
  Non-Released/Non-Exculpated Parties.

         As set forth more fully in the Litigation Trust Agreement and/or Preliminary Approval
  Order, the Nationwide Consumer Borrower Settlement Class shall be represented by the
  following firms:

                Kelly & Guzzo, P.L.C.;
                Consumer Litigation Associates, P.C;
                Lowenstein Sandler; and
                Tycko & Zavareei, LLP

  The following firms shall serve on an advisory committee:
                Kellett & Bartholow, PLLC;
                Berman Tabacco; and
                Gravel & Shea PC

         (f)    Class 6 Pennsylvania Regulatory Claim

          In full satisfaction of the Pennsylvania Regulatory Claim, the Pennsylvania AG shall be
  allowed a Claim in an unliquidated amount, temporarily for voting purposes in accordance with
  Bankruptcy Rule 3018(a), but shall not receive any Cash Distribution under the Plan on account
  of the Pennsylvania Regulatory Claim. All proofs of claim filed by the Pennsylvania AG shall
  be resolved and satisfied for all purposes pursuant to (i) the treatment for Pennsylvania
  Borrowers who are members of the Nationwide Consumer Borrower Settlement Class; (ii) the
  allowance of the Pennsylvania AG Administrative Expense Claim; and (iii) the Class Action
  Injunction and Other Relief concerning Pennsylvania.

         (g)    Class 7 CFPB Regulatory Claim

         In full satisfaction of the CFPB Regulatory Claim, the CFPB shall be allowed a Claim in
  an unliquidated amount, temporarily for voting purposes in accordance with Bankruptcy Rule
  3018(a), but shall not receive any Cash Distribution under the Plan on account of the CFPB
  Regulatory Claim. All proofs of claim filed by the CFPB shall be resolved and satisfied for all
  purposes pursuant to (i) the treatment for Subject Consumers who are members of the
  Nationwide Consumer Borrower Settlement Class; (ii) the allowance of the CFPB
  Administrative Expense Claim and (iii) the relief provided in the CFPB Consent Order.

                                                31
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 42 of 108




         (h)     Class 8 Equity Interests

         Holders of the Equity Interests shall have their Equity Interests cancelled on the Effective
  Date and shall receive all equity interests in the Reorganized Debtors.

  6.3    Means for Implementation of the Plan

         (a)     Substantive Consolidation

          The Plan contemplates, and is predicated upon, the entry of an order, which may be the
  Confirmation Order, substantively consolidating the Estates and the Chapter 11 Cases for
  administrative convenience and for purposes of implementing the Plan. Accordingly, on the
  Effective Date: (i) all Intercompany Claims and Equity Interests held by, between and among the
  Debtors shall be deemed eliminated, (ii) all assets and liabilities of the Debtors shall be merged
  or treated as if they were merged with the assets and liabilities of Think Finance, LLC, (iii) any
  obligation of a Debtor and all guarantees thereof by one or more of the other Debtors shall be
  deemed to be one obligation of Think Finance, LLC, and (iv) each Claim filed or to be filed
  against any Debtor shall be deemed filed only against the consolidated Think Finance, LLC, and
  shall be deemed a single Claim against and a single obligation of the consolidated Think
  Finance, LLC. On the Effective Date, in accordance with the terms of the Plan, all Claims based
  upon co-obligations or guarantees of collection, payment, or performance made by the Debtors
  as to the obligations of another Debtor shall be merged into a single obligation of Think Finance,
  LLC, and otherwise shall be released and of no further force and effect.

          Substantive consolidation shall not, and shall not be deemed to, prejudice any of (i) the
  Preserved Causes of Action, which shall survive for the benefit of the Debtors and their Estates
  and, upon the Effective Date, for the benefit of the Litigation Trust and its beneficiaries; or (ii)
  the available defenses to the Preserved Causes of Action.

         (b)     Restructuring Transactions

          On the Effective Date, the Debtors shall implement the Restructuring Transactions. The
  actions to implement the Restructuring Transactions may include: (a) the execution and delivery
  of appropriate agreements or other documents for the dissolution of the Debtors and the creation
  of the Reorganized Debtors; (b) the execution and delivery of appropriate instruments of transfer,
  assignment, assumption, or delegation of any asset, property, interest, or right consistent with the
  terms of the Plan; (c) the filing of appropriate certificates or articles of incorporation,
  reincorporation, merger, consolidation, conversion, amalgamation, arrangement, continuance, or
  dissolution pursuant to applicable state or aw; (d) creation of the Litigation Trust; and (e) all
  other actions that the Debtors determine to be necessary or appropriate and consistent with the
  Plan and Confirmation Order, including making filings or recordings that may be required by
  applicable law in connection with the Plan.




                                                  32
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19             Entered 04/22/19 20:20:03         Page 43 of 108




         (c)     Consumer Litigation Settlement

          The Plan is intended to implement the Consumer Litigation Settlement, described in the
  Plan and this Disclosure Statement. Unless otherwise set forth in the Plan, pursuant to section
  1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the
  classification, Distributions, releases, and other benefits provided under the Plan, on the
  Effective Date, the provisions of the Plan and the Consumer Litigation Settlement shall
  constitute a good-faith compromise and settlement of all Claims and Equity Interests. In the
  event that, for any reason, the Confirmation Order is not entered or the Effective Date does not
  occur, the Debtors reserve all of their rights with respect to any and all disputes resolved and
  settled under the Plan and Consumer Litigation Settlement. The entry of the Confirmation Order
  shall constitute the Court’s approval of each of the compromises and settlements embodied in the
  Plan and the Consumer Litigation Settlement, and the Court’s findings shall constitute its
  determination that such compromises and settlements are in the best interests of the Debtors,
  their estates, creditors, and other parties-in-interest, and are fair, equitable, and within the range
  of reasonableness. The Plan and the Confirmation Order shall have res judicata, collateral
  estoppel, and estoppel (judicial, equitable, or otherwise) effect with respect to all matters
  provided for, or resolved pursuant to, the Plan and the Confirmation Order, including, without
  limitation, the release, injunction, exculpation, discharge, and compromise provisions contained
  in the Plan and the Confirmation Order.

         (d)     Corporate Action

          Upon the Effective Date, the Debtors shall be authorized to implement the Restructuring
  Transactions, including to transfer the Reorganized Debtors’ Assets to the Reorganized Debtors,
  without any requirement of further action by the members, officers, or managers of the Debtors
  or any further notice to or action, order, or approval of the Bankruptcy Court. Upon the
  Effective Date, all actions contemplated by the Plan shall be deemed authorized and approved in
  all respects, including the implementation of the Restructuring Transactions. On or (as
  applicable) before the Effective Date, the appropriate officers of the Debtors shall be authorized
  and (as applicable) directed to issue, execute, and deliver the agreements, documents, securities,
  and instruments contemplated by the Plan (or necessary or desirable to effect the transactions
  contemplated by the Plan) in the name of and on behalf of the Debtors, including any and all
  other agreements, documents, securities, and instruments relating to the foregoing. The
  authorizations and approvals contemplated by Article 4.4 of the Plan shall be effective
  notwithstanding any requirements under non-bankruptcy law.

         (e)     Dissolution of Debtors

          As soon as reasonably practicable following the Effective Date, or such later date as may
  be necessary to facilitate execution, submission and court approval of the CFPB Consent Order,
  the Debtors or Reorganized Debtors, as applicable, shall file a notice of dissolution of the
  Debtors with the Bankruptcy Court, upon which filing the Debtors shall be deemed dissolved for
  all purposes in accordance with applicable state and local law without any further action, plan of
  dissolution, notice or applicable with any state or local division, required on the part of the
                                                   33
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03       Page 44 of 108




  Debtors or the Debtors’ officers, managers or members, and all remaining officers, managers, or
  managing members, shall be dismissed without any further action required on the part of any
  such Debtor, the officers of such Debtor, or the members of such Debtor, provided that foregoing
  shall not restrict the Reorganized Debtors from entering into agreements for the continued
  employment of employees of the Debtors.

         (f)     The Reorganized Debtors’ Cash Distribution

         On the Effective Date, or as soon as reasonably practicable thereafter, the following
  property of the Estate shall be transferred to and/or vest in the Reorganized Debtors: (i) the
  Reorganized Debtor Cash Distribution, which shall be paid to the Reorganized Debtors by the
  Escrow Agent on the Effective Date, or as soon as reasonably practicable thereafter; (ii) the
  MobiLoans Note; (iii) the Haynes Note; (iv) the Intercompany Receivables; (v) the Intellectual
  Property, FF&E, and employee-related assets (including business and employee contracts, leases
  and related matters, etc.), including assumed Executory Contracts (including employee contracts
  and leases), provided that the Reorganized Debtors shall be solely responsible for payment of
  any Cure to be paid in connection with any assumed Executory Contracts and leases; and (vi) the
  Insurance Rights.

         (g)     Funding and Administrative Reserve Accounts

          On the Effective Date, all remaining Escrow Funds and any remaining GPLS Funds shall
  vest in the Estate and shall be transferred to the Litigation Trust and shall be utilized, among
  other purposes set forth in the Plan, to fund the Reserve Accounts in accordance with Article 4.7
  of the Plan. All Cash remaining in the Estates immediately after funding the Reserve Accounts
  and the payment of any other amounts required by the Plan, including the Reorganized Debtor
  Cash Distribution pursuant to Article 4.6 of the Plan, shall vest in, and be transferred to, the
  Litigation Trust.

                        (1) The Administrative and Priority Cash Reserve

                 On the Effective Date, the Administrative and Priority Claims Reserve shall be
  established and funded in the amount of the aggregate Administrative and Priority Claims
  Estimate. Subject to the terms of the Plan, the Litigation Trustee shall pay each Allowed
  Administrative Claim as provided for in Article 2.1 of the Plan. In the event that excess Cash
  remains in the Administrative and Priority Claims Reserve after payment of all Allowed
  Administrative and Priority Claims, or at such time as the Cash in the Administrative and
  Priority Claims Reserve exceeds the Face Amount of the unpaid Administrative and Priority
  Claims, such Cash shall be transferred to the Litigation Trust for distribution in accordance with
  the Plan and the Litigation Trust Agreement.

                      (2)   The General Unsecured Claims Cash Pool

               On the Effective Date, or as soon as reasonably practicable thereafter, the General
  Unsecured Claims Cash Pool shall be established and funded. Subject to the terms of the Plan,

                                                 34
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19             Entered 04/22/19 20:20:03        Page 45 of 108




  the Litigation Trustee or its designee shall distribute the Cash in the General Unsecured Claims
  Cash Pool pro rata to holders of Allowed Class 4 Claims. The Litigation Trustee shall establish,
  fund and administer the Disputed General Unsecured Claims Reserve in accordance the Plan
  from the Cash deposited into the General Unsecured Claims Cash Pool. In the unlikely event
  that the amount in the General Unsecured Claims Cash Pool exceeds the allowed amount of
  General Unsecured Claims, then such excess funds shall be transferred to the Litigation Trust for
  distribution in accordance with the Plan and the Litigation Trust Agreement.

                       (3)   The Substantial Contribution Fund

                  On the Effective Date, or as soon as reasonably practicable thereafter, the
  Substantial Contribution Fund shall be established and funded in the amount of $12,550,007.00.
  Subject to the terms of the Plan, the Litigation Trustee shall distribute the Cash in the Substantial
  Contribution Fund to holders of the Substantial Contribution Claims.

                       (4)   The Professional Fee Escrow

                 On or before the Effective Date, the Professional Fee Escrow shall be established
  and funded by the Debtors in Cash in the amount of the aggregate Professional Fee Estimate.
  Each Professional Claim shall be paid from the Professional Fee Escrow as provided for in
  Article 2.2 of the Plan. In the event that excess Cash remains in the Professional Fee Escrow
  after payment of all Allowed Professional Fee Claims, such Cash shall be deposited into the
  Litigation Trust for distribution in accordance with the Plan and the Litigation Trust Agreement.

                       (5)   The Litigation Trust Initial Funding

  On the Effective Date, or as soon as reasonably practicable thereafter, after the establishment and
  funding of the Reserve Accounts and payment of any other amounts required by the Plan,
  including payment of the Reorganized Debtor Cash Distribution pursuant to Article 4.6 of the
  Plan, the Litigation Trust Initial Funding shall be deposited into an account owned and controlled
  by the Litigation Trustee.

         (h)     Approval of Class Action Settlement

          The Plan incorporates and implements the terms and conditions of the Litigation Trust
  Agreement and constitutes and shall be deemed to be a motion for final approval of the
  Nationwide Consumer Borrower Settlement Class by the Bankruptcy Court pursuant to
  Bankruptcy Rule 9019(a) for purposes of voting on and receiving distributions under the Plan.
  Upon confirmation of the Plan, (i) each member of the Nationwide Consumer Borrower
  Settlement Class shall be entitled to received Distributions in accordance with the Litigation
  Trust Agreement and/or Preliminary Approval Order and (ii) all proofs of claim asserting
  Consumer Borrower Claims other than the single claim of the Nationwide Consumer Borrower
  Settlement Class, other than those timely filed Allowed Opt-Out Consumer Borrower Claims,
  shall be disallowed and/or expunged; provided, however, that the allowance of the class proof of
  claim on these terms shall not inure to the benefit of any one individual holder of a Consumer

                                                   35
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03       Page 46 of 108




  Borrower Claim. The Plan shall constitute a motion (i) pursuant to section 502 of the
  Bankruptcy Code to allow for distribution purposes the class proofs of claim filed by the
  Nationwide Consumer Borrower Class Representatives and (ii) pursuant to Rule 3007 of the
  Bankruptcy Rules, to disallow and expunge all other Consumer Borrower Claims (other than
  Allowed Opt-Out Consumer Borrower Claims), including those filed as putative class claims on
  behalf of Consumer Borrowers of any state.

         (i)     Consenting Defendants’ Cash Contribution

           On the Effective Date, or as soon as reasonably practicable thereafter, each Consenting
  Defendant shall pay to the Litigation Trust an amount in Cash equal to its respective share of the
  Consenting Defendants’ Cash Contribution. For the avoidance of doubt, the Consenting
  Defendants’ Cash Contributions shall not constitute or be deemed (i) any admission of
  wrongdoing or illegality or any alleged capacity of the Debtors as lenders on any of the Eligible
  Tribal Loans or (ii) a concession by the Consumer Borrowers that the alleged wrongdoing or
  illegality did not occur.

         (j)     Books and Records

          The Reorganized Debtors shall receive possession of and the right to use and maintain the
  original of all of Debtors’ books and records. For the avoidance of doubt, the Litigation Trustee
  shall have full reasonable access to all such books and records for the purpose of investigating
  and pursuing the Estate Causes of Action, and the Litigation Trustee shall be deemed to share
  with the Reorganized Debtors in any attorney-client privilege, work product doctrine, or other
  privilege or immunity attaching to any such books and records necessary for investigating and
  pursuing the Estate Causes of Action, provided, however, that such sharing does not waive any
  such privilege or immunity.

          On the Effective Date, or as soon as reasonably practicable thereafter, (i) the Litigation
  Trustee shall receive a copy of the Debtors’ books and records held by any litigation vendor, at
  the expense of the Litigation Trust, in a form and manner whereby it is commercially and
  technologically reasonable to obtain such copy; and (ii) if it becomes necessary for the
  Reorganized Debtors to incur significant internal or external costs in connection with providing
  access to the Debtors’ books and records to the Litigation Trustee, then the Reorganized Debtors
  and the Litigation Trustee shall enter into a reasonable shared services agreement governing the
  reimbursement of such costs. If the Reorganized Debtors and the Litigation Trustee do not reach
  an agreement on the terms of such shared services agreement, then either the Reorganized
  Debtors or the Litigation Trustee may seek an order from the Bankruptcy Court establishing
  reasonable terms for such shared services. If the Litigation Trustee reasonably determines that
  the expense of such access and use of such books and records is greater than the expense of fully
  duplicating them, then the Litigation Trustee may elect to obtain a copy at the expense of the
  Litigation Trust.

          For the avoidance of doubt, the Litigation Trustee shall not be permitted to waive any
  privilege with respect to the Debtors’ books and records, or disclose to any third-parties any

                                                 36
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03       Page 47 of 108




  confidential PII, or any trade secrets or other confidential business information related to (a)
  shareholders except in connection with pursuing an Estate Cause of Action, (b) financial
  information, statements, or records of the Debtors except in connection with pursuing an Estate
  Cause of Action, (c) typical confidential employee information, (d) risk analysis products and
  methods (such as models, data and know how), (e) marketing services, strategies and
  methodologies, and (f) the technology platforms, systems, products and all other Intellectual
  Property, including without limitation software development and programs and related
  documentation, except for the fact of the occurrence of any transfer of such technology prior to
  the Petition Date related to an Estate Cause of Action, contained in such books and records
  without the consent of the Reorganized Debtors or in accordance with the following procedure:
  (i) the Litigation Trustee shall provide written notice to the Reorganized Debtors of the
  Litigation Trustee’s intent to waive privilege and/or disclose information, which notice shall,
  among other things, identify the information at issue and the proposed use of such information;
  (ii) the Reorganized Debtors shall have five (5) business days after such notice is received to
  notify the Litigation Trustee that the Reorganized Debtors object to such disclosure or waiver;
  (iii) if the Reorganized Debtors timely object in writing, then the Reorganized Debtors and the
  Litigation Trustee shall meet and confer about such information and proposed use during the
  three (3) business days that follow the Reorganized Debtors’ notification of the Litigation
  Trustee of the objection; (iv) if the parties do not reach an agreement, the Reorganized Debtors
  shall have until five (5) business days after the meet and confer concludes to file a pleading with
  the Bankruptcy Court seeking an order restricting such privilege waiver or disclosure; and (v)
  until such pleading is resolved by agreement of the Reorganized Debtors and the Litigation
  Trustee or order of the Bankruptcy Court, the Litigation Trustee shall not waive such privilege or
  disclose such information. In ruling on such a pleading, the Bankruptcy Court may consider and
  weigh governing law as to privilege, confidentiality, and/or trade secrets, as well as the possible
  or intended use of such information and the interests of the Reorganized Debtors concerning
  such disclosure or waiver.

          As of and after the Effective Date, to the extent the Reorganized Debtors receive a valid
  subpoena requesting documents produced by the Debtors in the Pending Litigation or in the
  Bankruptcy Case, the Reorganized Debtors shall agree that such previously produced documents
  shall be deemed produced under such valid subpoena as long as there is a valid protective order
  in place in the applicable litigation that provides equivalent protections to the Reorganized
  Debtors, including without limitation notice to the Reorganized Debtors, as those provided to the
  Debtors under the applicable protective order in the Pending Litigation or the Bankruptcy Case.

         Notwithstanding anything else in the Plan with respect to the GPL, MobiLoans and PGL
  Property, the Reorganized Debtors may retain the original of any data regarding any consumer
  borrowers owned by the Settling Tribal Lenders and maintained or otherwise held by the Debtors
  for or on behalf of the Settling Tribal Lenders, provided that the mutually acceptable shared
  services agreement with the Litigation Trustee shall address the Litigation Trustee’s access to
  such data.




                                                  37
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19              Entered 04/22/19 20:20:03         Page 48 of 108




         (k)     Section 1145 Exemption

          The offer, issuance, and distribution of any Interests in the Reorganized Debtors, any
  other Successor Entity or newly-formed entity shall be exempt (except with respect to an entity
  that is an “underwriter” as defined in subsection (b) of section 1145 of the Bankruptcy Code),
  pursuant to section 1145 of the Bankruptcy Code, without further act or action, from registration
  under (i) the Securities Act, and all rules and regulations promulgated thereunder and (ii) any
  state or local law requiring registration for the offer, issuance, or distribution of securities. Each
  of the foregoing securities (a) is not a “restricted security” as defined in Rule 144(a)(3) under the
  Securities Act, and (b) is freely tradable and transferable by any initial recipient thereof that (i) at
  the time of transfer, is not an “affiliate” (as defined in Rule 144(a)(1) under the Securities Act) of
  the issuer of such securities and has not been such an “affiliate” within 90 days of such transfer,
  and (ii) is not an entity that is an “underwriter” as defined in subsection (b) of section 1145 of the
  Bankruptcy Code.

  To the extent beneficial interests in the Litigation Trust are deemed to be “securities” as defined
  in section 2(a)(1) of the Securities Act, section 101 of the Bankruptcy Code, and applicable state
  securities laws, the Debtors intend that the exemption provisions of section 1145 of the
  Bankruptcy Code will apply to such beneficial interests.

         (l)     Exemption from Certain Taxes and Fees

          To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfers
  (whether from a Debtor to a Reorganized Debtor or to any other Person) of property under the
  Plan or pursuant to: (a) the issuance, distribution, transfer, or exchange of any debt, equity
  security, or other interest in the Debtors or the Reorganized Debtors; (b) the creation,
  modification, consolidation, termination, refinancing, and/or recording of any mortgage, deed of
  trust, or other security interest, or the securing of additional indebtedness by such or other
  means; (c) the making, assignment, or recording of any lease or sublease; or (d) the making,
  delivery, or recording of any deed or other instrument of transfer under, in furtherance of, or in
  connection with, the Plan, including any deeds, bills of sale, assignments, or other instrument of
  transfer executed in connection with any transaction arising out of, contemplated by, or in any
  way related to the Plan, shall not be subject to any document recording tax, stamp tax,
  conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax, mortgage
  recording tax, Uniform Commercial Code filing or recording fee, regulatory filing or recording
  fee, or other similar tax or governmental assessment, and upon entry of the Confirmation Order,
  the appropriate state or local governmental officials or agents shall forego the collection of any
  such tax or governmental assessment and accept for filing and recordation any of the foregoing
  instruments or other documents without the payment of any such tax, recordation fee, or
  governmental assessment. All filing or recording officers (or any other Person with authority
  over any of the foregoing), wherever located and by whomever appointed, shall comply with the
  requirements of section 1146(c) of the Bankruptcy Code, shall forego the collection of any such
  tax or governmental assessment, and shall accept for filing and recordation any of the foregoing
  instruments or other documents without the payment of any such tax or governmental
  assessment.
                                                    38
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03       Page 49 of 108




          (m)    Class Action Injunctive and Other Relief

         As of the Effective Date, although the Debtors deny that they committed any wrongdoing
  and the Debtors deny that they own or were lenders on any of the Eligible Tribal Loans, as part
  of the agreement to resolve the disputes among the Settling Parties pursuant to the Plan, the
  following injunctive and other relief shall take effect:
         while denying that they committed any wrongdoing and denying that they own or were
          lenders on any of the Eligible Tribal Loans, to the greatest extent permitted under
          applicable law, upon the agreement of the relevant Tribal Lenders or other owners of the
          loans, the Debtors shall consent to the unpaid principal, interest and fees of the Eligible
          Tribal Loans to members of the Nationwide Consumer Borrower Settlement Class being
          voided and adjusted to a zero balance. To the greatest extent permitted under applicable
          law, upon the agreement of the relevant Tribal Lenders or other owners of the loans, the
          Debtors consent to the notification of members of the Nationwide Consumer Borrower
          Settlement Class affected by the foregoing sentence that their Eligible Tribal Loans have
          been voided and adjusted to a zero balance (any costs of notification shall be funded from
          the Litigation Trust, and such notice may be made in the initial notice made to the
          Nationwide Consumer Borrower Settlement Class) by a description as to the effect of any
          final approval;
         while denying that they committed any wrongdoing, denying that they own or were
          lenders on any of the Eligible Tribal Loans, and denying that they were a furnisher to any
          consumer reporting agencies for any Eligible Tribal Loans, as long as Nationwide Class
          Counsel has provided the Debtors with acceptable evidence that the Settling Tribal
          Lenders agree to the deletion of such tradelines, the Debtors shall not object to a motion
          filed by the Consenting Plaintiffs for the entry of an Order requiring the deletion of all
          tradelines for any Eligible Tribal Loan from all consumer reporting agencies, except for
          Eligible Tribal Loans associated with a Tribal Lender that has not agreed to this removal;
         to the extent of their current knowledge, and solely for the purpose of effectuating the
          Class Action Injunctive and Other Relief, the Debtors, or if the Debtors have not
          provided such information prior to the Effective Date then the Litigation Trustee, shall
          provide on a confidential basis to Kelly & Guzzo, P.L.C. and Consumer Litigation
          Associates, P.C. a list of all Eligible Tribal Loans that have been sold or transferred to
          any third party, and the list will identify the loan numbers, the Tribal Lenders, the dates
          of sale, and the identity of such third parties, provided that any PII contained in such
          information shall be subject to the PII Prohibited Use/Protective Order Provisions;
         upon the vesting of the Reorganized Debtor Assets in the Reorganized Debtors and the
          creation and vesting of assets in the Litigation Trust in accordance with the Plan, the
          Debtors shall no longer conduct business; and
         the Reorganized Debtors (i) shall not use the PII provided by members of the Nationwide
          Consumer Borrower Settlement Class to the Tribal Lenders or to the Debtors (a) to
          market to such members or (b) to assess the value of marketing to such members; and (ii)

                                                  39
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03       Page 50 of 108




         except as expressly contemplated by this Term Sheet, shall not sell or transfer to any
         other Entity the PII provided by members of the Nationwide Consumer Borrower
         Settlement Class to the Tribal Lenders or to the Debtors for such Entity to use the PII to
         market to such members;
  For the avoidance of doubt, (i) the Class Action Injunctive and Other Relief shall not constitute
  or be deemed any admission of wrongdoing or illegality or any alleged capacity of the Debtors as
  lenders on any of the Eligible Tribal Loans and (ii) nothing in the Plan, including, without
  limitation, the releases granted by the Nationwide Consumer Borrower Settlement Class, shall be
  contingent upon the Tribal Lenders’ agreement to all, or any portion of, the Class Action
  Injunctive and Other Relief, except that the express contingencies identified above concerning
  Tribal Lenders’ consent or agreement must occur prior to the Debtors (a) agreeing to Eligible
  Tribal Loans being voided and adjusted to a zero balance, and related notices or (b) consenting to
  the deletion of certain tradelines.

         (n)     Pennsylvania Settlement

          On, or as soon as reasonably practicable after, the Effective Date, the Pennsylvania AG
  shall seek and obtain all orders necessary to settle, with the entry of a Rule 54(b) separate final
  judgment, all claims in the Pennsylvania Litigation against the Debtors. The Debtors and the
  Pennsylvania AG agree that one of such orders shall include injunction language that is
  substantively the same as the Class Action Injunction and Other Relief or as otherwise agreed by
  the Pennsylvania AG and the Debtors, provided that such injunction language shall only address
  conduct concerning Pennsylvania residents and shall not address conduct concerning residents of
  other states or commonwealths.

         For the avoidance of doubt, the Pennsylvania AG Settlement shall not constitute or be
  deemed (i) any admission of wrongdoing or illegality or any alleged capacity of the Debtors as
  lenders on any of the Eligible Tribal Loans, or (ii) a concession by the Pennsylvania AG that the
  alleged wrongdoing or illegality did not occur.

          It is understood and acknowledged by the Settling Parties that subject to the court in the
  Pennsylvania Litigation staying the Pennsylvania Litigation against the Debtors and the
  Consenting Defendants, the Pennsylvania AG may continue the Pennsylvania Litigation against
  the remaining defendants (the GPLS Parties, Kenneth Rees and National Credit Adjusters, LLC)
  without limitation and that any judgment, proceeds from such judgment, or settlement with such
  remaining defendants are the sole property of the Pennsylvania AG for distribution pursuant to
  further orders of the court in the Pennsylvania Litigation.

         (o)     CFPB Settlement

          Within 60 days after the Effective Date, or at such other time as mutually agreed upon
  prior to the Effective Date by the Debtors and the CFPB, the CFPB and the Debtors will each
  provide final approval for filing of a joint motion with the Montana court presiding over the
  CFPB Litigation seeking entry of a consent order in the form attached hereto as Exhibit D (the
  “CFPB Consent Order”). The CFPB shall then file the joint motion and CFPB Consent Order
                                                  40
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03        Page 51 of 108




  and shall seek and obtain all other orders necessary to settle the CFPB Litigation and to dismiss
  the CFPB Litigation in accordance with the Plan and the CFPB Consent Order. For the
  avoidance of doubt, the CFPB Settlement is made in compromise of disputed claims. The CFPB
  Settlement does not constitute the withdrawal of the Debtors’ denials and defenses in the CFPB
  Litigation or an admission by the Debtors of any facts or liability or wrongdoing, including, but
  not limited to, any liability or wrongdoing with respect to any allegations that were or could have
  been raised in the CFPB Litigation. This CFPB Settlement also does not constitute an admission
  by the CFPB that any claim is not well-founded, and nothing in the Plan should be construed as,
  or deemed to constitute, approval, sanction, or authorization by the CFPB of any of the Debtors’
  actions or business practices.

         (p)     Subordination

         The allowance, classification, and treatment of all Claims and Equity Interests under the
  Plan shall conform to and be consistent with the respective contractual, legal, and equitable
  subordination rights of such Claims and Equity Interests, and the Plan shall recognize and
  implement any such rights. Pursuant to section 510 of the Bankruptcy Code, except where
  otherwise provided herein, the Debtors or the Litigation Trustee on or after the Effective Date
  reserve the right to seek to re-classify any Allowed Claim or Equity Interest in accordance with
  any contractual, legal, or equitable subordination relating thereto.

         (q)     Cancellation of Notes, Instruments, Certificates, and Other Documents

          On the Effective Date, except to the extent otherwise provided herein, all notes,
  instruments, Certificates, and other documents evidencing Claims against the Debtors shall be
  canceled and the obligations of the Debtors or the Reorganized Debtors thereunder or in any way
  related thereto shall be discharged; provided, however, that notwithstanding Confirmation or the
  occurrence of the Effective Date, any credit document or agreement that governs the rights of the
  holder of a Claim shall continue in effect solely for purposes of (a) allowing holders of Allowed
  Claims to receive Distributions under the Plan and (b) allowing and preserving the rights of the
  Litigation Trustee, as applicable, to make Distributions on account of Allowed Claims as
  provided herein.

         (r)     Effectuating Documents; Further Transactions

          On and after the Effective Date, the Debtors or the Reorganized Debtors, as applicable,
  and the officers and members of the boards of directors and managers thereof, are authorized to
  and may issue, execute, deliver, file, or record such contracts, Securities, instruments, releases,
  and other agreements or documents and take such actions as may be necessary or appropriate to
  effectuate, implement, and further evidence the terms and conditions of the Plan without the need
  for any approvals, authorizations, or consents except for those expressly required under the Plan.

         (s)     Incentive Plans and Employee and Retiree Benefits

        Except as otherwise provided herein, on and after the Effective Date, subject to any Final
  Order and, without limiting the authority provided under the Debtors’ respective articles of
                                               41
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03        Page 52 of 108




  organization, bylaws and other formation and constituent documents, the Reorganized Debtors
  shall be authorized to: (a) amend, adopt, assume and/or honor in the ordinary course of business,
  any contracts, agreements, policies, programs, and plans, in accordance with their respective
  terms, for, among other things, compensation, including any incentive plans, health care benefits,
  disability benefits, deferred compensation benefits, savings, severance benefits (except with
  respect to any employee whose employment agreement is rejected on or prior to the Effective
  Date), retirement benefits, welfare benefits, workers’ compensation insurance, and accidental
  death and dismemberment insurance for the officers, and employees of any of the Debtors who
  served in such capacity from and after the Petition Date; and (b) honor, in the ordinary course of
  business, Claims of employees employed as of the Effective Date for accrued vacation time
  arising prior to the Petition Date and not otherwise paid pursuant to a Bankruptcy Court order.
  Notwithstanding the foregoing, pursuant to section 1129(a)(13) of the Bankruptcy Code, from
  and after the Effective Date, all retiree benefits (as such term is defined in section 1114 of the
  Bankruptcy Code), if any, shall continue to be paid in accordance with applicable law.

  6.4    The Litigation Trust

         (a)     Establishment of the Litigation Trust

          The Litigation Trust shall be established and shall become effective on the Effective
  Date. The Litigation Trust shall be governed and administered in accordance with the Plan and
  the Litigation Trust Agreement.

         (b)     Transfer of Assets to the Litigation Trust

         On the Effective Date, any and all assets and property of the Estates not transferred to the
  Reorganized Debtors pursuant to Article 4.6 of the Plan or otherwise addressed in the Plan shall
  be transferred to the Litigation Trust and administered by the Litigation Trustee in accordance
  with the terms of the Plan and the Litigation Trust Agreement, including, but not limited to, the
  Preserved Causes of Action, refunds, deposits, remnant assets, the General Unsecured Claims
  Cash Pool, any remaining funds in the Professional Fee Escrow following the payment of all
  Allowed Professional Claims and the Debtors’ interests in GPLS.

          On or before the Effective Date, GPLS shall assign all interest in and rights to the Great
  Plains Reserve to the Estates, minus $1,000,000.00 to be held back to facilitate the wind-down of
  Great Plains and attorneys’ fees approved by the court pursuant to the settlement reached in
  Gibbs v. Great Plains, et al.. On the Effective Date, the Estates’ interest in the Great Plains
  Reserve shall be transferred to and vest in the Litigation Trust for administration by the
  Litigation Trustee in accordance with the terms of the Plan and the Litigation Trust Agreement.

         (c)     Litigation Trust Funding

         On the Effective Date, or on such other date as is set forth in the Litigation Trust
  Agreement, the Litigation Trust shall be established and receive the Litigation Trust Initial
  Funding. Additionally, any net proceeds of the Preserved Causes of Action received subsequent
  to the Effective Date shall be deposited into the Litigation Trust for distribution in accordance
                                                 42
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 53 of 108




  with the Plan and the Litigation Trust Agreement. For the avoidance of doubt, funding of the
  Litigation Trust shall not constitute or be deemed (i) any admission of wrongdoing or illegality
  or any alleged capacity of the Debtors as lenders on any of the Eligible Tribal Loans or (ii) a
  concession by Consumer Borrowers that the alleged wrongdoing or illegality did not occur.

         (d)     Preserved Causes of Action

          Pursuant to section 1123(b)(3) of the Bankruptcy Code, the Preserved Causes of Action
  shall be transferred by the Debtors (and deemed transferred) to the Litigation Trust free and clear
  of all Claims, Liens, charges, encumbrances, and rights and interests, without the need for any
  Entity to take any further action or obtain any approval and the Litigation Trust shall be
  authorized as the representative of the Estates to pursue the Preserved Causes of Action. In
  accordance with section 1123(b) of the Bankruptcy Code, the Litigation Trustee may enforce all
  rights to commence and pursue, as appropriate, any and all Preserved Causes of Action, and the
  Litigation Trustee’s right to commence, prosecute, or settle any such Preserved Causes of Action
  shall be preserved notwithstanding entry of the Confirmation Order or the occurrence of the
  Effective Date.

         (e)     Litigation Trust Distributions

          The Litigation Trustee shall liquidate the Preserved Causes of Action and distribute any
  proceeds therefrom in accordance with the Plan and the Litigation Trust Agreement. The
  Litigation Trustee also shall administer the Unsecured Claims Cash Pool and make distributions
  to Allowed General Unsecured Claims in accordance with the Plan.

         (f)     Duration of Trust

          The Litigation Trust shall have an initial term of five (5) years; provided, however, if
  warranted by the facts and circumstances, and subject to the approval of the Court, upon a
  finding that an extension of the term of the Litigation Trust is necessary to accomplish the
  purpose of the Litigation Trust, the Litigation Trustee shall be authorized to extend the Litigation
  Trust for six (6) months or longer provided that such extension is approved by the Court within
  (6) months of the beginning of the extended term. The Litigation Trust may be terminated earlier
  than its scheduled termination if (a) the Court has entered a Final Order closing all of the Chapter
  11 Cases pursuant to section 350(a) of the Bankruptcy Code or (b) the Litigation Trustee has
  administered all of the Preserved Causes of Action and performed all other duties required by the
  Plan and the Litigation Trust Agreement. As soon as practicable after the liquidation or
  abandonment of all Preserved Causes of Action, the Litigation Trustee shall seek entry of a Final
  Order closing the remaining Chapter 11 Cases pursuant to section 350(a) of the Bankruptcy
  Code.

         (g)     Litigation Trust Oversight Board

          On the Effective Date, the Litigation Trust Oversight Board shall be appointed. The
  Litigation Trust Oversight Board shall include representatives of each of the Consenting

                                                  43
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19             Entered 04/22/19 20:20:03        Page 54 of 108




  Plaintiffs other than the CFPB. The members of the Litigation Trust Oversight Board shall not
  receive any additional compensation on account of serving in such capacity. The Litigation
  Trust Oversight Board shall have the duties set out in the Litigation Trust Agreement and the
  Plan including, without limitation, the right to seek a replacement for the Litigation Trustee on or
  after the Effective Date in accordance with the Litigation Trustee’s retention agreement and the
  terms of the Litigation Trust Agreement.

         (h)     Appointment of Litigation Trustee

          The Litigation Trustee shall serve as the trustee for the Litigation Trust. The appointment
  of the Litigation Trustee shall be effective as of the Effective Date. Following the Effective Date
  and in the event of the resignation or removal, liquidation, dissolution, death, or incapacity of the
  Litigation Trustee, the Litigation Trust Oversight Board shall appoint a replacement Litigation
  Trustee and who, without any further act, shall become fully vested with all of the rights, powers,
  duties, and obligations of the predecessor Litigation Trustee. The Litigation Trustee shall be
  compensated and reimbursed for reasonable costs and expenses as set forth in, and in accordance
  with, the Litigation Trust Agreement. The Litigation Trustee shall have the powers and duties
  set forth in the Plan and in the Litigation Trust Agreement.

         (i)     Indemnification and Exculpation

          The Litigation Trustee, and the Litigation Trustee’s agents and professionals, shall not be
  liable for actions taken or omitted in its capacity as, or on behalf of, the Litigation Trust, except
  those acts arising out of its own willful misconduct or gross negligence, and shall be entitled to
  indemnification and reimbursement for fees and expenses in defending any and all of its actions
  or inactions in its capacity as, or on behalf of, the Litigation Trust, except for any actions or
  inactions involving willful misconduct or gross negligence.                Any indemnification or
  reimbursement claim of the Litigation Trustee, or any other party entitled to indemnification or
  reimbursement under this subsection) shall be satisfied from the Litigation Trust.

         (j)     Transfer of GPL and PGL Property

          The Reorganized Debtors shall reasonably cooperate, if needed, in efforts by the Settling
  Tribal Lenders to cause the GPL and PGL Property to be transferred to the Litigation Trust in
  accordance with separate settlement agreements that may be reached with the Settling Tribal
  Lenders; provided, however, nothing herein shall require the Reorganized Debtors to incur
  expenses to so cooperate without provision being made for reasonable reimbursement, including
  actual internal and external costs, for such cooperation to be paid to the Reorganized Debtors
  from the Litigation Trust.




                                                   44
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19             Entered 04/22/19 20:20:03         Page 55 of 108




  6.5    Executory Contracts and Unexpired Leases

         The following shall be the treatment of Executory Contracts and Unexpired Leases:

         (a)     Assumption and Rejection of Executory Contracts and Unexpired Leases

          Unless an Executory Contract or Unexpired Lease (i) is expressly identified on the
  Assumption Schedule; (ii) has been previously assumed by the Debtors by Final Order or has
  been assumed by the Debtors by order of the Court as of the Effective Date, which order
  becomes a Final Order after the Effective Date; (iii) is the subject of a motion to assume pending
  as of the Effective Date; or (iv) is otherwise assumed pursuant to the terms herein, each
  Executory Contract and Unexpired Lease shall be deemed rejected to the Reorganized Debtors,
  without the need for any further notice to or action, order, or approval of the Bankruptcy Court,
  as of the Effective Date under section 365 of the Bankruptcy Code. The Confirmation Order will
  constitute an order of the Bankruptcy Court approving the above-described rejection of all such
  Executory Contracts and Unexpired Leases.

          Except as otherwise provided herein or agreed to by the Debtors and the applicable
  counterparty, each assumed and assigned Executory Contract or Unexpired Lease shall include
  all modifications, amendments, supplements, restatements, or other agreements related thereto,
  and all rights related thereto, if any, including all easements, licenses, permits, rights, privileges,
  immunities, options, rights of first refusal, and any other interests. Modifications, amendments,
  supplements, and restatements to prepetition Executory Contracts and Unexpired Leases that
  have been executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter the
  prepetition nature of the Executory Contract or Unexpired Lease or the validity, priority, or
  amount of any Claims that may arise in connection therewith.

          If a Claim arises from the rejection of any Executory Contract or Unexpired Lease
  pursuant to Article 6.1 of the Plan, such Claim shall be barred and unenforceable against the
  Debtors, Reorganized Debtors, the Litigation Trust, or their property unless a proof of claim
  asserting such Claim is filed with the Bankruptcy Court or the Solicitation Agent and served
  upon the Debtors within thirty (30) days after the Effective Date. Unless otherwise ordered by
  the Bankruptcy Court, any such rejection damages Claims shall be treated as General Unsecured
  Claims under the Plan.

         (b)     Insurance Policies

          All of the Debtors’ insurance policies and any agreements, documents, or instruments
  relating thereto, are treated as and deemed to be Executory Contracts under the Plan.
  Notwithstanding anything herein to the contrary, as of the Effective Date, the Debtors shall
  assume (and assign to the Reorganized Debtor if necessary to continue the insurance policies in
  full force) all of the Debtors’ insurance policies and any agreements, documents, or instruments
  relating thereto. Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
  approval of the Debtor’s foregoing assumption (and assignment, if necessary) of each of the
  insurance policies. For the avoidance of doubt, nothing in this provision shall impair the
  Debtors’ right to the proceeds of the Insurance Rights.
                                                   45
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 56 of 108




         (c)     Cure of Defaults and Objections to Cure and Assumption

           The Reorganized Debtors shall be solely responsible for paying Cures, if any, on the
  Effective Date or as soon as practicable thereafter, or such other date that the Debtors or
  Reorganized Debtors, as applicable, and the counterparty agree. Unless otherwise agreed upon
  in writing by the parties to the applicable Executory Contract or Unexpired Lease, all requests
  for payment of Cure that differ from the amounts paid or proposed to be paid to a counterparty
  must be served on counsel to the Debtors on or before the Cure Objection Deadline. Any such
  request that is not timely filed shall be disallowed and forever barred, estopped, and enjoined
  from assertion, and shall not be enforceable against any Reorganized Debtor, without the need
  for any objection by the Reorganized Debtors or any other party in interest or any further notice
  to or action, order, or approval of the Bankruptcy Court. Any Cure shall be deemed fully
  satisfied, released, and discharged upon payment of the Cure; provided, however, that nothing
  herein shall prevent the Reorganized Debtors from paying any Cure despite the failure of the
  relevant counterparty to file such request for payment of such Cure. The Reorganized Debtors
  also may settle any Cure without any further notice to or action, order, or approval of the
  Bankruptcy Court. In addition, any objection to the assumption of an Executory Contract or
  Unexpired Lease under the Plan must be filed with the Bankruptcy Court by the Cure Objection
  Deadline. Any such objection will be scheduled to be heard by the Bankruptcy Court at the
  Debtors’ or Reorganized Debtors’, as applicable, first scheduled omnibus hearing for which such
  objection is timely filed. Any counterparty to an Executory Contract or Unexpired Lease that
  fails to timely object to the proposed assumption of any Executory Contract or Unexpired Lease
  will be deemed to have consented to such assumption.

         If there is a dispute regarding Cure, the ability of the Reorganized Debtors to provide
  “adequate assurance of future performance” within the meaning of section 365 of the Bankruptcy
  Code, or any other matter pertaining to assumption and assignment, then payment of Cure shall
  occur as soon as reasonably practicable after entry of a Final Order resolving such dispute,
  approving such assumption and assignment, or as may be agreed upon by the Debtors, or the
  Reorganized Debtors, as applicable, and the counterparty to the Executory Contract or Unexpired
  Lease.

           Assumption and assignment of any Executory Contract or Unexpired Lease pursuant to
  the Plan or otherwise and the payment of any Cures shall result in the full release and satisfaction
  of Claims or defaults, whether monetary or nonmonetary, including defaults of provisions
  restricting the change in control or ownership interest composition or other bankruptcy-related
  defaults, arising under any assumed and assigned Executory Contract or Unexpired Lease at any
  time prior to the Effective Date. Any and all Proofs of Claim based upon Executory Contracts or
  Unexpired Leases that have been assumed and assigned in the Chapter 11 Cases, including
  pursuant to the Confirmation Order, shall be deemed disallowed and expunged as of the
  Effective Date without the need for any objection thereto or any further notice to or action, order,
  or approval of the Bankruptcy Court.




                                                  46
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 57 of 108




         (d)     Contracts and Leases Entered Into After the Petition Date

         Contracts and leases entered into after the Petition Date by any Debtor and any Executory
  Contracts and Unexpired Leases assumed and assigned by any Debtor may be performed by the
  applicable Reorganized Debtor in the ordinary course of business.

         (e)     Reservation of Rights

          Nothing contained in the Plan or the Plan Supplement shall constitute an admission by
  the Debtors or any other party that any such contract or lease is in fact an Executory Contract or
  Unexpired Lease or that any Reorganized Debtor has any liability thereunder. If there is a
  dispute regarding whether a contract or lease is or was executory or unexpired at the time of
  assumption, the Debtors or the Reorganized Debtors, as applicable, shall have forty-five (45)
  days following entry of a Final Order resolving such dispute to determine whether to assume,
  assign or reject the related contract or lease, if applicable.


  6.6    Procedures Governing Distributions

         (a)     Distributions to Holders of Allowed Claims Other than Members of the
                 Nationwide Consumer Borrower Settlement Class

           Except as otherwise provided herein, a Final Order, or as otherwise agreed to by the
  Debtors or the Litigation Trustee on or after the Effective Date, as the case may be, and the
  Holder of the applicable Claim or Equity Interest, on the Initial Distribution Date, the Litigation
  Trustee shall make Distributions under the Plan on account of Claims Allowed on or before the
  Effective Date, subject to the rights of the Litigation Trustee, as applicable, to object to Claims;
  provided, however, that (1) the Reorganized Debtors shall be responsible for the payment of any
  Cure in accordance with Article 6.3 of the Plan and (2) Allowed Priority Tax Claims shall be
  paid in accordance with Article 2.3 of the Plan. To the extent any Allowed Priority Tax Claim is
  not due and owing on the Effective Date, such Claim shall be paid in full in Cash in accordance
  with the terms of any agreement between the Debtors or the Litigation Trustee, as applicable,
  and the holder of such Claim or as may be due and payable under applicable non-bankruptcy law
  or, at the Litigation Trustee’s election, through regular installment payments of a total value, as
  of the Effective Date, equal to the amount of the Allowed Priority Tax Claim as provided in
  section 1129(a)(9)(c) of the Bankruptcy Code.

         (b)     Distributions to Members of the Nationwide Consumer Borrower Settlement
                 Class

         The Class Administrator shall make Distributions to members of the Nationwide
  Consumer Borrower Settlement Class in accordance with the Plan and Litigation Trust
  Agreement. To the extent not provided by the Debtors prior to the Effective Date, the Litigation
  Trustee shall provide on a confidential basis sufficient information to the Class Administrator,
  and any subsequently appointed class administrator for the Nationwide Consumer Borrower
  Settlement Class, to make an initial Distribution and any subsequent Distributions to the
                                                 47
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 58 of 108




  members of the Nationwide Consumer Borrower Settlement Class in accordance with the Plan
  and Litigation Trust Agreement.

         (c)     Special Rules for Distributions to Holders of Disputed Claims

          Notwithstanding any provision otherwise in the Plan and except as otherwise agreed by
  the relevant parties, no partial payments and no partial Distributions shall be made with respect
  to a Disputed Claim until such Claim becomes an Allowed Claim.

         (d)     Delivery of Distributions

                         (1) Record Date for Distributions to Holders of Claims

          On the Confirmation Date, the Claims Register shall be closed and the Debtors and the
  Litigation Trustee on and after the Effective Date shall be authorized and entitled to recognize
  only those record holders, if any, listed on the Claims Register as of the close of business on the
  Confirmation Date. Notwithstanding the foregoing, if a Claim is transferred and the Claims
  Agent has been notified in writing of such transfer no later than 10 days before the Effective
  Date, the Litigation Trustee shall make Distributions to the transferee (rather than the transferor)
  only to the extent practical and in any event only if the relevant transfer form contains an
  unconditional and explicit certification and waiver of any objection to the transfer by the
  transferor. The Debtors or the Litigation Trustee on and after the Effective Date may, but shall
  have no obligation to, recognize transfers occurring after 10 days before the Effective Date.

                       (2)   Distribution Process

          Except as otherwise provided herein, Distributions to holders of Allowed Claims,
  including Claims that become Allowed after the Effective Date, shall be made to beneficial
  holders of record as of the Confirmation Date: (1) to the address of such holder as set forth in the
  books and records of the applicable Debtor (or if the Claims Agent has been notified in writing,
  on or before the date that is 10 days before the Effective Date, of a change of address, to the
  changed address); (2) in accordance with Rule 4 of the Federal Rules of Civil Procedure, as
  modified and made applicable by Bankruptcy Rule 7004, if no address exists in the Debtors’
  books and records, no Proof of Claim has been filed and the Claims Agent has not received a
  written notice of a change of address on or before the date that is 10 days before the Effective
  Date; or (3) to any counsel that has appeared in the Chapter 11 Cases on the holder’s behalf. The
  Debtors, the Litigation Trustee, the Reorganized Debtors, and the Claims Agent shall not incur
  any liability whatsoever on account of any Distributions under the Plan.

                       (3)   Compliance Matters

          In connection with the Plan, to the extent applicable, the Litigation Trustee shall comply
  with all tax withholding and reporting requirements imposed on them by any Governmental Unit,
  and all Distributions pursuant to the Plan shall be subject to such withholding and reporting
  requirements. Notwithstanding any provision in the Plan to the contrary, the Litigation Trustee
  shall be authorized to take all actions necessary or appropriate to comply with such withholding
                                                  48
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19              Entered 04/22/19 20:20:03        Page 59 of 108




  and reporting requirements, including liquidating a portion of the Distribution to be made under
  the Plan to generate sufficient funds to pay applicable withholding taxes, withholding
  Distributions pending receipt of information necessary to facilitate such Distributions, or
  establishing any other mechanisms they believe are reasonable and appropriate. The Litigation
  Trustee reserves the right to allocate all Distributions made under the Plan in compliance with all
  applicable wage garnishments, alimony, child support, and other spousal awards, liens, and
  encumbrances, to the extent applicable.

                      (4)      Foreign Currency Exchange Rate

         Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any
  Claim asserted in currency other than U.S. dollars shall be automatically deemed converted to
  the equivalent U.S. dollar value using the exchange rate for the applicable currency as published
  in The Wall Street Journal, National Edition on the Petition Date, for all purposes under the Plan,
  including voting, allowance and distribution.

                      (5)      Fractional, Undeliverable, and Unclaimed Distributions

                       i.       Fractional Distributions. Whenever any payment of Cash of a
                fraction of a dollar pursuant to the Plan would otherwise be required, the actual
                payment shall reflect a rounding of such fraction to the nearest whole dollar (up or
                down), with half dollars or less being rounded down.

                      ii.          Undeliverable Distributions.

                                    a)     If any Distribution to a holder of an Allowed Claim other
                            than a member of the Nationwide Consumer Borrower Settlement Class is
                            returned as undeliverable, no further Distributions shall be made to such
                            holder unless and until such holder provides notification to the Litigation
                            Trustee or its designee of the then-current address or other necessary
                            information for delivery, at which time all currently due missed
                            Distributions shall be made to such holder on the next Distribution Date.
                            Undeliverable Distributions shall remain in the possession of the
                            Litigation Trustee or its designee until such time as a Distribution
                            becomes deliverable, or such Distribution reverts to the Litigation Trust or
                            is canceled pursuant to Article 7.3(e)(3) of the Plan, and shall not be
                            supplemented with any interest, dividends, or other accruals of any kind.

                                     b)      The Class Administrator shall attempt to distribute all
                            available funds that are distributable to members of the Nationwide
                            Consumer Borrower Settlement Class pursuant to the Plan and Litigation
                            Trust Agreement to class members that can be located. Any Unclaimed
                            Distributions to such members shall be distributed as follows: (a) the first
                            $5 million of Unclaimed Distributions shall be paid to the Pennsylvania
                            AG for further distribution to Pennsylvania members who cashed their
                            initial distribution checks and (b) the remaining Unclaimed Distributions
                                                      49
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03       Page 60 of 108




                        shall be paid pursuant to the Tier 1 Allocation and Tier 2 Allocation to all
                        other members who cashed their initial distribution checks. At the
                        discretion of the Litigation Trustee and the Litigation Trust Oversight
                        Board, one additional distribution to members (including Pennsylvania
                        members and other members) may be attempted if reasonably practicable
                        to do so. Thereafter any Unclaimed Distributions remaining unclaimed
                        120 days after the foregoing final re-distribution of Unclaimed
                        Distributions shall be paid 50% to the Pennsylvania AG for further
                        distribution to members in Pennsylvania and 50% to the CFPB Civil
                        Penalty Fund. The $5 million paid to the Pennsylvania AG in the first
                        redistribution shall be credited against distributions otherwise to be made
                        by the Litigation Trustee to Pennsylvania Borrowers through the
                        Pennsylvania AG from proceeds of future settlements or judgments
                        obtained against Non-Released/Non-Exculpated Parties.

                      iii.       Reversion. Solely in respect of Distributions to holders of Allowed
                Claims other than members of the Nationwide Consumer Borrower Settlement
                Class, any Distribution under the Plan that is an Unclaimed Distribution for a
                period of six months after Distribution shall be deemed unclaimed property under
                section 347(b) of the Bankruptcy Code. Subject to the terms of the Litigation
                Trust Agreement, the Litigation Trustee shall contribute all such Unclaimed
                Distributions to a charity selected by the Litigation Trustee. The Claim of any
                holder of a Claim or its successors with respect to such Unclaimed Distributions
                shall be canceled, discharged, and forever barred notwithstanding any applicable
                federal or state escheat, abandoned, or unclaimed property laws, or any provisions
                in any document governing the Distribution that is an Unclaimed Distribution, to
                the contrary.

                      iv.       De Minimis Distributions. Except in the case of members of the
                Nationwide Consumer Borrower Settlement Class, the Litigation Trustee shall not
                be required to, but may in his sole and absolute discretion, make Distributions of
                Cash in an amount less than $10 to any holder of an Allowed Claim. Any
                Allowed Claims affected by Article 7.3(e)(4) of the Plan shall be discharged and
                forever barred from assertion against the Debtors, the Reorganized Debtors, the
                Litigation Trust and their respective property or Estates.

                      (6)   Surrender of Canceled Instruments

          On the Effective Date, each holder of a Certificate shall be deemed to have surrendered
  such Certificate to the Distribution Agent. Such Certificate shall be canceled solely with respect
  to the Debtors and the Reorganized Debtors, and such cancellation shall not alter the obligations
  or rights of any non-Debtor third parties vis-à-vis one another with respect to such Certificate.




                                                 50
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03       Page 61 of 108




         (e)     Claims Paid or Payable by Third Parties

                        (1) Maximum Distribution

                  An Allowed Claim that receives (i) Distributions in the Allowed amount of such
  Claim or (ii) Distributions that combined with Distributions or other consideration provided on
  the Allowed Claim equal the Allowed amount of such Claim shall, in each case be deemed
  satisfied in full as to such Allowed Claim, and in no event shall an Allowed Claim receive
  Distributions in excess of the Allowed amount of such Claim.

                      (2)   Claims Paid by Third Parties

                 The Debtors or the Litigation Trustee on or after the Effective Date, in their sole
  discretion, may request that a holder of an Allowed Claim certify in writing and provide
  evidence reasonably acceptable to the Debtors or the Litigation Trustee, as applicable, to confirm
  whether: (i) the holder of such Claim has received payment in full on account of such Claim
  from a party that is not a Debtor; or (ii) such holder has been notified by or on behalf of a third
  party of any future Distributions or payment anticipated or estimated to be made on account of
  such Claim from such third party.

          If (i) the Debtors or Litigation Trustee on or after the Effective Date determine, based on
  the foregoing, that an Allowed Claim has been satisfied in full in accordance with Article 7.4(a)
  of the Plan, then unless the Bankruptcy Court orders otherwise, no Distributions shall thereafter
  be made on account of such Allowed Claim, or (ii) a holder of an Allowed Claim does not
  comply with this section, then unless the Bankruptcy Court orders otherwise, the Litigation
  Trustee shall not be required to make Distributions on account of such Allowed Claim, provided
  that nothing herein shall preclude a holder of an Allowed Claim from challenging such
  determination in the Bankruptcy Court.

                      (3)   Claims Payable by Insurance Carriers

          No Distributions under the Plan shall be made on account of an Allowed Claim that is
  payable pursuant to one of the Debtors’ insurance policies until the holder of such Allowed
  Claim has exhausted all remedies with respect to such insurance policy. To the extent that one or
  more of the Debtors’ insurers agrees to satisfy in full a Claim, such Claim shall be disallowed
  and expunged to the extent of any agreed upon satisfaction in accordance with this section after
  notice to such Holder of an Allowed Claim and an opportunity for a hearing.

                      (4)   Applicability of Insurance Policies

         Except as otherwise provided herein, Distributions to holders of Allowed Claims shall be
  in accordance with the provisions of any applicable insurance policy. Nothing contained in the
  Plan shall constitute or be deemed a waiver of any rights of any Entity, including insurers, under
  any policies of insurance.


                                                  51
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 62 of 108




         (f)     Setoffs

          Except as otherwise expressly provided for herein, the Debtors, the Reorganized Debtors
  or the Litigation Trustee on or after the Effective Date, as applicable, pursuant to the Bankruptcy
  Code (including section 553 of the Bankruptcy Code), applicable non-bankruptcy law, or as may
  be agreed to by the holder of a Claim, may set off against any Allowed Claim and the
  Distributions to be made pursuant to the Plan on account of such Allowed Claim (before any
  Distribution is made on account of such Allowed Claim), any Claims, rights, and Causes of
  Action of any nature that the Debtors, the Reorganized Debtors or Litigation Trustee on or after
  the Effective Date, as applicable, may hold against the holder of such Allowed Claim, to the
  extent such Claims, rights, or Causes of Action against such holder have not been otherwise
  compromised or settled on or prior to the Effective Date (whether pursuant to the Plan or
  otherwise); provided, however, that neither the failure to effect such a setoff nor the allowance of
  any Claim pursuant to the Plan shall constitute a waiver or release by the Debtors, the
  Reorganized Debtors, or the Litigation Trustee of any such Claims, rights, and Causes of Action
  that they may possess against such holder. In no event shall any holder of Claims be entitled to
  set off any Claim against any Claim, right, or Cause of Action of the Debtors, the Reorganized
  Debtors or the Litigation Trustee, as applicable, unless such holder has filed a motion with the
  Bankruptcy Court requesting the authority to perform such setoff on or before the Confirmation
  Date, and notwithstanding any indication in any Proof of Claim or otherwise that such holder
  asserts, has, or intends to preserve any right of setoff pursuant to section 553 of the Bankruptcy
  Code or otherwise.

  6.7    Procedures for Resolving Disputed Claims

         (a)     Disputed Claims Process

          Except as otherwise provided herein, if an Entity files a Proof of Claim and the Debtors,
  or the Litigation Trustee on or after the Effective Date, as applicable, do not determine, and
  without the need for notice to or action, order, or approval of the Bankruptcy Court, that the
  Claim subject to such Proof of Claim is Allowed, such Claim shall be Disputed unless Allowed
  or disallowed by a Final Order or as otherwise set forth in Article VIII of the Plan. Except as
  otherwise provided herein, all Proofs of Claim not filed in accordance with the requirements set
  forth in the Bar Date Order shall be disallowed and forever barred, estopped, and enjoined from
  assertion, and shall not be enforceable against the Debtors, the Reorganized Debtors, the
  Litigation Trust or their respective property or estates without the need for any objection by the
  Debtors or the Litigation Trustee, as applicable, or any further notice to or action, order, or
  approval of the Bankruptcy Court.

         (b)     Prosecution of Objections to Claims and Interests

          After consultation with counsel to the Committee, the Debtors shall file and/or prosecute
  objections to General Unsecured Claims, as appropriate, prior to the Effective Date. On and
  after the Effective Date, the Litigation Trustee shall have the sole authority and power on behalf
  of the Estates to file objections to General Unsecured Claims and settle any remaining disputed
  General Unsecured Claims in accordance with the terms of the Plan. Any objections to Claims
                                                   52
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 63 of 108




  shall be served and filed on or before the 180th day after the Effective Date or by such later date
  as ordered by the Bankruptcy Court. All Claims not objected to by the end of such 180-day
  period shall be deemed Allowed unless such period is extended upon approval of the Bankruptcy
  Court. For the avoidance of doubt, except as otherwise provided herein, from and after the
  Effective Date, the Litigation Trustee shall have and retain any and all rights and defenses a
  Debtor had immediately prior to the Effective Date with respect to any Disputed Claim,
  including the Preserved Causes of Action.

         (c)     Estimation of Claims

          The Debtors or the Litigation Trustee on and after the Effective Date, as applicable, may
  at any time request that the Court estimate any contingent, unliquidated, or Disputed Claim, to
  the extent permitted by the Bankruptcy Code and Bankruptcy Rules, regardless of whether the
  Debtors, the Litigation Trustee or any other Person has previously objected to such Claim. The
  Bankruptcy Court will retain jurisdiction to estimate any Claim at any time, including during
  proceedings concerning any objection to such Claim and any appeal thereof. In the event that
  the Bankruptcy Court estimates any contingent or unliquidated Claim, such estimated amount
  may constitute either (a) the Allowed amount of such Claim, (b) the amount on which a reserve
  is to be calculated for purposes of any reserve requirement in the Plan, or (c) a maximum
  limitation on such Claim, as determined by the Bankruptcy Court. If the estimated amount
  constitutes a maximum limitation on such Claim, the Litigation Trustee may elect to object to
  ultimate payment of such Claim. All of the aforementioned Claims objection, estimation and
  resolution procedures are cumulative and not necessarily exclusive of one another.

         (d)     Recoupment

          In no event shall any holder of Claims be entitled to recoup any Claim against any Claim,
  right, or Cause of Action of the Debtors or the Litigation Trustee, as applicable, unless such
  holder actually has performed such recoupment and provided notice thereof in writing to the
  Debtors on or before the Confirmation Date, notwithstanding any indication in any Proof of
  Claim or otherwise that such holder asserts, has, or intends to preserve any right of recoupment.

         (e)     No Interest

          Unless otherwise specifically provided for herein or by order of the Bankruptcy Court,
  postpetition interest shall not accrue or be paid on Claims, and no holder of a Claim shall be
  entitled to interest accruing on or after the Petition Date on any Claim or right. Additionally, and
  without limiting the foregoing, interest shall not accrue or be paid on any Disputed Claim with
  respect to the period from the Effective Date to the date a final Distribution is made on account
  of such Disputed Claim, if and when such Disputed Claim becomes an Allowed Claim.

         (f)     Disallowance of Claims

          All Claims of any Entity from which property is sought by the Litigation Trustee under
  sections 542, 543, 550, or 553 of the Bankruptcy Code or that the Litigation Trustee alleges is a
  transferee of a transfer that is avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549,
                                                   53
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19             Entered 04/22/19 20:20:03         Page 64 of 108




  or 724(a) of the Bankruptcy Code shall be disallowed if: (a) the Entity, on the one hand, and the
  Litigation Trustee, on the other hand, agree or the Bankruptcy Court has determined by Final
  Order that such Entity or transferee is liable to turn over any property or monies under any of the
  aforementioned sections of the Bankruptcy Code; and (b) such Entity or transferee has failed to
  turn over such property by the date set forth in such agreement or Final Order.

  6.8    Effect of Confirmation of the Plan

         (a)     Dissolution of the Creditors’ Committee

          The Creditors Committee shall continue in existence until the Effective Date to exercise
  those powers and perform those duties specified in section 1103 of the Bankruptcy Code. On the
  Effective Date, the Creditors Committee shall be dissolved automatically and its members shall
  be deemed released of all their duties, responsibilities and obligations in connection with the
  Chapter 11 Cases and the Plan and its implementation, and the retention or employment of the
  Creditors Committee’s attorneys, financial advisors, and other agents shall terminate as of the
  Effective Date; provided, however, such attorneys and financial advisors shall be entitled to
  pursue their own Professional Claims and represent the Creditors Committee in connection with
  such Professional Claims.

         (b)     Discharge of Claims and Termination of Interests

          The Reorganized Debtors shall receive the benefit of any and all discharges under the
  Plan. On and after the Effective Date, except as otherwise expressly provided in the Plan or in
  the Confirmation Order, the Reorganized Debtors may operate their business and may use,
  acquire or dispose of property without supervision or approval by the Bankruptcy Court and free
  of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

          As discussed in detail herein, pursuant to Section 1123 of the Bankruptcy Code, and in
  consideration for the classification, Distributions, releases and other benefits provided under the
  Plan, upon the Effective Date, the provisions of the Plan shall constitute a good faith
  compromise and settlement of all Claims, Equity Interests and controversies related to the
  contractual, legal and equitable rights that a holder of a Claim or Equity Interest may have in
  respect of such Claim or Equity Interest. All Distributions made to holders of Allowed Claims in
  any Class are intended to, and shall be, final.

          Except as otherwise provided for herein and effective as of the Effective Date pursuant to
  section 1141(d) of the Bankruptcy Code: (a) the rights afforded in the Plan and the treatment of
  all Claims, Equity Interests, and Causes of Action that arose before the Effective Date shall be in
  exchange for and in complete satisfaction, discharge, and release of all Claims and Equity
  Interests of any nature whatsoever, including any interest accrued on such Claims from and after
  the Petition Date, against the Debtors or any of their assets, property, or Estates; (b) the Plan
  shall bind all holders of Claims and Equity Interests, whether known or unknown,
  notwithstanding whether any such holders has filed a Proof of Claim or Equity Interest or has
  failed to vote to accept or reject the Plan or voted to reject the Plan; (c) all Claims and Equity
  Interests shall be satisfied, discharged, and released in full, and the Debtors’ liability with respect
                                                    54
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03       Page 65 of 108




  thereto shall be extinguished completely, including any liability of the kind specified under
  section 502(g) of the Bankruptcy Code, regardless of whether a Proof of Claim or Equity Interest
  with respect thereto was filed, whether the Claim or Equity Interest is Allowed, or whether the
  holder thereof votes to accept the Plan or is entitled to receive a Distribution hereunder; and (d)
  all Entities shall be precluded from asserting against the Debtors, the Debtors’ Estates, the
  Reorganized Debtors, the Litigation Trustee, their successors and assigns, and their assets and
  properties any other Claims or Equity Interests based upon any documents, instruments, or any
  act or omission, transaction, or other activity of any kind or nature that occurred prior to the
  Effective Date.

          All Equity Interests shall be cancelled, disallowed, released, and extinguished as of the
  Effective Date, or as of such later date to facilitate execution of the consent order that has been
  agreed upon between the Debtors and the CFPB, and will be of no further force or effect;
  provided, however, that TF Holdings shall be the direct or indirect parent of the Reorganized
  Debtors.

         (c)     Releases by the Debtors

         Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
  consideration, on and after the Effective Date, each Released Party is deemed released and
  discharged by the Debtors and their Estates from any and all Causes of Action, whether
  known or unknown, including any derivative claims asserted on behalf of the Debtors, that
  the Debtors or their Estates would have been legally entitled to assert in their own right
  (whether individually or collectively) or on behalf of the holder of any Claim against, or
  Equity Interest in, a Debtor or other Entity, based on or relating to, or in any manner
  arising from, in whole or in part, the Debtors, the Debtors’ businesses, business practices or
  operations, the Debtors’ capital structure, the assertion or enforcement of rights and
  remedies against the Debtors, the Debtors’ in- or out-of-court restructuring efforts,
  intercompany transactions between or among a Debtor and another Debtor, the Chapter
  11 Cases, the formulation, preparation, dissemination, negotiation, or filing of the
  Disclosure Statement, the Plan, or any Restructuring Transaction, contract, instrument,
  release, or other agreement or document created or entered into in connection with the
  Disclosure Statement or the Plan, the filing of the Chapter 11 Cases, the pursuit of
  Confirmation, the pursuit of Consummation, the administration and implementation of the
  Plan, including the issuance or distribution of securities pursuant to the Plan, or the
  distribution of property under the Plan or any other related agreement, or upon any other
  act or omission, transaction, agreement, event, or other occurrence taking place on or
  before the Effective Date; provided, however, nothing herein shall be deemed to release any
  of the Preserved Causes of Action being transferred to the Litigation Trust or any of the
  obligations or assets included in the Reorganized Debtor Assets.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
  pursuant to Bankruptcy Rule 9019, of Article 9.3 of the Plan, which includes by reference
  each of the related provisions and definitions contained in the Plan, and further, shall
  constitute the Bankruptcy Court’s finding that Article 9.3 of the Plan is: (1) in exchange for

                                                  55
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19          Entered 04/22/19 20:20:03     Page 66 of 108




  the good and valuable consideration provided by the Released Parties; (2) a good faith
  settlement and compromise of the claims released by the Debtor Release; (3) in the best
  interests of the Debtors and all holders of Claims and Equity Interests; (4) fair, equitable,
  and reasonable; (5) given and made after due notice and opportunity for hearing; and (6) a
  bar to any of the Debtors, the Reorganized Debtors, the Debtors’ Estates, and the
  Litigation Trustee asserting any claim or Cause of Action released pursuant to Article 9.3
  of the Plan.

         (d)    Releases by Members of the Nationwide Consumer Borrower Settlement
                Class

         As of the Effective Date, each member of the Nationwide Consumer Borrower
  Settlement Class is deemed to have released and discharged each Released Party from any
  and all Claims and Causes of Action, whether known or unknown, including any derivative
  claims asserted on behalf of the Debtors, that such Entity would have been legally entitled
  to assert (whether individually or collectively), based on or relating to, or in any manner
  arising from, in whole or in part, (a) the Claims, alleged facts and Causes of Action
  asserted or that could have been asserted against any of the Released Parties in any Cause
  of Action prior to the Effective Date, including the Pending Litigation, and (b) any current
  or newly asserted Claim or Cause of Action against the Released Parties arising from or
  related to the Debtors’ business activities or operations prior to the Effective Date or the
  Released Parties’ actual or alleged, direct or indirect, involvement in consumer lending
  directly or indirectly involving the Debtors prior to the Effective Date. Notwithstanding
  anything to the contrary in the foregoing, the releases set forth above do not release any
  obligations in connection with the Class Action Injunctive and Other Relief or any rights or
  obligations in connection with the Restructuring Transactions, or any document,
  instrument, or agreement (including those set forth in the Plan Supplement) executed to
  implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
  pursuant to Bankruptcy Rule 9019, of Article 9.4 of the Plan, which includes by reference
  each of the related provisions and definitions contained in the Plan, and further, shall
  constitute the Bankruptcy Court’s finding that Article 9.4 of the Plan is: (1) in exchange for
  the good and valuable consideration provided by the Released Parties; (2) a good faith
  settlement and compromise of the claims released in Article 9.4 of the Plan; (3) in the best
  interests of the Debtors and all holders of Claims and Equity Interests; (4) fair, equitable,
  and reasonable; (5) given and made after due notice and opportunity for hearing; and (6) a
  bar to any Persons from asserting any Claim or Cause of Action released pursuant to
  Article 9.4 of the Plan.

         (e)    Releases by Releasing Parties

         As of the Effective Date, each Releasing Party is deemed to have released and
  discharged each Released Party from any and all Claims and Causes of Action, whether
  known or unknown, including any derivative claims asserted on behalf of the Debtors, that

                                                56
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19         Entered 04/22/19 20:20:03      Page 67 of 108




  such Entity would have been legally entitled to assert (whether individually or collectively),
  based on or relating to, or in any manner arising from, in whole or in part, the Debtors, the
  Debtors’ business activities or operations prior to the Effective Date, the Debtors’ in- or
  out-of-court restructuring efforts, intercompany transactions between or among a Debtor
  and another Debtor, the Chapter 11 Cases, the formulation, preparation, dissemination,
  negotiation, or filing of the Disclosure Statement, the Plan, or any Restructuring
  Transaction, contract, instrument, release, or other agreement or document created or
  entered into in connection with the Plan, the Disclosure Statement, or the Plan, the filing of
  the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
  administration and implementation of the Plan, including the issuance or distribution of
  securities pursuant to the Plan, or the distribution of property under the Plan or any other
  related agreement, or upon any other related act or omission, transaction, agreement,
  event, or other occurrence taking place on or before the Effective Date, including without
  limitation, (a) the Claims, alleged facts and Causes of Action asserted or that could have
  been asserted against any of the Released Parties in the Pending Litigation or any other
  Cause of Action prior to the Effective Date, and (b) any current or newly asserted claim or
  Cause of Action against the Released Parties arising from or related to the Debtors’
  business activities or operations prior to the Effective Date or the Released Parties’ actual
  or alleged, direct or indirect, involvement in consumer lending directly or indirectly
  involving the Debtors prior to the Effective Date. Notwithstanding anything to the contrary
  in the foregoing, the releases set forth above do not release any obligations in connection
  with the Class Action Injunctive and Other Relief or any rights or obligations in connection
  with the Restructuring Transactions, or any document, instrument, or agreement
  (including those set forth in the Plan Supplement) executed to implement the Plan.
  Notwithstanding anything to the contrary in the foregoing or stated anywhere else herein,
  the CFPB does not release any Claims or Causes of Action against Cortex or Jora except
  for Claims and Causes of Action arising from or in connection with the Debtors’ activities
  alleged in the amended complaint in the CFPB litigation in which Cortex also participated.

         (f)    Exculpation

          Except as otherwise specifically provided in the Plan, no Exculpated Party shall
  have or incur, and each Exculpated Party is released and exculpated from any Claim or
  Cause of Action related to any act or omission in connection with, relating to, or arising out
  of, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or filing
  of related prepetition transactions, the Consumer Litigation Settlement, the Disclosure
  Statement, the Plan, or any Restructuring Transaction, contract, instrument, release or
  other agreement or document created or entered into in connection with the Disclosure
  Statement or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
  pursuit of Consummation, the administration and implementation of the Plan, including
  the issuance of securities pursuant to the Plan, or the distribution of property under the
  Plan or any other related agreement, except for claims related to any act or omission that is
  determined in a final order to have constituted actual fraud or gross negligence, but in all
  respects such Entities shall be entitled to reasonably rely upon the advice of counsel with
  respect to their duties and responsibilities pursuant to the Plan. The Exculpated Parties
                                               57
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03       Page 68 of 108




  have, and upon completion of the Plan shall be deemed to have, participated in good faith
  and in compliance with the applicable laws with regard to the solicitation of votes and
  distribution of consideration pursuant to the Plan and, therefore, are not, and on account
  of such distributions shall not be, liable at any time for the violation of any applicable law,
  rule, or regulation governing the solicitation of acceptances or rejections of the Plan or
  such distributions made pursuant to the Plan.

         (g)     Injunction

         Except as otherwise provided herein or for obligations issued pursuant hereto, all
  Entities that have held, hold, or may hold Claims or Equity Interests that have been
  released pursuant to Article 9.4 or Article 9.5 of the Plan, discharged pursuant to Article
  9.2 of the Plan, or are subject to exculpation pursuant to Article 9.6 of the Plan are
  permanently enjoined, from and after the Effective Date, from taking any of the following
  actions against, as applicable, the Debtors, the Reorganized Debtors, and the Released
  Parties: (a) commencing or continuing in any manner any action or other proceeding of
  any kind on account of or in connection with or with respect to any such Claims or Equity
  Interests; (b) enforcing, attaching, collecting, or recovering by any manner or means any
  judgment, award, decree, or order against such Persons on account of or in connection
  with or with respect to any such Claims or Equity Interests; (c) creating, perfecting, or
  enforcing any encumbrance of any kind against such Persons or the property or Estates of
  such Persons on account of or in connection with or with respect to any such Claims or
  Equity Interests; (d) asserting any right of setoff, subrogation, or recoupment of any kind
  against any obligation due from such Persons or against the property or Estates of such
  Persons on account of or in connection with or with respect to any such Claims or Equity
  Interests unless such holder has filed a motion requesting the right to perform such setoff
  on or before the Confirmation Date; and (e) commencing or continuing in any manner any
  action or other proceeding of any kind on account of or in connection with or with respect
  to any such Claims or Equity Interests released, exculpated, or settled pursuant to the Plan.

         (h)     Protection Against Discriminatory Treatment

          In accordance with section 525 of the Bankruptcy Code, and consistent with paragraph 2
  of Article VI of the United States Constitution, no Governmental Unit shall discriminate against
  any Reorganized Debtor, or any Person with which a Reorganized Debtor has been or is
  associated, solely because such Reorganized Debtor acquired the Reorganized Debtor Assets
  from a Debtor that sought relief under chapter 11, may have been insolvent before the
  commencement of the Chapter 11 Cases (or during the Chapter 11 Cases but before such Debtor
  was granted or denied a discharge), or has not paid a debt that is dischargeable in the Chapter 11
  Cases.

         (i)     Release of Liens

          Except (a) with respect to the Liens securing Other Secured Claims (depending on the
  treatment of such Claims), or (b) as otherwise provided herein or in any contract, instrument,
  release, or other agreement or document created pursuant to the Plan, on the Effective Date, all
                                                 58
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 69 of 108




  mortgages, deeds of trust, Liens, pledges, or other security interests against any property of the
  Estates shall be fully released and discharged, and the holders of such mortgages, deeds of trust,
  Liens, pledges, or other security interests shall execute such documents as may be reasonably
  requested by the Debtors or the Reorganized Debtors, as applicable, to reflect or effectuate such
  releases, and all of the right, title, and interest of any holder of such mortgages, deeds of trust,
  Liens, pledges, or other security interests shall revert to the respective Reorganized Debtors and
  their successors and assigns.

         (j)     Reimbursement or Contribution

          If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity
  pursuant to section 502(c)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is
  contingent as of the Effective Date, such Claim shall be forever disallowed notwithstanding
  section 502(j) of the Bankruptcy Code, unless prior to the Effective Date (a) such Claim has been
  adjudicated as noncontingent, or (b) the relevant holder of a Claim has filed a noncontingent
  Proof of Claim on account of such Claim and a Final Order has been entered determining such
  Claim as no longer contingent.

  6.9    Conditions Precedent to the Effective Date

          It shall be a condition to the Effective Date that the following conditions shall have been
  satisfied or waived by the Debtors with the agreement of Nationwide Class Counsel:

                 (1)     the Preliminary Approval Order, the Disclosure Statement Approval
                         Order, Final Fairness Approval Order, and the Confirmation Order shall
                         have been entered by the Bankruptcy Court;

                 (2)     the Confirmation Order and Final Fairness Approval Order shall become
                         Final Orders;

                 (3)     all authorizations, consents, regulatory approvals, rulings or documents (if
                         any) that are necessary for the Plan’s effectiveness shall have been
                         obtained;

                 (4)     the Nationwide Consumer Borrower Settlement Class shall have been
                         fully and finally certified and all collateral orders necessary to effectuate
                         the class settlement shall have been entered;

                 (5)     during the time period beginning January 1, 2019, through the Effective
                         Date, Cortex shall have paid the Debtors service fees in the aggregate
                         amount substantially equal to the total service fees incurred for the time
                         period beginning January 1, 2019, through the Effective Date;

                 (6)     all payments and transfers of assets from the Debtors’ estates, and all other
                         payments, required under the Plan to be made before the Effective Date
                         shall have been made in accordance with the terms of the Plan; and
                                                  59
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03       Page 70 of 108




                 (7)    with respect to all documents, applications, and agreements necessary to
                        implement the Plan: (1) all conditions precedent to such documents,
                        applications, and agreements shall have been satisfied or waived pursuant
                        to the terms of such documents or agreements; (2) such documents,
                        applications, and agreements shall have been tendered for delivery to the
                        required parties and been approved by any required parties and, to the
                        extent required, filed with and approved by any applicable Governmental
                        Units, regulators, or commissions in accordance with applicable laws; and
                        (3) such documents, applications, and agreements shall have been effected
                        or executed.

         (a)     Substantial Consummation

        “Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall be
  deemed to occur on the Effective Date.

         (b)     Effect of Non-Occurrence of Conditions to Consummation

          If the Effective Date does not occur, then: (1) the Plan shall be null and void in all
  respects; (2) any settlement or compromise embodied in the Plan (including the fixing or limiting
  to an amount certain of any Claim or Equity Interest or Class of Claims or Equity Interests),
  assumption or rejection of Executory Contracts or Unexpired Leases effected by the Plan, and
  any document or agreement executed pursuant to the Plan, shall be deemed null and void; and
  (3) nothing contained in the Plan or the Disclosure Statement shall: (a) constitute a waiver or
  release of any Claims, Equity Interests, or any claims held by the Debtors; (b) prejudice in any
  manner the rights of the Debtors or any other Entity; or (c) constitute an admission,
  acknowledgement, offer, or undertaking of any sort by the Debtors or any other Entity.

         (c)     Vacatur of Confirmation Order

          If prior to Consummation, the Confirmation Order is vacated pursuant to a Final Order,
  then except as provided in any order of the Bankruptcy Court vacating the Confirmation Order,
  the Plan will be null and void in all respects, and nothing contained in the Plan or Disclosure
  Statement shall: (a) constitute a waiver or release of any Claims, Interests, or Causes of Action;
  (b) prejudice in any manner the rights of any Debtor or any other Entity; or (c) constitute an
  admission, acknowledgment, offer, or undertaking of any sort by any Debtor or any other Entity.

  6.10   Modification, Revocation, or Withdrawal of the Plan

         (a)     Modification of Plan

         Effective as of the date hereof: (a) the Debtors reserve the right in accordance with the
  Bankruptcy Code and the Bankruptcy Rules, to amend or modify the Plan before the entry of the
  Confirmation Order consistent with the terms set forth herein; and (b) after the entry of the
  Confirmation Order, the Debtors may, upon order of the Bankruptcy Court, amend or modify the
  Plan, in accordance with section 1127(b) of the Bankruptcy Code, remedy any defect or
                                                  60
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03         Page 71 of 108




  omission, or reconcile any inconsistency in the Plan in such manner as may be necessary to carry
  out the purpose and intent of the Plan consistent with the terms set forth herein.

         (b)     Effect of Confirmation on Modifications

         Entry of the Confirmation Order shall constitute approval of all modifications to the Plan
  occurring after the solicitation thereof pursuant to section 1127(a) of the Bankruptcy Code and a
  finding that such modifications to the Plan do not require additional disclosure or re-solicitation
  under Bankruptcy Rule 3019.

         (c)     Revocation or Withdrawal of Plan

          The Debtors reserve the right to revoke or withdraw the Plan before the Confirmation
  Date and to file subsequent chapter 11 plans. If the Debtors revoke or withdraw the Plan, or if
  Confirmation or the Effective Date does not occur, then: (a) the Plan will be null and void in all
  respects; (b) any settlement or compromise embodied in the Plan, assumption of Executory
  Contracts or Unexpired Leases effected by the Plan, and any document or agreement executed
  pursuant hereto will be null and void in all respects; and (c) nothing contained in the Plan shall
  (1) constitute a waiver or release of any Claims, Equity Interests, or Causes of Action, (2)
  prejudice in any manner the rights of any Debtor or any other Entity, or (3) constitute an
  admission, acknowledgement, offer, or undertaking of any sort by any Debtor or any other
  Entity.

  6.11   Retention of Jurisdiction

          Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
  Date, the Bankruptcy Court shall retain exclusive jurisdiction over all matters arising out of, or
  related to, the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the
  Bankruptcy Code, including jurisdiction to:

         (a)     allow, disallow, determine, liquidate, classify, estimate, or establish the priority,
                 secured or unsecured status, or amount of any Claim, including the resolution of
                 any request for payment of an Administrative Claim and the resolution of any and
                 all objections to the secured or unsecured status, priority, amount, or allowance of
                 Claims;

         (b)     decide and resolve all matters related to the granting and denying, in whole or in
                 part, any applications for allowance of compensation or reimbursement of
                 expenses to Professionals authorized pursuant to the Bankruptcy Code or the
                 Plan;

         (c)     resolve any matters related to Executory Contracts or Unexpired Leases,
                 including: (a) the assumption, assumption and assignment, or rejection of any
                 Executory Contract or Unexpired Lease to which a Debtor is party or with respect
                 to which a Debtor may be liable and to hear, determine, and, if necessary,
                 liquidate, any Cure or Claims arising therefrom, including pursuant to section 365
                                                 61
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19         Entered 04/22/19 20:20:03       Page 72 of 108




               of the Bankruptcy Code; (b) any potential contractual obligation under any
               Executory Contract or Unexpired Lease that is assumed; (c) any dispute regarding
               whether a contract or lease is or was executory or expired; and (d) any dispute
               regarding rejection damages claims.

         (d)   ensure that Distributions to holders of Allowed Claims are accomplished pursuant
               to the provisions of the Plan and adjudicate any and all disputes arising from or
               relating to Distributions under the Plan;

         (e)   adjudicate, decide, or resolve any motions, adversary proceedings, contested or
               litigated matters, and any other matters, and grant or deny any applications
               involving a Debtor that may be pending on the Effective Date;

         (f)   enter and implement such orders as may be necessary or appropriate to execute,
               implement, or consummate the provisions of (a) contracts, instruments, releases,
               indentures, and other agreements or documents approved by Final Order in the
               Chapter 11 Cases and (b) the Plan, the Confirmation Order, and contracts,
               instruments, releases, indentures, and other agreements or documents created in
               connection with the Plan;

         (g)   enforce any order for the sale of property pursuant to sections 363, 1123, or
               1146(a) of the Bankruptcy Code;

         (h)   grant any consensual request to extend the deadline for assuming or rejecting
               Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code;

         (i)   issue injunctions, enter and implement other orders, or take such other actions as
               may be necessary or appropriate to restrain interference by any Entity with
               Consummation or enforcement of the Plan;

         (j)   hear, determine, and resolve any cases, matters, controversies, suits, disputes, or
               Causes of Action in connection with or in any way related to the Chapter 11
               Cases, including: (a) any adversary proceedings related to the Chapter 11 Cases
               pending before the Court; (b) with respect to the repayment or return of
               Distributions and the recovery of additional amounts owed by the holder of a
               Claim or an Equity Interest for amounts not timely repaid pursuant to Article
               7.4(a) of the Plan; (c) with respect to the releases, injunctions, and other
               provisions contained in Article IX of the Plan, including entry of such orders as
               may be necessary or appropriate to implement such releases, injunctions, and
               other provisions; (d) that may arise in connection with the Consummation,
               interpretation, implementation, or enforcement of the Plan, the Confirmation
               Order, and contracts, instruments, releases, indentures, and other agreements or
               documents created in connection with the Plan; or (e) related to section 1141 of
               the Bankruptcy Code;


                                               62
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03       Page 73 of 108




         (k)     enter and implement such orders as are necessary or appropriate if the
                 Confirmation Order is for any reason modified, stayed, reversed, revoked, or
                 vacated;

         (l)     consider any modifications of the Plan, to cure any defect or omission, or to
                 reconcile any inconsistency in any Bankruptcy Court order, including the
                 Confirmation Order;

         (m)     issue any order in aid of implementation of the Plan, to the extent authorized by
                 section 1142 of the Bankruptcy Code;

         (n)     hear and determine matters concerning state, local, and federal taxes in
                 accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

         (o)     enter an order or Final Decree concluding or closing the Chapter 11 Cases;

         (p)     enforce all orders previously entered by the Bankruptcy Court; and

         (q)     hear any other matter not inconsistent with the Bankruptcy Code.

  6.12   Other Miscellaneous Plan Provisions

         (a)     Additional Documents

          On or before the Effective Date, the Debtors may file with the Bankruptcy Court such
  agreements and other documents as may be necessary or appropriate to effectuate and further
  evidence the terms and conditions of the Plan. The Debtors, the Reorganized Debtors, or the
  Litigation Trustee, as applicable, and all holders of Claims receiving Distributions pursuant to
  the Plan and all other parties in interest shall, from time to time, prepare, execute, and deliver
  any agreements or documents and take any other actions as may be necessary or advisable to
  effectuate the provisions and intent of the Plan.

         (b)     Payment of Statutory Fees

          Subject to Article 4.1 of the Plan, all fees payable pursuant to 28 U.S.C. § 1930(a) shall
  be paid for each quarter (including any fraction thereof) until the Chapter 11 Cases are
  converted, dismissed, or a Final Decree is issued, whichever occurs first. For the avoidance of
  doubt, the Reorganized Debtors shall not be liable for any such statutory fees.

         (c)     Waiver of Federal Rule of Civil Procedure 62(a)

          The Debtors may request that the Confirmation Order include (a) a finding that Fed. R.
  Civ. P. 62(a) shall not apply to the Confirmation Order, and (b) authorization for the Debtors to
  consummate the Plan immediately after entry of the Confirmation Order.



                                                 63
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 74 of 108




         (d)     Reservation of Rights; Binding Effect

          Except as expressly set forth herein, the Plan shall have no force or effect unless the
  Bankruptcy Court enters the Confirmation Order. None of the filing of the Plan, any statement
  or provision contained in the Plan, or the taking of any action by any Debtor with respect to the
  Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be deemed to be an
  admission or waiver of any rights of any Debtor with respect to the holders of Claims or Equity
  Interests prior to the Effective Date.

          Upon the occurrence of the Effective Date, the terms of the Plan shall be immediately
  effective and enforceable and deemed binding upon the Debtors, the Reorganized Debtors, the
  Litigation Trustee and any and all holders of Claims or Equity Interests (irrespective of whether
  such Claims or Equity Interests are deemed to have accepted the Plan), all Entities that are
  parties to or are subject to the settlements, compromises, releases, discharges, and injunctions
  described in the Plan, each Person acquiring property under the Plan, and any and all non-Debtor
  parties to Executory Contracts and Unexpired Leases with the Debtor.

         (e)     No Admissibility

          Neither the Consumer Litigation Settlement, the Disclosure Statement, the Plan, the
  Confirmation Order, nor any related documents shall be admissible or otherwise used or
  referenced or serve as an admission of fact in any litigation or adversary proceeding concerning
  the solvency of the Debtors or the liability of any third parties or entities.

         (f)     Closing of Chapter 11 Cases

         The Litigation Trustee shall, as promptly as practicable after the full administration of the
  Chapter 11 Cases, file with the Bankruptcy Court all documents required to obtain closures of
  the Chapter 11 Cases under Bankruptcy Rule 3022, any applicable local rules, and any applicable
  order of the Bankruptcy Court to close the Chapter 11 Cases.

         (g)     Service of Documents

          After the Effective Date, any pleading, notice, or other document required by the Plan to
  be served on or delivered to the Reorganized Debtors or the Litigation Trustee, as applicable,
  shall be served on:

  Reorganized Debtors                   TF Holdings, Inc.
                                        7701 Las Colinas Ridge, Suite 650
                                        Irving, TX 75063
                                        Attn: Thomas D. Graber

  Counsel to Debtors                    Hunton Andrews Kurth LLP
                                        951 East Byrd Street
                                        Richmond, Virginia 23219
                                        Attn.: Tyler P. Brown
                                                  64
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 75 of 108




                                                Jason W. Harbour

  Litigation Trustee                    The Honorable Russell F. Nelms
                                        []

  United States Trustee                 Office of the United States Trustee
                                        for the Northern District of Texas
                                        Earle Cabell Federal Building
                                        1100 Commerce Street, Room 976
                                        Dallas, TX 25242
                                        Attn: Lisa L. Lambert

         (h)     Term of Injunctions or Stays

         Unless otherwise provided herein or in the Confirmation Order, all injunctions or
  stays in effect during the Chapter 11 Cases (pursuant to sections 105 or 362 of the
  Bankruptcy Code or any order of the Bankruptcy Court) and existing on the Confirmation
  Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order)
  shall remain in full force and effect until the Effective Date. All injunctions or stays
  contained in the Plan, the Confirmation Order shall remain in full force and effect in
  accordance with their terms.

         (i)     Entire Agreement

         Except as otherwise indicated, the Plan supersedes all previous and contemporaneous
  negotiations, promises, covenants, agreements, understandings, and representations on such
  subjects, all of which have become merged and integrated into the Plan.

         (j)     Plan Supplement Exhibits

          All exhibits and documents included in the Plan Supplement are incorporated into and are
  a part of the Plan as if set forth in full in the Plan. After the exhibits and documents are filed,
  copies of such exhibits and documents shall be made available upon written request to the
  Debtors’ counsel at the address above or by downloading such exhibits and documents from
  https://www.americanlegal.com/TF           or     the    Bankruptcy       Court’s   website      at
  www.txnb.uscourts.gov. Unless otherwise ordered by the Bankruptcy Court, to the extent any
  exhibit or document in the Plan Supplement is inconsistent with the terms of any part of the Plan
  that does not constitute the Plan Supplement, such part of the Plan that does not constitute the
  Plan Supplement shall control.

         (k)     Non-Severability

          If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy
  Court to be invalid, void, or unenforceable, the Bankruptcy Court shall have the power to alter
  and interpret such term or provision to make it valid and enforceable to the maximum extent
  practicable, consistent with the original purpose of the term or provision held to be invalid, void,
                                                  65
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19             Entered 04/22/19 20:20:03        Page 76 of 108




  or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
  Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and
  provisions of the Plan will remain in full force and effect and will in no way be affected,
  impaired, or invalidated by such holding, alteration, or interpretation. The Confirmation Order
  shall constitute a judicial determination and shall provide that each term and provision of the
  Plan, as it may have been altered or interpreted in accordance with the foregoing, is: (a) valid and
  enforceable pursuant to its terms; (b) integral to the Plan and may not be deleted or modified
  without the Debtors’ consent, consistent with the terms set forth herein; and (c) non-severable
  and mutually dependent.

                                             ARTICLE VII

                          SOLICITATION AND VOTING PROCEDURES

  7.1    Classes Entitled to Vote on the Plan

         The following Classes are the only Classes entitled to vote to accept or reject the Plan
  (the “Voting Classes”):

              Class      Claim or Interest       Voting Rights               Status
                3          GPLS Claims                  Yes                 Impaired

                         General Unsecured
                4                                       Yes                 Impaired
                              Claims

                        Consumer Borrower
                5                                       Yes                 Impaired
                             Claims

                           Pennsylvania
                6                                       Yes                 Impaired
                         Regulatory Claim

                         CFPB Regulatory
                7                                       Yes                 Impaired
                             Claim

                8         Equity Interests              Yes                 Impaired

          If your Claim or Interest is not included in the Voting Classes, you are not entitled to vote
  and you will not receive a Solicitation Package (as defined herein), including a ballot setting
  forth detailed voting instructions. If your Claim or Interest is included in the Voting Classes, you
  should read your ballot and carefully follow the instructions included in the ballot. Please use
  only the ballot that accompanies this Disclosure Statement or the ballot that the Debtors, or the
  Solicitation Agent on behalf of the Debtors, otherwise provided to you.



                                                   66
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 77 of 108




  7.2    Votes Required for Acceptance by a Class

          Under the Bankruptcy Code, acceptance by a class of claims requires an affirmative vote
  of more than one-half in number of the Holders of the total allowed claims that have voted and
  an affirmative vote of Holders representing at least two-thirds in dollar amount of the total
  allowed claims that have voted.

  7.3    Certain Factors to be Considered Prior to Voting

         There are a variety of factors that all Holders of Claims entitled to vote on the Plan
  should consider prior to voting to accept or reject the Plan. These factors may impact recoveries
  under the Plan and include:

                unless otherwise specifically indicated, the financial information contained in the
                 Disclosure Statement has not been audited and is based on an analysis of data
                 available at the time of the preparation of the Plan and the Disclosure Statement;

                although the Debtors believe that the Plan complies with all applicable provisions
                 of the Bankruptcy Code, the Debtors can neither assure such compliance nor that
                 the Court will confirm the Plan.

          While these factors could affect distributions available to Holders of Allowed Claims
  under the Plan, the occurrence or impact of such factors will not necessarily affect the validity of
  the vote of the Voting Classes or necessarily require a re-solicitation of the votes of Holders of
  Claims in the Voting Classes. For a further discussion of risk factors, please refer to Article X of
  this Disclosure Statement, entitled “Certain Factors to Be Considered.”

  7.4    Voting Procedures

          Each Class entitled to Vote on the Plan will receive a solicitation package (the
  “Solicitation Package”) in the form that will be attached to the Motion for Order (I) Approving
  the Disclosure Statement; (II) Establishing Procedures for Solicitation and Tabulation of Votes
  to Accept or Reject the Plan, Including (A) Approving Form and Manner of Solicitation
  Procedures, (B) Approving Form and Notice of the Confirmation Hearing, (C) Establishing
  Record Date and Approving Procedures for Distribution of Solicitation Packages, (D)
  Approving Forms of Ballots, (E) Establishing Deadline for Receipt of Ballots, and (F) Approving
  Procedures for Vote Tabulations; (III) Establishing Deadline and Procedures for Filing
  Objections to Confirmation of the Plan; and (IV) Granting Related Relief [Doc. No. ____] (the
  “Disclosure Statement and Solicitation Motion”), with instructions explaining how to vote and
  identifying the deadline by which votes must be received by the Solicitation Agent.

      IF A BALLOT IS RECEIVED AFTER THE VOTING DEADLINE, IT WILL NOT BE
  COUNTED UNLESS THE DEBTORS DETERMINE OTHERWISE.

       ANY BALLOT THAT IS PROPERLY EXECUTED BY THE HOLDER OF A CLAIM
  BUT THAT DOES NOT CLEARLY INDICATE AN ACCEPTANCE OR REJECTION OF
                                                  67
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 78 of 108




  THE PLAN OR ANY BALLOT THAT INDICATES BOTH AN ACCEPTANCE AND A
  REJECTION OF THE PLAN WILL NOT BE COUNTED FOR PURPOSES OF ACCEPTING
  OR REJECTING THE PLAN.

        EACH HOLDER OF A CLAIM MUST VOTE ALL OF ITS CLAIMS WITHIN A
  PARTICULAR CLASS EITHER TO ACCEPT OR REJECT THE PLAN AND MAY NOT
  SPLIT SUCH VOTES. BY SIGNING AND RETURNING A BALLOT, EACH HOLDER OF
  A CLAIM WILL CERTIFY TO THE COURT AND THE DEBTORS THAT NO OTHER
  BALLOTS WITH RESPECT TO SUCH CLAIM HAVE BEEN CAST OR, IF ANY OTHER
  BALLOTS HAVE BEEN CAST WITH RESPECT TO SUCH CLASS OF CLAIMS, SUCH
  OTHER BALLOTS INDICATED THE SAME VOTE TO ACCEPT OR REJECT THE PLAN.
  IF A HOLDER CASTS MULTIPLE BALLOTS WITH RESPECT TO THE SAME CLASS OF
  CLAIMS AND THOSE BALLOTS ARE IN CONFLICT WITH EACH OTHER, SUCH
  BALLOTS WILL NOT BE COUNTED FOR PURPOSES OF ACCEPTING OR REJECTING
  THE PLAN.

       IT IS IMPORTANT THAT THE HOLDER OF A CLAIM IN THE VOTING CLASSES
  FOLLOW THE SPECIFIC INSTRUCTIONS PROVIDED ON SUCH HOLDER’S BALLOT
  AND THE ACCOMPANYING INSTRUCTIONS.

                                           ARTICLE VIII

                                 CONFIRMATION PROCEDURES

          The following is a brief summary of the Confirmation process. Holders of Claims and
  Interests are encouraged to review the relevant provisions of the Bankruptcy Code and to consult
  with their own advisors.

  8.1    The Confirmation Hearing

         Under section 1128(a) of the Bankruptcy Code, the Court, after notice, may hold a
  hearing to confirm a plan of reorganization. In the Disclosure Statement and Solicitation Motion,
  the Debtors requested that the Court set a date and time for the Confirmation Hearing. The
  Confirmation Hearing, once set, may be continued from time to time without further notice other
  than an adjournment announced in open court or a notice of adjournment filed with the Court and
  served on those parties who have requested notice under Bankruptcy Rule 2002 and the Entities
  who have filed an objection to the Plan, if any, without further notice to parties in interest. The
  Court, in its discretion and prior to the Confirmation Hearing, may put in place additional
  procedures governing the Confirmation Hearing. Subject to section 1127 of the Bankruptcy
  Code, the Plan may be modified, if necessary, prior to, during, or as a result of the Confirmation
  Hearing, without further notice to parties in interest.

          Additionally, section 1128(b) of the Bankruptcy Code provides that any party in interest
  may object to Confirmation. The Debtors, in the Disclosure Statement and Solicitation Motion,
  will request that the Court set a date and time for parties in interest to file Plan objections. All
  objections to the Plan must be filed with the Court and served on the Debtors and certain other
                                                 68
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03        Page 79 of 108




  parties in interest in accordance with the applicable order of the Court so that they are received
  on or before the deadline to file such objections as set forth therein.

  8.2    Confirmation Standards

        The following requirements must be satisfied pursuant to section 1129(a) of the
  Bankruptcy Code before the Court may confirm a plan of reorganization.

                       The proponents of the Plan have complied with the applicable provisions
                        of the Bankruptcy Code.

                       The Plan has been proposed in good faith and not by any means forbidden
                        by law.

                       Any payment made or to be made by the Debtors (or any other proponent
                        of the Plan) or by a Person issuing Securities or acquiring property under
                        the Plan, for services or for costs and expenses in or in connection with the
                        Case, in connection with the Plan and incident to the Case is subject to the
                        approval of the Court as reasonable.

                       With respect to each holder within an impaired Class of Claims or
                        Interests, each such holder (a) has accepted the Plan or (b) will receive or
                        retain under the Plan on account of such Claim or Interest property of a
                        value, as of the Effective Date, that is not less than the amount that such
                        holder would so receive or retain if the Debtors were liquidated under
                        chapter 7 of the Bankruptcy Code on such date.

                       With respect to each Class of Claims or Interests, such Class (a) has
                        accepted the Plan or (b) is unimpaired under the Plan, provided that the
                        Plan may be confirmed despite not meeting this requirement if the Plan
                        satisfies the requirements of section 1129(b) of the Bankruptcy Code.

                       The Plan provides for treatment of Claims, as applicable, in accordance
                        with the provisions of section 507(a) of the Bankruptcy Code.

                       If a Class of Claims or Interests is impaired under the Plan, at least one
                        Class of Claims or Interests that is impaired under the Plan has accepted
                        the Plan, determined without including any acceptance of the Plan by any
                        Insider.

                       Confirmation is not likely to be followed by the liquidation, or the need
                        for further financial reorganization, of the Debtors, or any successor to the
                        Debtors under the Plan, unless such liquidation or reorganization is
                        proposed in the Plan.


                                                 69
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19             Entered 04/22/19 20:20:03        Page 80 of 108




                        All fees payable under 28 U.S.C. § 1930 have been paid or the Plan
                         provides for the payment of all such fees on the Effective Date.


  8.3    Best Interests Test / Liquidation Analysis

           As described above, section 1129(a)(7) of the Bankruptcy Code requires that each holder
  of an impaired Claim or Interest either (a) accept the Plan or (b) receive or retain under the Plan
  property of a value, as of the Effective Date, that is not less than the value such holder would
  receive if the Debtors were liquidated under chapter 7 of the Bankruptcy Code. Based on the
  liquidation analysis attached hereto as Exhibit B (the “Liquidation Analysis”), the Debtors
  believe that the value of any distributions if the Case were converted to cases under chapter 7 of
  the Bankruptcy Code would be no greater than the value of distributions under the Plan. As a
  result, the Debtors believe holders of Claims and Interests in all impaired Classes will recover at
  least as much as a result of Confirmation of the Plan as they would recover through a
  hypothetical chapter 7 liquidation.

  8.4    Funding and Feasibility of the Chapter 11 Plan

          All amounts necessary for the Debtors (on the Effective Date) or the Reorganized
  Debtors (after the Effective Date) to make payments or distributions pursuant to the Plan shall be
  available to the Debtors or Reorganized Debtors, as applicable, through Cash on hand, including
  the withdrawal of amounts currently held in the Escrow Account.

          The Bankruptcy Code requires that a debtor demonstrate that confirmation of a plan is
  not likely to be followed by liquidation or the need for further financial reorganization, unless the
  plan provides for a liquidation. The Reorganized Debtors’ cash flow forecasts demonstrate that
  the Reorganized Debtors will be solvent and confirmation of the Plan is not likely to be followed
  by a liquidation or the need for further financial reorganization.

  8.5    Alternatives to Confirmation and Consummation of the Plan

          If the Plan cannot be confirmed, the Debtors may seek to (1) prepare and present to the
  Court an alternative chapter 11 plan for confirmation, or (2) liquidate the Debtors under chapter
  7 of the Bankruptcy Code. If the Debtors were to pursue a chapter 7 liquidation, the Case would
  be converted to cases under chapter 7 of the Bankruptcy Code and a trustee would be elected or
  appointed to liquidate the assets of the Debtors for distribution in accordance with the priorities
  established by the Bankruptcy Code. A discussion of the effects that a chapter 7 liquidation
  would have on Creditors’ recoveries and the Debtors is described in the unaudited Liquidation
  Analysis.




                                                   70
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19             Entered 04/22/19 20:20:03        Page 81 of 108




                                            ARTICLE IX

                   CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES

  THE FOLLOWING IS NOT INTENDED TO BE A SUBSTITUTE FOR CAREFUL TAX
  PLANNING WITH A TAX PROFESSIONAL. THE FEDERAL, STATE AND LOCAL
  TAX CONSEQUENCES OF THE PLAN FOR HOLDERS OF CLAIMS AND
  INTERESTS ARE COMPLEX AND, IN SOME CASES, UNCERTAIN.
  ACCORDINGLY, EACH HOLDER OF A CLAIM OR INTEREST IS STRONGLY
  URGED TO CONSULT WITH HIS OR HER OWN INDIVIDUAL TAX ADVISOR
  REGARDING THE FEDERAL, STATE AND LOCAL TAX CONSEQUENCES OF THE
  PLAN WITH RESPECT TO THAT HOLDER.

          The following is a general summary of certain significant U.S. federal income tax
  consequences of the Plan to the holders of certain Claims and Interests. This summary is based
  upon the Internal Revenue Code of 1986, as amended (the “Tax Code”), the Treasury
  Department regulations promulgated thereunder (“Treasury Regulations”), judicial decisions and
  current administrative rulings and practice as in effect on the date hereof. These authorities are
  all subject to change at any time by legislative, judicial or administrative action, and such change
  may be applied retroactively in a manner that could adversely affect holders of Claims or
  Interests and the Debtors.

          Due to a lack of definitive judicial or administrative authority or interpretation, the
  complexity of the application of the Tax Code and Treasury Regulations to the implementation
  of the Plan, the possibility of changes in the law, the differences in the nature of various Claims
  and Interests and the potential for disputes as to legal and factual matters, the tax consequences
  discussed herein are subject to substantial uncertainties.

  9.1    Tax Consequences for the Debtors

         Subject to certain exceptions, a debtor generally recognizes cancellation of indebtedness
  (“COD”) income upon satisfaction of outstanding indebtedness equal to the excess of (i) the
  adjusted issue price of the indebtedness satisfied less (ii) the sum of the issue price of any new
  indebtedness issued, the amount of cash paid, and the fair market value of any other
  consideration (including stock of the debtor) given in satisfaction of the indebtedness.

           A debtor may not be required to include COD income in gross income if the discharge of
  the debt occurs in a case under the Bankruptcy Code. However, under the Tax Code the debtor
  generally must, after the determination of the tax imposed for the year of discharge, reduce its
  tax attributes (including net operating loss carryovers, tax credits, capital loss carryovers, and/or
  the tax basis of its assets) by the amount of COD income excluded from gross income by this
  exception.




                                                   71
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 82 of 108




  9.2    Tax Consequences for the Reorganized Debtors

         Since the 2017 tax year, TF Holdings, as the parent company of the Debtors and their
  non-Debtor affiliates has filed a consolidated tax return on behalf of the Debtors and their non-
  Debtor affiliates. As part of the Restructuring Transactions, the Reorganized Debtors are not
  assuming any tax liability of TF Holdings or any of the Debtors.

  9.3    Tax Consequences for Holders of Claims and Interests

          The U.S. federal income tax consequences of the Plan to a U.S. holder of a Claim or
  Interest (a “Holder”) will depend, in part, on whether the Claim constitutes a “security” for
  federal income tax purposes, whether the holder reports income on the accrual or cash basis,
  whether the Holder has taken a bad debt deduction or worthless security deduction with respect
  to the Claim and whether the Holder receives distributions under the Plan in more than one
  taxable year. U.S. Holders should consult their tax advisors regarding the tax consequences of
  the Plan based on their individual circumstances.

          Whether an instrument constitutes a “security” is determined based upon all the facts and
  circumstances, but most authorities have held that the length of the term of a debt instrument is
  an important factor in determining whether such instrument is a security for federal income tax
  purposes. These authorities have indicated that a term of less than five years is evidence that the
  instrument is not a security, whereas a term of ten years or more is evidence that it is a security.
  Under somewhat different facts, the IRS has ruled that new debt obligations with a term of less
  than five years issued in exchange for and bearing the same terms (other than interest rate) as
  securities should also be classified as securities for this purpose, since the new debt represents a
  continuation of the holder’s investment in the corporation in substantially the same form. There
  are numerous other factors that could be taken into account in determining whether a debt
  instrument is a security, including the security for payment, the creditworthiness of the obligor,
  the subordination or lack thereof to other creditors, the right to vote or otherwise participate in
  the management of the obligor, convertibility of the instrument into an equity interest of the
  obligor, whether payments of interest are fixed, variable, or contingent, and whether such
  payments are made on a current basis or accrued. Because of the inherently factual nature of this
  determination, each U.S. Holder is urged to consult its tax advisor regarding whether such Claim
  constitutes a security for federal income tax purposes.

          The Litigation Trustee will withhold distributions provided under the Plan and required
  by law to be withheld, and will comply with all applicable reporting requirements of the Tax
  Code. Under the Tax Code, interest, dividends and other “reportable payments” may under
  certain circumstances be subject to “backup withholding”. Backup withholding generally applies
  if the holder of a Claim (i) fails to furnish his social security number or other taxpayer
  identification number (“TIN”), (ii) furnishes an incorrect TIN, (iii) fails to report interest or
  dividends, or (iv) under certain circumstances fails to provide a certified statement, signed under
  penalty of perjury, that the TIN provided is his correct TIN and the holder is not subject to
  backup withholding. Your Ballot contains a place to indicate your TIN.


                                                  72
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 83 of 108




         Non-U.S. Holders may also be subject to withholding on payments under Chapter 3 of
  the Tax Code (Withholding on fixed, determinable, annual, periodical income or “FDAP”) and
  Chapter 4 of the Tax Code (the Foreign Account Tax Compliance Act or “FATCA”). These
  withholding regimes generally apply to non-resident alien individuals and foreign corporations.

         Holders of Claims and Interests should consult their respective individual tax advisors for
  more specific advice on the tax implications of the Plan on their specific situations.

                                            ARTICLE X

                           CERTAIN FACTORS TO BE CONSIDERED

       PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN, ALL HOLDERS OF
  CLAIMS THAT ARE IMPAIRED SHOULD READ AND CAREFULLY CONSIDER
  THE FACTORS SET FORTH HEREIN, AS WELL AS ALL OTHER INFORMATION
  SET FORTH OR OTHERWISE REFERENCED IN THIS DISCLOSURE STATEMENT.

       ALTHOUGH THESE RISK FACTORS ARE MANY, THESE FACTORS
  SHOULD NOT BE REGARDED AS CONSTITUTING THE ONLY RISKS PRESENT IN
  CONNECTION WITH THE DEBTORS’ BUSINESSES OR THE PLAN AND ITS
  IMPLEMENTATION.

          The following provides a summary of various important considerations and risk factors
  associated with the Plan; however, it is not exhaustive. In considering whether to vote to accept
  or reject the Plan, Holders of Claims that are entitled to vote should read and carefully consider
  the factors set forth below, as well as all other information set forth or otherwise referenced or
  incorporated by reference in this Disclosure Statement.

  10.1   General Considerations

         (a)     Parties in Interest May Object to the Debtors’ Classification of Claims and
                 Interests

          Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity
  interest in a particular class only if such claim or equity interest is substantially similar to the
  other claims or equity interests in such class. The Debtors believe that the classification of
  Claims and Interests under the Plan complies with the requirements set forth in the Bankruptcy
  Code because the Debtors created five Classes of Claims and Interests, each encompassing
  Claims or Interests, as applicable, that are substantially similar to the other Claims and Interests
  in each such Class. Nevertheless, there can be no assurance that the Court will reach the same
  conclusion.




                                                  73
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 84 of 108




         (b)     The Debtors May Not Be Able to Satisfy the Voting Requirements for
                 Confirmation of the Plan

          If votes are received in number and amount sufficient to enable the Court to confirm the
  Plan, the Debtors may seek, as promptly as practicable thereafter, Confirmation. If the Plan does
  not receive the required support from at least one impaired Class, the Debtors may not be able to
  confirm the Plan.

         (c)     The Debtors May Not Be Able to Secure Confirmation of the Plan

          Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a
  chapter 11 plan, and requires, among other things, a finding by the bankruptcy court that: (a)
  such plan “does not unfairly discriminate” and is “fair and equitable” with respect to any non-
  accepting classes; (b) such plan is feasible; and (c) the value of distributions to non-accepting
  holders of claims and interests within a particular class under such plan will not be less than the
  value of distributions such holders would receive if the debtors were liquidated under chapter 7
  of the Bankruptcy Code.

          There can be no assurance that the requisite acceptances to confirm the Plan will be
  received. Even if the requisite acceptances are received, there can be no assurance that the Court
  will confirm the Plan. A non-accepting Holder of an Allowed Claim might challenge either the
  adequacy of this Disclosure Statement or whether the balloting procedures and voting results
  satisfy the requirements of the Bankruptcy Code or Bankruptcy Rules. Even if the Court
  determined that the Disclosure Statement, the balloting procedures and voting results were
  appropriate, the Court could still decline to confirm the Plan if it found that any of the statutory
  requirements for Confirmation had not been met, including the requirement that the terms of the
  Plan do not “unfairly discriminate” and are “fair and equitable” to non-accepting Classes. If the
  Plan is not confirmed, it is unclear what distributions, if any, Holders of Allowed Claims would
  receive with respect to their Allowed Claims.

          The Debtors, subject to the terms and conditions of the Plan, reserve the right to modify
  the terms and conditions of the Plan as necessary for Confirmation. Any such modifications
  could result in a less favorable treatment of any non-accepting Class, as well as of any Classes
  junior to such non-accepting Class, than the treatment currently provided in the Plan. Such less
  favorable treatment could include a distribution of property to the Class affected by the
  modification of a lesser value than currently provided in the Plan or no distribution of property
  whatsoever under the Plan.

         (d)     Risk of Non-Occurrence of Effective Date

        Although the Debtors believe that the Effective Date would occur very shortly after the
  Confirmation Date, there can be no assurance as to such timing.




                                                  74
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03       Page 85 of 108




  10.2   The Claims of the GPLS Parties

          The GPLS Parties have asserted significant claims against the Debtors for unpaid
  professional fees, expenses, and/or losses for which the GPLS Parties seek reimbursement
  pursuant to the GSA. The GPLS Parties have asserted that all such alleged claims are secured by
  a first priority lien on substantially all of the Debtors’ assets. Certain of these claims for
  reimbursement are premised on certain of the Debtors’ alleged breaches of the GSA and AAA.
  As more fully set forth in Articles 2.3(c), 3.1, and 4(c), the Debtors have denied that they
  breached the GSA or AAA and that they are liable to the GPLS Parties for any amounts. The
  Debtors have further challenged the assertion of the GPLS Parties that they are owed any sums
  or that any of their alleged claims are secured. Nevertheless, if the Debtors are unable to reach
  an agreement with the GPLS Parties concerning the amount and status of their claims, the
  Debtors may have to litigate all or certain of these issues in advance of Plan confirmation. If the
  Debtors are not successful in obtaining an order of the Court that disallows or significantly
  reduces the claims of the GPLS Parties and/or determines that such claims are unsecured, the
  Debtors may not be able to confirm the Plan. The Debtors intend to continue discussing with the
  GPLS Parties opportunities to consensually resolve these disputes and to have the GPLS Parties
  join in a global resolution of the Chapter 11 Cases, but the Debtors cannot predict whether those
  discussions will be successful.

  10.3   Access to Funds in the Escrow Account

          The Debtors anticipate the need to withdraw additional funds from the Escrow Account
  to pay the administrative expenses of these Chapter 11 Cases and fund the Restructuring
  Transactions contemplated by the Plan. The Debtors assert that the funds in the Escrow Account
  are property of the Debtors and the Estates and can be used to pay expenses incurred in
  accordance with the Cash Collateral Order or by further Order of the Bankruptcy Court. The
  GPLS Parties have asserted a lien and/or ownership on the funds in the Escrow Account. In
  addition, the Committee previously has objected to the Debtors’ withdrawal of certain amounts
  from the Escrow Account. If the Debtors are denied access to funds from the Escrow Account to
  fund any shortfalls they have in income to cover the administrative expenses of these Chapter 11
  Cases, or to fund the Restructuring Transactions and other amounts contemplated by the Plan,
  the Debtors may not be able to continue in their efforts to obtain confirmation of the Plan or may
  not be able to consummate the Plan, even if confirmed.

  10.4   Risk of Not Reaching Agreement on a Restructuring Term Sheet

          The Debtors are continuing efforts to reach agreement with many of the major
  constituencies of these Chapter 11 Cases on the terms of a term sheet concerning the Consumer
  Litigation Settlement (the “Restructuring Term Sheet”). Such an agreement would bind those
  parties into supporting a chapter 11 plan consistent with the terms of the Restructuring Term
  Sheet. While the Debtors are hopeful they will obtain agreement to the Restructuring Term
  Sheet and have the Bankruptcy Court approve of the Debtors’ entry into the Restructuring Term
  Sheet, if that does not occur, it could negatively impact the ability of the Debtors to obtain
  confirmation of and consummate the Plan. Without the support of the other parties to the

                                                  75
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19             Entered 04/22/19 20:20:03         Page 86 of 108




  Restructuring Term Sheet, there is risk that the Debtors will not be able to obtain sufficient votes
  in favor of the Plan or to defeat potential objections to the Plan.

  10.5   Potential Continuation of Litigation of the First Omnibus Objection to Claims

           The Bankruptcy Court continued the trial of the Debtors’ First Omnibus Objection to
  Claims upon learning of the parties’ agreement to the Essential Terms reached through mediation
  on or about October 22, 2018. In the event the ongoing mediation does not successfully
  conclude in a manner that results in entry into the Restructuring Term Sheet or support for the
  Plan, the Debtors may need to litigate the allowance of any claims in favor of the Consumer
  Borrowers against the Debtors and to litigate the remaining Rule 7023 class certification issues.
  Such litigation could give rise to significant expenses to the Estates and impose considerable risk
  to the success of the Debtors’ efforts to confirm the Plan. In addition, while the Debtors believe
  their litigation with PA and the CFPB can be resolved satisfactorily under the proposed Plan, if
  those parties do not enter into the Restructuring Term Sheet or support the Plan, such an event
  could result in the continuation of the litigation with those entities, which also might result in the
  incurrence of considerable expenses and impose considerable risk to the success of the Debtors’
  efforts to confirm the Plan.

  10.6   Certain Tax Implications of the Chapter 11 Case

         Holders of Allowed Claims and Interests should carefully review Article IX herein,
  “Certain U.S. Federal Income Tax Consequences,” to determine how the tax implications of the
  Plan and the Case may adversely affect the Debtors and holders of Claims and Interests.

  10.7   Disclosure Statement Disclaimer

         (a)     Information Contained Herein Is for Soliciting Votes

         The information contained in this Disclosure Statement is for the purpose of soliciting
  acceptances of the Plan and may not be relied upon for any other purpose.

         (b)     Disclosure Statement May Contain Forward-Looking Statements

          Many of the statements included in this Disclosure Statement contain forward-looking
  statements and information relating to the Debtors. These forward-looking statements are
  generally identified by the use of terminology such as “may,” “will,” “could,” “should,”
  “potential,” “continue,” “expect,” “intend,” “plan,” “estimate,” “project,” “forecast,”
  “anticipate,” “believe,” or similar phrases or the negatives of such terms. These statements are
  based on the beliefs of the Debtors as well as assumptions made using information currently
  available to the Debtors. Such statements are subject to risks, uncertainties and assumptions, as
  well as other matters not yet known or not currently considered material by the Debtors. Should
  one or more of these risks or uncertainties materialize, or should underlying assumptions prove
  incorrect, actual results may vary materially from those anticipated, estimated or projected.
  Given these risks and uncertainties, Holders of Claims or Interests are cautioned not to place
  undue reliance on such forward-looking statements. Forward-looking statements do not
                                                   76
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19           Entered 04/22/19 20:20:03       Page 87 of 108




  guarantee future performance. Holders of Claims or Interests should recognize these statements
  for what they are and not rely on them as facts. None of the Debtors undertakes any obligation
  to update or revise any of these forward-looking statements to reflect new events or
  circumstances after the date of this Disclosure Statement

         (c)     No Legal, Business, or Tax Advice Is Provided to You by This Disclosure
                 Statement

          THIS DISCLOSURE STATEMENT IS NOT LEGAL, BUSINESS, OR TAX
  ADVICE TO YOU. The contents of this Disclosure Statement should not be construed as legal,
  business, or tax advice. Each holder of a Claim or Interest should consult his or her own legal
  counsel and accountant with regard to any legal, tax, and other matters concerning his or her
  Claim or Interest. This Disclosure Statement may not be relied upon for any purpose other than
  to determine how to vote on the Plan or object to Confirmation.

         (d)     No Admissions Made

         The information and statements contained in this Disclosure Statement will neither
  (1) constitute an admission of any fact or liability by any entity (including the Debtors) nor (2)
  be deemed evidence of the tax or other legal effects of the Plan on the Debtors, holders of
  Allowed Claims or Interests, or any other parties-in-interest.

         (e)     Failure to Identify Estate Causes of Action or Projected Objections

          No reliance should be placed on the fact that a particular Estate Cause of Action or
  projected objection to a particular Claim or Interest is, or is not, identified in this Disclosure
  Statement or discussed at length. Except as otherwise provided under the Plan, all Parties,
  including the Debtors and Litigation Trustee, reserve the right to continue to investigate Estate
  Causes of Action and objections to Claims and to pursue Estate Causes of Action and/or
  objections to Claims, as appropriate.

         (f)     No Waiver of Right to Object or Right to Recover Transfers and Assets

         The vote by a holder of an Allowed Claim for or against the Plan does not constitute a
  waiver or release of any claims or rights of the Debtors or of the Litigation Trustee to object to
  that holder’s Allowed Claim, to bring Estate Causes of Action, or to recover any preferential,
  fraudulent, or other voidable transfer of assets, regardless of whether any such Claims, Estate
  Causes of Action or avoidable transfers are specifically or generally identified herein or in the
  Plan.

         (g)     Information Was Provided by the Debtors and Was Relied Upon by the
                 Debtors’ Advisors

         Counsel to and other advisors retained by the Debtors have relied upon information
  provided by the Debtors in connection with the preparation of this Disclosure Statement.
  Although counsel to and other advisors retained by the Debtors have performed certain limited
                                                 77
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19            Entered 04/22/19 20:20:03        Page 88 of 108




  due diligence in connection with the preparation of this Disclosure Statement, they have not
  independently verified the information contained herein.

         (h)     The Potential Exists for Inaccuracies and the Debtors Have No Duty To
                 Update

          The Debtors make the statements contained in this Disclosure Statement as of the date
  hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after that
  date does not imply that there has not been a change in the information set forth herein since
  such date. Although the Debtors have used their reasonable business judgment to ensure the
  accuracy of all of the information provided in this Disclosure Statement and in the Plan, the
  Debtors nonetheless cannot, and do not, confirm the current accuracy of all statements appearing
  in this Disclosure Statement. Further, although the Debtors may subsequently update the
  information in this Disclosure Statement, the Debtors have no affirmative duty to do so unless
  ordered by the Court.



         (i)     No Representations Outside of the Disclosure Statement Are Authorized

         No representations concerning or relating to the Debtors, the Chapter 11 Cases, or the
  Plan are authorized by the Court or the Bankruptcy Code, other than as set forth in this
  Disclosure Statement. In deciding whether to vote to accept or reject the Plan, you should not
  rely upon any representations or inducements made to secure your acceptance or rejection of the
  Plan that are other than as contained in, or included with, this Disclosure Statement, unless
  otherwise indicated herein. You should promptly report unauthorized representations or
  inducements to the counsel to the Debtors and the Office of the United States Trustee.

                                            ARTICLE XI

                           CONCLUSION AND RECOMMENDATION

          For all the reasons set forth in this Disclosure Statement, the Debtors believe that
  confirmation of the Plan is preferable to all other alternatives. The Debtors urge all holders of
  Claims entitled to vote to accept the Plan and to evidence such acceptance by returning their
  ballots so they will be received by the Solicitation Agent by the voting deadline that is set by the
  Court.

                             [Remainder of page intentionally left blank]




                                                  78
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19      Entered 04/22/19 20:20:03     Page 89 of 108




  DATED: April 22, 2019

                                    /s/ Gregory G. Hesse
                                    Gregory G. Hesse (Texas Bar No. 09549419)
                                    HUNTON ANDREWS KURTH LLP
                                    1445 Ross Avenue
                                    Suite 3700
                                    Dallas, Texas 75209
                                    Telephone: (214) 979-3000
                                    Email: ghesse@HuntonAK.com

                                    -and-

                                    Tyler P. Brown (admitted pro hac vice)
                                    Jason W. Harbour (admitted pro hac vice)
                                    HUNTON ANDREWS KURTH LLP
                                    Riverfront Plaza, East Tower
                                    951 East Byrd Street
                                    Richmond, Virginia 23219
                                    Telephone: (804) 788-8200
                                    Email: tpbrown@HuntonAK.com
                                           jharbour@HuntonAK.com

                                    Counsel to the Debtors and Debtors in Possession




                                            79
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19   Entered 04/22/19 20:20:03   Page 90 of 108



                                      Exhibit A

                                      The Plan

                             [TO BE FILED SEPARATELY]
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19   Entered 04/22/19 20:20:03   Page 91 of 108



                                      Exhibit B

                                 Liquidation Analysis

   [TO BE FILED IN ADVANCE OF THE HEARING ON APPROVAL OF THE DISCLOSURE
                                 STATEMENT]
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19   Entered 04/22/19 20:20:03   Page 92 of 108



                                      Exhibit C

                             Consumer Borrower Litigation
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19         Entered 04/22/19 20:20:03       Page 93 of 108



  Consumer Borrower Litigation:

         Gingras et al. v. Rosette et al., Case No. 5:15-cv-00101-gwc (D. Vt.)
         Gingras et al. v. Victory Park Capital Advisors, LLC et al., Case No. 5:17-cv-00233-
          GWC (D. Vt.)
         Banks v. Rees, et al., Case No. 8:17-cv-02201-SDM-AAS (M.D. Fla.) and Adv. Proc. No.
          18-03064 (HDH) (Bankr. N.D. Tex.)
         Gibbs, et al. v. Rees, et al., Case No. 3:17-cv-00386-MHL (E.D. Va.) and Adv. Proc. No.
          18-03069 (HDH) (Bankr. N.D. Tex.)
         Brice et al v. Rees et al, Case No. 3:18-cv-01200-MEJ (N.D. Cal.) and Adv. Proc. No.
          18-03313 (HDH) (Bankr. N.D. Tex.)
         Gibbs et al. v. Haynes Investments, LLC et al., Case No. 3:18-cv-00048-MHL (E.D. Va.)
          and Adv. Proc. No. 18-03072 (HDH) (Bankr. N.D. Tex.)
         Granger, et al. v. Great Plains Lending, LLC, et al., Case No. 18-cv-00112-WO-JLW
          (M.D.N.C.)
         Gibbs et al. v. Think Finance et al., Adv. Proc. No. 17-03117 (HDH) (Bankr. N.D. Tex.)
         Browne et al. v. Think Finance et al., Adv. Proc. No. 17-03120 (HDH) (Bankr. N.D.
          Tex.)
         Banks et al. v. Think Finance et al., Adv. Proc. No. 17-03121 (HDH) (Bankr. N.D. Tex.)
         Brice et al. v. Think Finance et al., Adv. Proc. No. 18-03025 (HDH) (Bankr. N.D. Tex.)
         Griffiths et al. v. Think Finance et al., Adv. Proc. No. 18-03026 (HDH) (Bankr. N.D.
          Tex.)
         Price et al. v. Think Finance et al., Adv. Proc. No. 18-03319 (HDH) (Bankr. N.D. Tex.)
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19   Entered 04/22/19 20:20:03   Page 94 of 108



                                      Exhibit D

                                 CFPB Consent Order
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19          Entered 04/22/19 20:20:03   Page 95 of 108
  Draft for Settlement Discussion Only
  Subject to FRE 408 or Other Applicable Rules

                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                            GREAT FALLS DIVISION


  Consumer Financial Protection Bureau,

               Plaintiff,

               v.                                Case No. 4:17-cv-00127-BMM

  Think Finance, LLC, formerly known             Hon. Brian M. Morris
  as Think Finance, Inc., Think Finance
  SPV, LLC, Financial U, LLC, TC Loan
  Service, LLC, Tailwind Marketing,
  LLC, TC Administrative Services,
  LLC, and TC Decision Sciences, LLC,

               Defendants.

                     STIPULATED FINAL CONSENT ORDER

         Plaintiff Consumer Financial Protection Bureau (Bureau) commenced this

  civil action against Think Finance, LLC on November 15, 2017 to obtain

  injunctive relief, damages and other monetary relief, and civil money penalties.

         The First Amended Complaint (Complaint), filed on March 28, 2018, alleges

  violations of Sections 1031(a) and § 1036(a)(1) of the Consumer Financial

  Protection Act of 2010 (CFPA), 12 U.S.C. §§ 5531(a), 5536(a)(1)(B). The

  Complaint also names as defendants several wholly-owned subsidiaries of Think

  Finance, LLC, namely, Think Finance SPV, LLC, Financial U, LLC, TC Loan

  Service, LLC, Tailwind Marketing, LLC, TC Administrative Services, LLC, and

                                                 1
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19       Entered 04/22/19 20:20:03   Page 96 of 108



  TC Decision Sciences, LLC. (collectively, the Think Entities). Dkt. No. 38. The

  Think Entities filed their answer on August 31, 2018, and in substance, denied the

  Bureau’s Complaint and raised various affirmative defenses. Dkt. No. 81. Plaintiff

  and the Think Entities consent to the Court entering this Order.

  THEREFORE, it is ORDERED:

                                        FINDINGS

         1.      This Court has jurisdiction over the parties and the subject matter of

  this action.

         2.      From 2011 through at least 2018, consumers in the Subject States

  obtained credit extended in the name of Great Plains Lending, LLC, MobiLoans,

  LLC, or Plain Green, LLC. For those loans where repayments exceeded the

  principal amount borrowed, consumers collectively paid at least $325,000,000 over

  the principal amounts borrowed. This figure does not account for loans in the

  Subject States where the total payments were less than the principal amount

  borrowed.

         3.      Plaintiff and the Think Entities agree to entry of this Order, without

  adjudication of any issue of fact or any adjudication of any remaining issues of

  law, to settle and resolve all matters in this dispute arising from the conduct alleged

  in the Complaint to the date this Order is entered.




                                              2
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19        Entered 04/22/19 20:20:03   Page 97 of 108



           4.    The Think Entities neither admit nor deny any allegations in the

  Complaint, except as specifically stated in this Order. The Think Entities admit

  only the facts necessary to establish the Court’s jurisdiction over the Think Entities

  and the subject matter of this Order.

           5.    The Think Entities waive all rights to seek judicial review or

  otherwise challenge or contest the validity of this Order. The Think Entities also

  waive any claims the Think Entities may have under the Equal Access to Justice

  Act, 28 U.S.C. § 2412, concerning the Bureau’s prosecution of the Bureau

  Litigation. Each party will bear its own costs and expenses, including without

  limitation attorneys’ fees, in connection with the Bureau Litigation.

           6.    Entry of this Order is in the public interest.

                                       DEFINITIONS

           7.    “Effective Date” means the date on which the Order is entered by the

  Court.

           8.    “Enforcement Director” means the Assistant Director of the Office of

  Enforcement for the Consumer Financial Protection Bureau, or her delegate.

           9.    “Plan” means the Chapter 11 plan of the Think Entities.

           10.   “Person” means any individual or entity, including any government,

  political subdivision, government agency or instrumentality, or Native American

  Tribe.


                                               3
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19        Entered 04/22/19 20:20:03   Page 98 of 108



         11.      “Related Consumer Action” means a private action by or on behalf of

  one or more consumers or an enforcement action by another governmental agency

  brought against the Think Entities based on substantially the same allegations as

  described in the Complaint.

         12.      “Reorganized Debtors” means one or more newly formed entities

  wholly owned by TF Holdings, Inc. that are, by operation of the Plan, to receive

  the property and rights identified in the Plan.

         13.      “Subject States” means Arizona, Arkansas, Colorado, Connecticut,

  Illinois, Indiana, Kentucky, Massachusetts, Minnesota, Montana, New Hampshire,

  New Jersey, New Mexico, New York, North Carolina, Ohio, and South Dakota.

         14.      The “Think Entities” means Think Finance, LLC, Think Finance SPV,

  LLC, Financial U, LLC, TC Loan Service, LLC, Tailwind Marketing, LLC, TC

  Administrative Services, LLC, and TC Decision Sciences, LLC.

                                        ORDER
                                          I.
                                    CONDUCT RELIEF

  IT IS ORDERED that:

         15.      The Think Entities and the Reorganized Debtors (each an “Enjoined

  Party”) are permanently restrained and enjoined from:

               a. providing services to a Subject Lender that constitute

                  extending credit to, servicing credit extended to, or collecting


                                               4
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19      Entered 04/22/19 20:20:03     Page 99 of 108



               on credit extended to, a consumer who has identified his or

               her residential address at the time of the advancement of

               funds as being in a Subject State; or

            b. providing services directly to a Subject Lender, or to another

               Person for use of a Subject Lender, in connection with a

               Subject Lender’s activities in extending credit to, servicing

               credit extended to, or collecting on credit extended to a

               consumer who has identified his or her residential address at

               the time of the advancement of funds as being in a Subject

               State, where the Enjoined Party knows or is reckless in not

               knowing that the entity is a Subject Lender.

            c. For purposes of this Paragraph15, a Subject Lender shall

               mean any entity or individual that makes a loan to a consumer

               who has identified his or her residential address at the time of

               the advancement of funds as being in a Subject State where

               such loan is either at an interest rate in excess of the Subject

               State’s usury limit for that loan or the entity or individual

               lends without a license from the Subject State for that loan.

               For purposes of this paragraph 15c., the usury limit and

               licensing requirements referenced shall be those of the


                                             5
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19 Entered 04/22/19 20:20:03          Page 100 of
                                        108


                consumer’s state of residence which the consumer has

                identified at the time of the advancement of funds.

       16.      The conduct prohibitions in Paragraph 15 do not apply:

             a. if the credit in question: (i) is originated or issued by a

                federally or state chartered depository institution or other

                entity and if the application of state or other law with respect

                to the loan is preempted under the Federal laws of the United

                States of America; or

             b. to support services of a type provided to businesses generally

                or a similar ministerial service.



                             MONETARY PROVISIONS
                                          II.
                           Order to Pay Civil Money Penalty

 IT IS FURTHER ORDERED that:

       17.      Under Section 1055(c) of the CFPA, 12 U.S.C. § 5565(c), pursuant to

 the agreement of the parties as part of the Plan and by reason of the violations of

 law alleged in the Complaint and alleged to continue to the entry of this Order, and

 taking into account the factors in 12 U.S.C. 5565(c)(3), the Think Entities must pay

 a civil money penalty of $7 ($1 for each Defendant), jointly and severally, in favor




                                               6
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19 Entered 04/22/19 20:20:03       Page 101 of
                                        108


 of the Bureau. The Think Entities shall pay this penalty in accordance with their

 obligations in Paragraphs [XX] of the Plan.

       18.    The civil money penalty paid under this Order will be deposited in

 the Civil Penalty Fund of the Bureau as required by § 1017(d) of the CFPA, 12

 U.S.C. § 5497(d).

       19.    The Think Entities must treat the civil money penalty paid under this

 Order as a penalty paid to the government for all purposes. Regardless of how the

 Bureau ultimately uses those funds, the Think Entities may not:

              a.     claim, assert, or apply for a tax deduction, tax credit, or any

       other tax benefit for any civil money penalty paid under this Order; or

              b.     seek or accept, directly or indirectly, reimbursement or

       indemnification from any source, including but not limited to payment made

       under any insurance policy, with regard to any civil money penalty paid

       under this Order.

       20.    To preserve the deterrent effect of the civil money penalty in any

 Related Consumer Action, the Think Entities may not argue that the Think Entities

 are entitled to, nor may the Think Entities benefit by, any offset or reduction of any

 compensatory monetary remedies in the Related Consumer Action because of the

 civil money penalty paid in this action.




                                            7
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19 Entered 04/22/19 20:20:03          Page 102 of
                                        108


                                      III.
                          COMPLIANCE PROVISIONS
                                      IV.
                            Reporting Requirements

 IT IS FURTHER ORDERED that:

       21.    After the Effective Date, the Think Entities and the Reorganized

 Debtors must notify the Bureau of:

              a.    any future development that may affect compliance obligations

       arising under this Order, including but not limited to a dissolution,

       assignment, sale, merger, or other corporate reformation; or

              b.    the filing of any future bankruptcy or insolvency proceeding by

       or against the Think Entities and the Reorganized Debtors; or a change in

       name or address for the Think Entities and the Reorganized Debtors.

       22.    The Think Entities and the Reorganized Debtors must provide the

 notice required in Paragraph 21 as soon as practicable after learning about the

 development or at least 30 days before the development is finalized, whichever is

 sooner.

       23.    Within 7 days of the Effective Date, the Think Entities and

 Reorganized Debtors must:

              a.    designate at least one telephone number and email, physical,

       and postal address as a point of contact, which the Bureau may use to

       communicate with the Think Entities and the Reorganized Debtors;
                                           8
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19 Entered 04/22/19 20:20:03         Page 103 of
                                        108


                b.    identify all businesses for which the Think Entities and the

       Reorganized Debtors are the majority owner, or that the Think Entities and

       the Reorganized Debtors directly or indirectly control, by providing all of

       the businesses’ names, telephone numbers, and physical, postal, email, and

       Internet addresses; and

                c.    describe the activities of each such business, including the

       products and services offered, and the means of advertising, marketing, and

       sales.

       24.      The Think Entities and the Reorganized Debtors must report to the

 Bureau any change in the information required to be submitted under Paragraph 23

 as soon as practicable or at least 30 days before the change, whichever is sooner.

                                            V.

                                         Notices

 IT IS FURTHER ORDERED that:

       25.      Unless otherwise directed in writing by the Bureau, all notices,

 submissions, requests, communications, or other documents related to the Order

 must be in writing with the subject line, “CFPB v. Think Finance, LLC, et al.” and

 directed as follows:

       If to the Bureau:

       By overnight courier (not the U.S. Postal Service), as follows:


                                            9
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19 Entered 04/22/19 20:20:03     Page 104 of
                                        108


       Assistant Director for Enforcement
       Bureau of Consumer Financial Protection
       ATTENTION: Office of Enforcement
       1700 G Street, N.W.
       Washington D.C. 20552

       And contemporaneously by email to Enforcement_Compliance@cfpb.gov.

       If to the Think Entities:

       Chief Executive Officer

       Think Finance, LLC

       7701 Las Colinas Ridge, Suite 650, Irving, TX 75063

       With a copy to the General Counsel at the same address

       If to the Reorganized Debtors:

       Chief Executive Officer

       TF Holdings, Inc.

       7701 Las Colinas Ridge, Suite 650, Irving, TX 75063

       With a copy to the General Counsel at the same address

                                        VI.

                     Order Distribution and Acknowledgment

 IT IS FURTHER ORDERED that:

       26.   Within 7 days of the Effective Date, the Think Entities and the

 Reorganized Debtors must submit to the Enforcement Director an

 acknowledgement of receipt of this Order, sworn under penalty of perjury.


                                         10
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19 Entered 04/22/19 20:20:03        Page 105 of
                                        108


       27.    Within 30 days of the Effective Date, the Think Entities and the

 Reorganized Debtors must deliver a copy of this Order to any employees or any

 Outside Counsel who will have responsibilities under this Order.

       28.    The Think Entities and the Reorganized Debtors must deliver a copy

 of this Order to any future executive officers, shareholders, partners, employees,

 and any other new agents and representatives who will have responsibilities related

 to the subject matter of the Order before they assume their responsibilities.

       29.    The Think Entities and the Reorganized Debtors must secure a signed

 and dated statement acknowledging receipt of a copy of this Order, ensuring that

 any electronic signatures comply with the requirements of the E-Sign Act, 15

 U.S.C. § 7001 et seq., within 30 days of delivery, from all persons receiving a copy

 of this Order under this Section.

                                          VII.

                            Cooperation with the Bureau

 IT IS FURTHER ORDERED that:

       30.    The Think Entities must cooperate fully with the Bureau in this matter

 and in any investigation related to or associated with the conduct alleged in the

 Complaint. The Think Entities must provide truthful and complete information,

 evidence, and testimony. The Think Entities must cause their officers, employees,

 representatives, or agents to appear for interviews, discovery, hearings, trials, and


                                           11
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19 Entered 04/22/19 20:20:03        Page 106 of
                                        108


 any other proceedings that the Bureau may reasonably request upon 5 days written

 notice, or other reasonable notice, at such places and times as the Bureau may

 reasonably designate, without the service of compulsory process.

       31.    The Think Entities and the Reorganized Debtors must cooperate fully

 to help the Bureau determine the identity and location of each consumer borrower,

 and the amount each consumer borrowed and repaid on credit that was extended in

 the name of Great Plains Lending, LLC, MobiLoans, LLC, or Plain Green, LLC.

 The Think Entities and the Reorganized Debtors must provide such information in

 its or its agents’ possession or control within 14 days of receiving a written request

 from the Bureau.

                                         VIII.

                               Compliance Monitoring

 IT IS FURTHER ORDERED that:

       32.    Within 14 days of receipt of a written request from the Bureau, the

 Think Entities and the Reorganized Debtors must submit requested non-privileged

 information related to the requirements of this Order, which must be made under

 penalty of perjury; provide sworn testimony related to the requirements of this

 Order and Think Entities and the Reorganized Debtors’ compliance with those

 requirements; or produce non-privileged documents related to the requirements of




                                           12
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19 Entered 04/22/19 20:20:03        Page 107 of
                                        108


 this Order and the Think Entities and the Reorganized Debtors’ compliance with

 those requirements.

       33.    The Think Entities and the Reorganized Debtors must permit Bureau

 representatives to interview about the requirements of this Order and the Think

 Entities and the Reorganized Debtors’ compliance with those requirements any

 employee or other person affiliated with the Think Entities and the Reorganized

 Debtors who has agreed to such an interview. Nothing in this Order will limit the

 Bureau’s lawful use of civil investigative demands under 12 C.F.R. § 1080.6 or

 other compulsory process.

                                          IX.

                                    Recordkeeping

       34.    The Think Entities and the Reorganized Debtors must create or, if

 already created, must retain for at least 5 years from the Effective Date all

 documents and records necessary to demonstrate full compliance with each

 provision of this Order, including all submissions to the Bureau.

       35.    The Think Entities and the Reorganized Debtors must retain the

 documents described in Paragraph 34 for at least 5 years.

       36.    Defendants must make documents identified in Paragraph 34 available

 to the Bureau upon the Bureau’s request.




                                           13
Case 17-33964-hdh11 Doc 1359 Filed 04/22/19 Entered 04/22/19 20:20:03           Page 108 of
                                        108


                                               X.

                                    Retention of Jurisdiction

 IT IS FURTHER ORDERED that:

         37.      The Court will retain jurisdiction of this matter for purposes of

 construction, modification (including any request by any Party to modify the

 conduct prohibitions), and enforcement of this Order.




 SO ORDERED AND ADJUDGED.


 _____________________________                          ____________________
 The Honorable Brian M. Morris                          DATE
 United States District Judge




                                               14

 010131.0000001 EMF_US 73744497v6
